Exhibit 10.5

Execution Version

GATHERING AGREEMENT

dated as of

September 30, 2014

by and between

NOBLE ENERGY, INC.,

as Shipper

and

CONE MIDSTREAM PARTNERS LP,

as Gatherer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Other Terms

     13   

Section 1.3

 

References and Rules of Construction

     13   

ARTICLE 2 DEDICATION OF PRODUCTION

     14   

Section 2.1

 

Shipper’s Joint Dedication

     14   

Section 2.2

 

Shipper’s Sole Dedication

     14   

Section 2.3

 

Third Party’s Dedication

     15   

Section 2.4

 

Conflicting Dedications

     15   

Section 2.5

 

Shipper’s Reservations

     16   

Section 2.6

 

Releases from Dedication

     17   

Section 2.7

 

Covenant Running with the Land

     18   

Section 2.8

 

Memorandum

     18   

ARTICLE 3 GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

     18   

Section 3.1

 

Development Report; Gathering System Plan; Meetings and Review and Exchange of
Planning Information

     18   

Section 3.2

 

Expansion of Gathering System and Connection of Well Pads

     22   

Section 3.3

 

Cooperation

     22   

Section 3.4

 

Compression

     23   

Section 3.5

 

Right of Way and Access

     23   

Section 3.6

 

Blending Rights

     24   

Section 3.7

 

Liquid Condensate

     24   

ARTICLE 4 TENDER, NOMINATION AND GATHERING OF PRODUCTION

     24   

Section 4.1

 

Priority of Service

     24   

Section 4.2

 

Governmental Action

     25   

Section 4.3

 

Tender of Dedicated Production and Additional Production

     25   

Section 4.4

 

Gathering Services; Service Standard

     25   

Section 4.5

 

Nominations, Scheduling, Balancing and Curtailment

     26   

Section 4.6

 

Suspension/Shutdown of Service

     26   

Section 4.7

 

Gas Marketing and Transportation

     27   

Section 4.8

 

Condensate Marketing

     27   

Section 4.9

 

No Prior Flow of Gas in Interstate Commerce

     27   

Section 4.10

 

Right of First Offer

     28   

ARTICLE 5 FEES

     28   

Section 5.1

 

Fees

     28   

Section 5.2

 

Fee Adjustments

     30   

 

i



--------------------------------------------------------------------------------

Section 5.3

 

Fee Reset

     31   

Section 5.4

 

Condensate

     31   

Section 5.5

 

Excess Gathering System L&U

     31   

Section 5.6

 

Excess Gathering System Fuel Usage

     31   

ARTICLE 6 QUALITY AND PRESSURE SPECIFICATIONS

     32   

Section 6.1

 

Quality Specifications

     32   

Section 6.2

 

Failure to Meet Specifications

     32   

Section 6.3

 

Pressure

     33   

ARTICLE 7 TERM

     33   

Section 7.1

 

Term

     33   

Section 7.2

 

Effect of Termination or Expiration of the Term

     34   

ARTICLE 8 TITLE AND CUSTODY

     34   

Section 8.1

 

Title

     34   

Section 8.2

 

Custody

     34   

ARTICLE 9 BILLING AND PAYMENT

     34   

Section 9.1

 

Statements

     34   

Section 9.2

 

Payments

     35   

Section 9.3

 

Audit

     36   

ARTICLE 10 REMEDIES

     36   

Section 10.1

 

Suspension of Performance; Release from Dedication

     36   

Section 10.2

 

No Election

     36   

ARTICLE 11 FORCE MAJEURE

     37   

Section 11.1

 

Force Majeure

     37   

Section 11.2

 

Force Majeure Definition

     37   

ARTICLE 12 REGULATORY STATUS

     37   

Section 12.1

 

Non-Jurisdictional Gathering System

     37   

Section 12.2

 

Government Authority Modification

     38   

ARTICLE 13 INDEMNIFICATION AND INSURANCE

     38   

Section 13.1

 

Custody and Control Indemnity

     38   

Section 13.2

 

Shipper Indemnification

     39   

Section 13.3

 

Gatherer Indemnification

     39   

Section 13.4

 

Actual Direct Damages

     39   

Section 13.5

 

Penalties

     39   

Section 13.6

 

Insurance

     40   

 

ii



--------------------------------------------------------------------------------

ARTICLE 14 ASSIGNMENT

     40   

Section 14.1

 

Assignment of Rights and Obligations under this Agreement

     40   

Section 14.2

 

Pre-Approved Assignment

     41   

Section 14.3

 

Change of Control

     41   

ARTICLE 15 MISCELLANEOUS

     41   

Section 15.1

 

Relationship of the Parties

     41   

Section 15.2

 

Notices

     42   

Section 15.3

 

Expenses

     42   

Section 15.4

 

Waivers; Rights Cumulative

     42   

Section 15.5

 

Entire Agreement; Conflicts

     42   

Section 15.6

 

Amendment

     42   

Section 15.7

 

Governing Law; Disputes

     43   

Section 15.8

 

Parties in Interest

     43   

Section 15.9

 

Preparation of Agreement

     43   

Section 15.10

 

Severability

     43   

Section 15.11

 

Counterparts

     43   

Section 15.12

 

Confidentiality

     43   

ARTICLE 16 OPERATING TERMS AND CONDITIONS

     44   

Section 16.1

 

Terms and Conditions

     44   

EXHIBITS

 

EXHIBIT A    OPERATING TERMS AND CONDITIONS EXHIBIT B-1    JOINT DEDICATED
PROPERTIES EXHIBIT B-2    DEDICATION AREA EXHIBIT B-3    MAJORSVILLE AREA
EXHIBIT B-4    MOUNDSVILLE AREA EXHIBIT B-5    PIA AREA EXHIBIT B-6    MARCELLUS
FORMATION LOG EXHIBIT C    PARTIES’ ADDRESSES FOR NOTICE PURPOSES EXHIBIT D   
MEMORANDUM OF GATHERING AGREEMENT EXHIBIT E    INSURANCE EXHIBIT F    RECEIPT
POINTS EXHIBIT G    CONFLICTING DEDICATIONS EXHIBIT H-1    ROFO PROPERTIES
EXHIBIT H-2    ROFO AREA EXHIBIT I-1    DOWNTIME FEE REDUCTION EXHIBIT I-2   
OPERATING PRESSURE FEE REDUCTION EXHIBIT J    THIRD PARTIES EXHIBIT K   
VERTICAL MARCELLUS WELLS

 

iii



--------------------------------------------------------------------------------

GATHERING AGREEMENT

THIS GATHERING AGREEMENT (as the same may be amended from time to time in
accordance herewith, this “Agreement”) is made as of this 30th Day of September,
2014 (the “Execution Date”), by and between Noble Energy, Inc., a Delaware
corporation (“Shipper”), and CONE Midstream Partners LP, a Delaware limited
partnership (“Gatherer”). Shipper and Gatherer are sometimes together referred
to in this Agreement as the “Parties” and individually as a “Party.”

RECITALS:

A. As of the Execution Date, Gatherer has acquired the Gathering System (defined
below), which gathers Gas (defined below) and certain Liquid Condensate (defined
below) produced from certain oil and gas leases and fee mineral interests.

B. Gatherer plans to expand the Gathering System and operate the Gathering
System for, among other things, gathering, compressing, dehydrating and treating
Gas within certain areas of Pennsylvania and West Virginia.

C. Shipper desires to dedicate certain Gas and Liquid Condensate attributable to
its right, title and interest in certain oil and gas leases and mineral
interests located within the Dedication Area (defined below) to the Gathering
System.

D. Shipper desires to deliver such Gas and Liquid Condensate to Gatherer for the
purpose of gathering, blending, compressing, dehydrating, treating, stabilizing,
storing, loading and re-delivering such Gas and, subject to the provisions
hereof, Liquid Condensate to or for the account of Shipper, and Gatherer desires
to provide such services to Shipper on the terms and subject to the conditions
of this Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual agreements, covenants, and
conditions in this Agreement contained, Gatherer and Shipper hereby agree as
follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, the following capitalized
words and terms shall have the meaning ascribed to them below:

“Additional/Accelerated Well” has the meaning given to it in Section 3.1(f).

“Additional Condensate Properties” means the Joint Dedicated Properties (other
than in the PIA Area, the Moundsville Area and/or the Majorsville Area).

 

1



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is Under Common Control With, such Person. The term “Affiliated” shall have
the correlative meaning.

“Affiliate Gatherer” has the meaning given to it in Section 14.1(a)(ii).

“Affiliate Gatherer Dedicated Properties” has the meaning given to it in Section
14.1(a)(ii).

“Agreement” has the meaning given to it in the preamble hereof.

“Annual Escalation Factor” means 2.5%.

“Barrel” means a quantity consisting of forty-two Gallons.

“Blending Gas” has the meaning set forth in Section 3.6(b).

“Btu” means the amount of heat required to raise the temperature of one pound of
water by one degree Fahrenheit at a pressure of 14.73 Psia and determined on a
gross, dry basis.

“Business Day” means a Day (other than a Saturday or Sunday) on which commercial
banks in the State of Pennsylvania are generally open for business.

“Claiming Party” has the meaning given to it in Section 11.2.

“CNX” means CNX Gas Company, a Virginia limited liability company.

“CNX Dedicated Production” means, collectively, the CNX Joint Dedicated
Production and the CNX Sole Dedicated Production.

“CNX Gathering Agreement” means that certain Gathering Agreement dated as of the
date hereof between CNX and Gatherer (without regard to any amendments thereto
unless expressly consented to by Shipper).

“CNX Joint Dedicated Production” means “Joint Dedicated Production” as defined
in the CNX Gathering Agreement.

“CNX Sole Dedicated Production” means “Sole Dedicated Production” as defined in
the CNX Gathering Agreement.

“Compression Charge” means an amount equal to the product of (a) all out of
pocket costs incurred by Gatherer to obtain electricity sufficient for Gatherer
to utilize electrical compression at each Fuel Point that uses electrical
compression to compress Shipper’s Tendered Gas for the Month of Service for
which Shipper requests electricity as the fuel source for the Fuel Points, and
(b) the percentage determined by dividing (i) the volumes of owned or Controlled
Gas Tendered by Shipper to the Gathering System for such Month of Service, and
(ii) all volumes of Gas received by the Gathering System for such Month of
Service.

“Condensate” means Drip Condensate and Liquid Condensate.

 

2



--------------------------------------------------------------------------------

“Condensate Gathering Fees” has the meaning given to it in Section 5.1(c)(iii).

“Condensate Services” means (a) the receipt of Shipper’s owned or Controlled
Liquid Condensate at the Receipt Points; (b) as applicable, the collection,
injection, gathering and stabilization (to sales specifications) of such Liquid
Condensate; (c) the handling, storage, loading, and, subject to Section 4.8,
marketing or re-delivery at the applicable Delivery Point of such Liquid
Condensate for Shipper’s account; and (d) the other services to be performed by
Gatherer in respect of such Liquid Condensate as set forth in this Agreement,
all in accordance with the terms of this Agreement.

“Conflicting Dedication” means any gathering agreement or any commitment or
arrangement (including any volume commitment) that would permit or require
Shipper’s owned and/or Controlled Gas to be gathered on any gathering system or
similar system other than the Gathering System, including any such agreement,
commitment or arrangement burdening properties hereinafter acquired by Shipper
in the Dedication Area.

“Control” (including the terms “Controlling,” “Controlled” and “Under Common
Control With”) means (a) with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise and (b) with respect to any Gas or Liquid Condensate,
such Gas or Liquid Condensate produced from the Dedication Area and (i) owned by
a Third Party set forth on Exhibit J or (ii) owned by a Third Party working
interest owner in lands covered by the Dedicated Properties with respect to
which Shipper has the contractual right or obligation (pursuant to a marketing,
agency, operating, unit or similar agreement) to market such Gas or Liquid
Condensate and Shipper elects or is obligated to market such Gas or Liquid
Condensate on behalf of the applicable Third Party.

“Day” means a period of time beginning at 9:00 a.m. Central Time on a calendar
day and ending at 9:00 a.m. Central Time on the succeeding calendar day. The
term “Daily” shall have the correlative meaning.

“Dedicated Production” means, collectively, the Joint Dedicated Production and
the Sole Dedicated Production.

“Dedicated Properties” means the Joint Dedicated Properties and any Sole
Dedicated Properties dedicated by Shipper from time to time pursuant to
Section 2.2.

“Dedicated ROFO Properties” has the meaning given to it in Section 4.10(d).

“Dedication Area” means the area described on Exhibit B-2.

“Delayed Connection Days” means the number of Days (without duplication) from
the On-Line Deadline until such applicable facilities are completed by Gatherer
or (under Section 3.2(d)) by Shipper or CNX and/or such Gathering Services can
be provided by Gatherer.

“Delayed Planned Wells” means the Planned Wells at a Planned Well Pad that
Gatherer fails to connect to the Gathering System and/or is not ready or is
unable to provide Gathering Services for such Planned Wells, in each case, on or
before the applicable On-Line Deadline.

 

3



--------------------------------------------------------------------------------

“Delivery Point” means, as applicable (a) each point of interconnection of the
Gathering System with the facilities of a Processing Plant, Downstream Pipeline
or Downstream Condensate Storage Tank not a part of the Gathering System,
(b) the outlet flange of any Downstream Condensate Storage Tank that is part of
the Gathering System and (c) such points as may be added from time to time by
Shipper pursuant to the applicable Development Report or otherwise and at which
points, subject to Section 3.6 and Section 4.8, Gatherer will re-deliver Gas
and/or Liquid Condensate to Shipper for its own account.

“Development Report” has the meaning given to it in Section 3.1(a).

“Downstream Condensate Storage Tank” means any storage tank where Condensate
(stabilized as appropriate) is collected and stored prior to being sold and/or
delivered to market via trucks, rail or pipeline.

“Downstream Pipeline” means any pipeline downstream of any Delivery Point on the
Gathering System owned by a Third Party.

“Downtime Event” means a period during which all or a portion of the Gathering
System was unavailable to provide Gathering Services.

“Downtime Percentage” means (a) for purposes of determining the Downtime
Percentage for the Gathering System, an amount equal to the quotient of (i) the
sum of all daily losses (in MMBtu) for the Gathering System for the applicable
period divided by (ii) the sum of (y) the amount (in MMBtu) of the total
deliveries of Dedicated Production for the applicable period and (z) the sum of
all daily losses (in MMBtu) for the Gathering System for the applicable period
and (b) for purposes of determining the Downtime Percentage for an Individual
System, an amount equal to the quotient of (i) the sum of all daily losses (in
MMBtu) for such Individual System for the applicable period divided by (ii) the
sum of (y) the amount (in MMBtu) of the total deliveries of Dedicated Production
for such Individual System for the applicable period and (z) the sum of all
daily losses (in MMBtu) for such Individual System for the applicable period.

“Drilling Unit” means the area fixed for the drilling of one Well or Planned
Well by order or rule of any applicable Governmental Authority, or (if no such
order or rule is applicable) the area fixed for the drilling of a Well or
Planned Well reasonably established by the pattern of drilling in the applicable
area or otherwise established by Shipper in its reasonable discretion.

“Drip Condensate” means that portion of Shipper’s owned or Controlled Gas that
is received into the Gathering System (without manual separation or injection)
that condenses in, and is recovered from, the Gathering System as a liquid.

“Dry Gas” means Gas that is not Wet Gas.

“Dry Gas Gathering Fee” has the meaning given to it in Section 5.1(a).

“Execution Date” has the meaning given to it in the preamble of this Agreement.

“Facility Segment” means a physically separate segment of the Gathering System
constructed, owned (or leased) or acquired by Gatherer, whether now or in the
future, to connect

 

4



--------------------------------------------------------------------------------

certain of the Well Pads to a Delivery Point, including all required Receipt
Point interconnections, low-pressure gathering lines, compression facilities
(including associated dehydration and treatment facilities), high-pressure
gathering lines, meters and measurement facilities, Condensate collection,
gathering, stabilization, handling and storage facilities, Delivery Point
interconnections and all associated equipment and facilities constructed, owned
(or leased) and operated or otherwise provided by Gatherer in connection
therewith.

“Fee” or “Fees” means, collectively, the Dry Gas Gathering Fee, the Wet Gas
Gathering Fees, the Condensate Gathering Fees and, if applicable, any Sole
Dedication Fee.

“Fee Model” means that economic model agreed on by the Parties in computing the
Fees as of the Execution Date.

“First Development Report” has the meaning given to it in Section 3.1(a).

“First Development Report Planned Well” means a Planned Well identified in the
First Development Report that is anticipated to be completed and ready to be
placed-on line prior to September 30, 2016.

“Force Majeure” has the meaning given to it in Section 11.2.

“Fuel Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Gallon” means one U.S. gallon.

“Gas” means any mixture of gaseous hydrocarbons, consisting essentially of
methane and heavier hydrocarbons, including (unless otherwise expressly provided
herein) liquefiable hydrocarbons and Drip Condensate, and including inert and
noncombustible gases, in each case, produced from beneath the surface of the
earth; provided, however, that the term “Gas” as used herein shall not include
Liquid Condensate.

“Gas Services” means (a) with respect to Gas produced from the Moundsville Area
or the PIA Area: (i) the receipt of Shipper’s owned or Controlled Gas (including
Drip Condensate) at the Receipt Points and (ii) the re-delivery of Gas that is
thermally equivalent to Shipper’s delivered for Shipper’s account Gas at the
Delivery Points as being delivered on the Execution Date (or any other mutually
agreed successor Delivery Point), in each case, in accordance with the terms of
this Agreement and (b) with respect to Gas produced from the Dedicated Area
other than the Moundsville Area or the PIA Area: (i) the receipt of Shipper’s
owned or Controlled Gas (including Drip Condensate) at the Receipt Points;
(ii) the gathering, dehydrating, compressing, treating and blending to
applicable tariff requirements (subject to any waivers in place) of such Gas and
the collection and gathering of any Drip Condensate; (iii) the re-delivery of
Gas that is thermally equivalent to Shipper’s delivered Gas at the Delivery
Points for Shipper’s account; and (iv) the other services to be performed by
Gatherer in respect of such Gas as set forth in this Agreement, in each case, in
accordance with the terms of this Agreement.

“Gatherer” has the meaning given to it in the preamble of this Agreement.

“Gatherer Group” has the meaning given to it in Section 13.2.

 

5



--------------------------------------------------------------------------------

“Gathering Services” means, collectively, the Gas Services and the Condensate
Services.

“Gathering System” means the existing Gas and Condensate gathering system,
including (a) pipelines; (b) compression, dehydration and treating facilities;
(c) controls, Delivery Points, meters and measurement facilities; (d) owned (or
leased) Condensate collection, gathering, stabilization, handling, and storage
facilities; (e) rights of way, fee parcels, surface rights and permits; and
(f) all appurtenant facilities, constructed, owned (or leased) and operated by
Gatherer to provide Gathering Services to Shipper or Third Parties, as such
gathering system and/or facilities are modified and/or extended from time to
time to provide Gathering Services to Shipper pursuant to the terms hereof or to
Third Parties, including the Facility Segments to be constructed and owned (or
leased) and operated by Gatherer under this Agreement to provide the Gathering
Services contemplated in this Agreement for Shipper.

“Gathering System Fuel” means all Gas and electric power measured and utilized
as fuel for the Gathering System, including Gas and electric power utilized as
fuel for compressor stations, stated in MMBtus or kilowatt hours (as
applicable).

“Gathering System L&U” means any Gas or Liquid Condensate received into the
Gathering System that is lost or otherwise not accounted for incident to, or
occasioned by, the gathering, treating, compressing, blending, stabilization and
re-delivery, as applicable, of Gas and Liquid Condensate, including Gas and/or
Liquid Condensate released through leaks, instrumentation, relief valves, flares
and blow downs of pipelines, vessels and equipment; provided, however that
“Gathering System L&U” shall will not include any Gas or Liquid Condensate that
is lost as a result of Gatherer’s negligence, gross negligence or willful
misconduct.

“Gathering System Plan” has the meaning given to it in Section 3.1(c).

“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, regulatory or administrative agency,
commission, body or other authority exercising or entitled to exercise any
administrative, executive, judicial, legislative, regulatory or taxing authority
or power; and any court or governmental tribunal, including any tribal authority
having or asserting jurisdiction.

“Gross Heating Value” means the number of Btus produced by the combustion, on a
dry basis and at a constant pressure, of the amount of Gas which would occupy a
volume of 1 cubic foot at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.73 Psia, with air of the same temperature and pressure as the
Gas, when the products of combustion are cooled to the initial temperature of
the Gas and air and when the water formed by combustion is condensed to the
liquid state. Hydrogen sulfide shall be deemed to have no heating value.

“Group” means (a) with respect to Shipper, the Shipper Group and (b) with
respect to Gatherer, the Gatherer Group.

“Imbalance Account” has the meaning given to it in Section 1.3 of Exhibit A.

“Individual System” means a midstream gathering system as designated in any
Gathering System Plan and which, for the avoidance of doubt, as of the Execution
Date include the

 

6



--------------------------------------------------------------------------------

Majorsville System, the Mamont System, the McQuay System, the Fink System, the
Tygart Valley System, the Tygart Valley West System, the Pennsboro / Shirley
System, the Moundsville System, the Pullman / Oxford System, the PIA System and
the Wadestown System.

“Industry Expert” means a major, independent accounting firm or other qualified
industry expert with at least 10 years relevant experience, which firm or expert
shall not be regularly engaged by or otherwise have a material relationship with
either Shipper or Gatherer or any of their Affiliates, and shall not otherwise
have a conflict of interest in relation to Shipper and Gatherer or any of their
Affiliates.

“Initial Term” has the meaning set forth in Section 7.1.

“Interest Rate” means, on the applicable date of determination, the LIBOR Rate
plus an additional three percentage points (or, if such rate is contrary to any
applicable Law, the maximum rate permitted by such applicable Law).

“Intermediate Delivery Point” means an interconnection of a pipeline to the
Gathering System upstream of the applicable Delivery Point that allows Shipper
to take Gas previously Tendered by Shipper and deliver it back to the Gathering
System at a secondary Receipt Point on another portion of the Gathering System
in order to facilitate blending of such Gas by Shipper with other Gas to cause
the resultant combined Gas to meet tariffs of Downstream Pipelines as provided
in Section 3.6.

“Interruptible Service” means all obligations of Gatherer to receive, gather,
treat, stabilize, load, compress, store and re-deliver, as applicable, Gas or
Liquid Condensate, which obligations are designated as interruptible and as to
which obligations Gatherer may interrupt its performance thereof for any or no
reason.

“JDA Parties” means, collectively, Shipper and CNX.

“Joint Dedicated Gas” means (a) Gas produced from the Joint Dedicated Properties
and (b) Third Party Gas under the Control of Shipper produced from the lands
covered by the Joint Dedicated Properties and (c) Gas produced from the ROFO
Properties that have been dedicated to Gatherer under this Agreement pursuant to
Section 4.10.

“Joint Dedicated Liquid Condensate” means (a) Liquid Condensate produced from
the Joint Dedicated Properties that are located in the PIA Area, the Majorsville
Area and/or the Moundsville Area; (b) Third Party Liquid Condensate under the
Control of Shipper produced from the lands located in the PIA Area, the
Majorsville Area and/or the Moundsville Area and (c) Liquid Condensate produced
from the Additional Condensate Properties that have been dedicated to Gatherer
under this Agreement pursuant to Section 4.10.

“Joint Dedicated Production” means, collectively, Joint Dedicated Gas and Joint
Dedicated Liquid Condensate.

“Joint Dedicated Properties” means Shipper’s interest in the oil and/or gas
leases, mineral interests and other similar interests that as of the Execution
Date are, or that after the Execution Date become, jointly owned by the JDA
Parties (in undivided interests) in the

 

7



--------------------------------------------------------------------------------

Dedication Area, including those certain oil and/or gas leases, mineral
interests and other similar interests described on Exhibit B-1, in each case, to
the extent and only to the extent that such oil and/or gas leases, mineral
interests and other similar interests cover and relate to the Marcellus
Formation.

“Laws” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.

“LIBOR” means 3-month LIBOR, as reported in the Markets Data Center of The Wall
Street Journal.

“Liquid Condensate” means Shipper’s owned or Controlled liquid hydrocarbons
separated (mechanically or otherwise) from Shipper’s owned or Controlled Gas at
or near the Well Pad upstream of the Receipt Points and injected into the
Gathering System by Shipper at a Receipt Point.

“Loss” or “Losses” means any actions, claims, settlements, judgments, demands,
liens, losses, damages, fines, penalties, interest, costs, expenses (including
expenses attributable to the defense of any actions or claims), attorneys’ fees
and liabilities, including Losses for bodily injury, death, or property damage.

“Majorsville Area” means the area described in Exhibit B-3.

“Majorsville Condensate Gathering Fee” has the meaning given to it in
Section 5.1(c)(i).

“MAOP” means maximum allowable operating pressure.

“Marcellus Formation” means, (a) in central Pennsylvania, specifically from the
top of the Burkett in the DeArmitt #1 (API 37-129-27246) and 7000’MD through to
the top of the Onondaga at 7530’MD and illustrated in the log attached on
Exhibit B-6; (b) in southwest Pennsylvania, specifically from the top of the
Burkett in the GH-10C-CV (API 37-059-25397) at 7600’MD through to the top of the
Onondaga at 7900’MD and illustrated in the log attached on Exhibit B-6; and
(c) in West Virginia, specifically from the top of the Burkett in the DEPI
#14815 (API 47-001-02850) at 7350’MD through to the top of the Onondaga at
7710’MD and illustrated in the log attached on Exhibit B-6.

“Measurement Device” means the meter body (which may consist of an orifice meter
or ultrasonic meter), LACT unit or other Gas or Liquid Condensate metering
device, tube, orifice plate, connected pipe, tank strapping, and fittings used
in the measurement of Gas flow, Liquid Condensate flow and volume and/or Gas Btu
content.

“MMBtu” means one million Btus.

“Month” means a period of time beginning at 9:00 a.m. Central Time on the first
Day of a calendar month and ending at 9:00 a.m. Central Time on the first Day of
the next succeeding calendar month. The term “Monthly” shall have the
correlative meaning.

 

8



--------------------------------------------------------------------------------

“Month of Service” has the meaning given to it in Section 5.2(d).

“Moundsville Area” means the area described in Exhibit B-4.

“Moundsville Condensate Gathering Fee” has the meaning given to it in Section
5.1(c)(ii).

“Moundsville/PIA Wet Gas Gathering Fee” has the meaning given to it in
Section 5.1(b)(i).

“MSCF” means one thousand Standard Cubic Feet.

“NAESB” means North American Energy Standards Board, or its successors.

“Net Acres” means (a) with respect to any oil and gas lease in which Shipper has
an interest, (i) the number of gross acres in the lands covered by such oil and
gas lease, multiplied by (ii) the undivided percentage interest in oil, gas and
other minerals covered by such oil and gas lease, multiplied by (iii) Shipper’s
working interest in such oil and gas lease, and (b) with respect to any mineral
fee interest of Shipper, (i) the number of gross acres in the lands covered by
such mineral fee interest, multiplied by (ii) the undivided percentage interest
of Shipper in oil, gas and other minerals in such lands.

“Net Condensate Price” means, with respect to Condensate sold by Gatherer
pursuant to this Agreement in any Month, the weighted average gross proceeds per
Barrel received by Gatherer from the sale of such Condensate to a non-Affiliated
Third Party f.o.b. at the applicable Downstream Condensate Storage Tank(s)
during such Month or if Gatherer transports Shipper’s Condensate from the
applicable Downstream Condensate Storage Tank(s) and sells Shipper’s Condensate
at a location away from such Downstream Condensate Storage Tank, the weighted
average gross proceeds per Barrel received by Gatherer during such Month from
the sale of such Condensate to a non-Affiliated Third Party less Gatherer’s
non-Affiliated Third Party, verifiable out-of-pocket transportation expenses
with respect to such Condensate so sold.

“NGL” means natural gas liquids.

“Notifying Party” has the meaning set forth in Section 5.6(b).

“OFO” means an operational flow order or similar order respecting operating
conditions issued by a Downstream Pipeline.

“On-Line Deadline” has the meaning given to it in Section 3.2(b).

“Operating Terms” means those additional terms and conditions applicable to
Gathering Services provided under this Agreement, as set forth in Exhibit A.

“Other Areas Wet Gas Gathering Fee” has the meaning given to it in Section
5.1(b)(ii).

“Party” or “Parties” has the meaning given to it in the Preamble.

 

9



--------------------------------------------------------------------------------

“PDA” means, with respect to a Receipt Point or Delivery Point, a predetermined
allocation directive from, or agreement with, Shipper.

“Person” means any individual, corporation, company, partnership, limited
partnership, limited liability company, trust, estate, Governmental Authority or
any other entity.

“PIA Area” means the area described in Exhibit B-5.

“PIA Condensate Gathering Fee” has the meaning given to it in
Section 5.1(c)(iii).

“Planned Well” has the meaning given to it in Section 3.1(b).

“Planned Well Pad” has the meaning given to it in Section 3.1(b).

“Pressure Overage Percentage” means an amount equal to the quotient of (a) the
difference between (i) the actual arithmetic average operating pressure of an
Individual System and (ii) the Target Pressure for such Individual System for
the calendar quarter divided by (b) the Target Pressure for such Individual
System for such calendar quarter.

“Priority One Service” means that type of service that has the highest priority
call on capacity of all or any relevant portion of the Gathering System, which
service shall not be subject to interruption or curtailment except by reason of
an event of Force Majeure, necessary Gathering System maintenance or as
otherwise expressly set forth in this Agreement and which service in any event
has a higher priority than Priority Two Service, Interruptible Service and any
other permissible level of service established by Gatherer pursuant to the terms
and conditions of this Agreement.

“Priority Two Service” means that type of service that has the second highest
priority call on capacity of all or any relevant portion of the Gathering System
second only to Priority One Service, which service shall not be subject to
interruption or curtailment except by reason of an event of Force Majeure,
necessary Gathering System maintenance or as otherwise expressly set forth in
this Agreement and which service in any event has a higher priority than
Interruptible Service and any other permissible level of service established by
Gatherer pursuant to the terms and conditions of this Agreement (other than
Priority One Service).

“Processing Plant” means a Gas processing facility downstream of any Delivery
Point on the Gathering System to which Shipper has dedicated, or in the future
elects to dedicate, Shipper’s owned or Controlled Gas for processing or at which
Shipper has arranged for such Gas to be processed prior to delivery to a
Downstream Pipeline.

“Proposed Fee” has the meaning given to it in Section 2.2(b).

“Proposed Gathering Services” has the meaning given to it in Section 2.2(b).

“Proposed Sole Dedicated Properties” has the meaning given to it in Section
2.2(b).

“Psia” means pounds per square inch absolute.

 

10



--------------------------------------------------------------------------------

“Rate Reset Trigger” means any of (a) the initiation of Gathering Services for
Sole Dedicated Production or (b) the initiation of Gathering Services for a
Third Party (other than a Third Party that has elected for Shipper to Control
such Third Party’s Gas or Liquid Condensate).

“Receipt Point” means any of the connecting flanges on the Gathering System
located at or nearby or assigned to a Well Pad (which flanges, in some cases,
has a Measurement Device) where Shipper’s facilities are connected to the
Gathering System and more particularly described on Exhibit F, which Exhibit may
be updated from time to time by Shipper pursuant to the applicable Development
Report or otherwise and with respect to any Gas delivered by Shipper for
blending, the Receipt Point for such blending Gas designated by Shipper from
time to time.

“Receiving Party” has the meaning set forth in Section 5.6(b).

“ROFO Area” means the area described on Exhibit H-2.

“ROFO Notice” has the meaning given to it in Section 4.10(a).

“ROFO Offer” has the meaning given to it in Section 4.10(b).

“ROFO Properties” means (a) with respect to Gas Services, Shipper’s interest in
the oil and/or gas leases, mineral interests and other similar interests that as
of the Execution Date are, or that after the Execution Date become, jointly
owned by the JDA Parties (in undivided interests) in the ROFO Area, including
those certain oil and/or gas leases, mineral interests and other similar
interests described on Exhibit H-1, in each case, to the extent and only to the
extent that such oil and/or gas leases, mineral interests and other similar
interests cover and relate to the Marcellus Formation and (b) with respect to
Condensate Services, Shipper’s interest in the oil and/or gas leases, mineral
interests and other similar interests that as of the Execution Date are, or that
after the Execution Date become, jointly owned by the JDA Parties (in undivided
interests) in the ROFO Area, including those certain oil and/or gas leases,
mineral interests and other similar interests described on Exhibit H-1, in each
case, to the extent and only to the extent that such oil and/or gas leases,
mineral interests and other similar interests cover and relate to the Marcellus
Formation.

“Shipper” has the meaning given to it in the preamble of this Agreement.

“Shipper’s Facilities” means the assets and properties of Shipper upstream of a
Receipt Point.

“Shipper Group” has the meaning given to it in Section 13.3.

“Shipper Meters” has the meaning given to it in Section 1.4 of Exhibit A.

“Sole Dedicated Gas” means (a) Gas produced from Sole Dedicated Properties and
(b) Third Party Gas under the Control of Shipper produced from the lands covered
by the Sole Dedicated Properties.

 

11



--------------------------------------------------------------------------------

“Sole Dedicated Liquid Condensate” means (a) Liquid Condensate produced from the
Sole Dedicated Properties, (b) Third Party Liquid Condensate under the Control
of Shipper produced from the lands covered by the Sole Dedicated Properties,
(c) Liquid Condensate produced from Additional Condensate Properties and
(d) Third Party Liquid Condensate under the Control of Shipper produced from the
lands covered by the Additional Condensate Properties.

“Sole Dedicated Production” means, collectively, Sole Dedicated Gas and Sole
Dedicated Liquid Condensate.

“Sole Dedicated Properties” means Shipper’s interest in oil and/or gas leases,
mineral interests and other similar interests within the Dedication Area that
are not Joint Dedicated Properties and which Shipper elects to dedicate pursuant
to Section 2.2(b) and Gatherer accepts (or is deemed to have accepted) such
dedication pursuant to Section 2.2(b).

“Sole Dedication Fee” means the fee with respect to Sole Dedicated Properties
agreed to (or deemed agreed to) by Shipper and Gatherer pursuant to Section 2.2.

“Sole Dedication Notice” has the meaning given to it in Section 2.2(b).

“Standard Cubic Foot” means that quantity of Gas that occupies one cubic foot of
space when held at a base temperature of 60 degrees Fahrenheit and a pressure of
14.73 Psia.

“Statement Deadline” has the meaning set forth in Section 9.1.

“Subject Expenses” has the meaning given to it in the definition of Target
Return.

“Subject ROFO Properties” has the meaning given to it in Section 4.10(b).

“System Receipt Point” has the meaning given to it in Section 1.8 of Exhibit A.

“Tap” means a point on the Gathering System downstream of all compression,
dehydration, treatment and other similar facilities but upstream of the
applicable Delivery Point.

“Target On-Line Date” has the meaning given to it in Section 3.1(b).

“Target Pressure” has the meaning given to it in Section 5.2(c).

“Target Return” means an unlevered 15% rate of return on incremental operating
expenses and incremental capital expenses anticipated, in Gatherer’s good faith
opinion, to be incurred by Gatherer in providing the Gathering Services
requested in a Sole Dedication Notice with respect to Proposed Sole Dedicated
Properties (such expenses, the “Subject Expenses”).

“Tender” means (a) with respect to Gas, the act of Shipper’s making Gas
available or causing Gas to be made available to the Gathering System at a
Receipt Point and (b) with respect to Liquid Condensate, the act of Shipper’s
injection or causing the Liquid Condensate to be injected into the Gathering
System at a Receipt Point. “Tendered” shall have the correlative meaning.

 

12



--------------------------------------------------------------------------------

“Term” has the meaning given to it in Section 7.1.

“Thermal Content” means, for Gas, the product of the measured volume in MSCFs
multiplied by the Gross Heating Value per MSCF, adjusted to the same pressure
base and expressed in MMBtus; and for a liquid, the product of the measured
volume in gallons multiplied by the Gross Heating Value per Gallon determined in
accordance with the GPA 2145-09 Table of Physical Properties for Hydrocarbons
and GPA 8173 Method for Converting Mass of Natural Gas Liquids and Vapors to
Equivalent Liquid Volumes, in each case as revised from time to time.

“Third Party” means any Person other than a Party to this Agreement or any
Affiliate of a Party to this Agreement.

“Third Party Gas” means Gas owned by a Third Party.

“Third Party Liquid Condensate” means Liquid Condensate owned by a Third Party.

“Total Shipper Permitted Transfer Acres” means (a) 25,000 Net Acres plus (b) any
Net Acres acquired by Shipper (by purchase, farmin or otherwise) from and after
the Execution Date that are subject to dedication under this Agreement or are
otherwise dedicated by Shipper under this Agreement, in each case, in the
Dedication Area less (c) those Net Acres included in the Dedicated Properties
that are divested by Shipper (by sale, farmout or otherwise) during the period
from and after the Execution Date.

“Well” means a well for the production of hydrocarbons in which Shipper owns an
interest that is either producing or is intended to produce Dedicated
Production.

“Well Pad” means the surface installation on which one or more Wells are
located.

“Wet Gas” means Gas Tendered by Shipper hereunder that Shipper intends to
extract NGLs therefrom.

“Wet Gas Gathering Fee” has the meaning given to it in Section 5.1(b)(ii).

“Year” means a period of time on and after January 1 of a calendar year through
and including December 31 of the same calendar year; provided that the first
Year shall commence on the Execution Date and run through December 31 of that
calendar year, and the last Year shall commence on January 1 of the calendar
year and end on the Day on which this Agreement terminates.

Section 1.2 Other Terms. Other capitalized terms used in this Agreement and not
defined in Section 1.1 above have the meanings ascribed to them throughout this
Agreement.

Section 1.3 References and Rules of Construction. All references in this
Agreement to Exhibits, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Appendices, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience

 

13



--------------------------------------------------------------------------------

only, do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means “including without limitation.” All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein will have the meaning given to it under generally accepted
accounting principles. Pronouns in masculine, feminine or neuter genders shall
be construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.
References to any Law means such Law as it may be amended from time to time.

ARTICLE 2

DEDICATION OF PRODUCTION

Section 2.1 Shipper’s Joint Dedication. Subject to the provisions of Section 2.3
through Section 2.7 and Article 14, Shipper:

(a) exclusively dedicates and commits to deliver to Gatherer under this
Agreement, as and when produced, all of the (i) Gas owned by Shipper produced
during the Term from the Joint Dedicated Properties and (ii) Liquid Condensate
owned by Shipper produced during the Term from the Joint Dedicated Properties
that are located in the PIA Area, the Majorsville Area and/or the Moundsville
Area (and not any other Joint Dedicated Properties);

(b) commits to deliver to Gatherer under this Agreement, as and when produced
(i) all of the Third Party Gas under the Control of Shipper produced during the
Term from lands covered by the Joint Dedicated Properties and (ii) all of the
Third Party Liquid Condensate under the Control of Shipper produced during the
Term from lands covered by the Joint Dedicated Properties that are located in
the PIA Area, the Majorsville Area and/or the Moundsville Area (and not any
other Joint Dedicated Properties); and

(c) except as provided in Section 3.6, agrees not to deliver any Dedicated
Production to any other gatherer, purchaser or marketer or other Person prior to
delivery to Gatherer at the Receipt Points.

Section 2.2 Shipper’s Sole Dedication.

(a) From time to time, subject to Section 2.2(b), Shipper may designate its
interests in oil and/or gas leases, mineral interests and other similar
interests within the Dedication Area that are not Joint Dedicated Properties as
Sole Dedicated Properties. If Gatherer accepts such dedication (or is obligated
to accept such designation pursuant to Section 2.2(b)), then subject to the
provisions of Section 2.3 through Section 2.7 and Article 14, Shipper will be
deemed to have (i) dedicated and committed to deliver to Gatherer under this
Agreement, as and when produced, all of the Gas owned by Shipper thereafter
produced during the Term from Sole Dedicated Properties and (ii) committed to
deliver to Gatherer under this Agreement, as and when produced, all of Third
Party Gas under the Control of Shipper that is thereafter produced during the
Term from the lands covered by such Sole Dedicated Properties.

 

14



--------------------------------------------------------------------------------

(b) If Shipper wishes to dedicate to Gatherer hereunder its interests in oil
and/or gas leases, mineral interests and other similar interests within the
Dedication Area that are not Joint Dedicated Properties as Sole Dedicated
Properties, then Shipper shall prepare in good faith and deliver to Gatherer a
notice (a “Sole Dedication Notice”) setting forth (i) the oil and/or gas leases,
mineral interests and other similar interests Shipper wishes to designate as
Sole Dedicated Properties (the “Proposed Sole Dedicated Properties”), (ii) the
general location of such Proposed Sole Dedicated Properties, (iii) a current
production forecast for such Proposed Sole Dedicated Properties, including the
date on which production from such Proposed Sole Dedicated Properties is
anticipated to come online, and the locations of the planned wells on such
Proposed Sole Dedicated Properties, (iv) the proposed Gathering Services to be
provided by Gatherer (the “Proposed Gathering Services”) and (v) proposed fees
for such Services to be provided by Gatherer (collectively, the “Proposed Fee”).
As soon as reasonably practicable, but in any event within 30 Days following
receipt of a Sole Dedication Notice, Gatherer shall provide a written response
to Shipper setting forth Gatherer’s election to accept or reject the dedication
of such Proposed Sole Dedicated Properties; provided, however, if the Proposed
Fee would provide Gatherer at least the Target Return with respect to the
Proposed Gathering Services, then Gatherer shall be obligated to accept the
dedication of such Proposed Sole Dedicated Properties and provide the Proposed
Gathering Services with respect to the applicable Proposed Sole Dedicated
Properties at the applicable Proposed Fee. If Gather elects to reject the
dedication of such Proposed Sole Dedicated Properties for the Proposed Fee
because the acceptance of such dedication would not provide Gatherer at least
the Target Return, then Gatherer shall provide in such notice of rejection a
calculation showing the anticipated return on the Subject Expenses Gatherer
anticipates it would earn based on the Subject Expenses associated with the
Proposed Gathering Services using the Proposed Gathering Fee and, within 30 Days
following the receipt by Shipper of Gatherer’s rejection of the dedication of
such Proposed Sole Dedicated Properties, Shipper may deliver a revised Sole
Dedication Notice including a revised Proposed Fee. If such revised Proposed Fee
would provide Gatherer at least the Target Return, then Gatherer shall be
obligated to accept the dedication of such Proposed Sole Dedicated Properties
and provide the Gathering Services set forth in the revised Sole Dedication
Notice with respect to such Proposed Sole Dedicated Properties at the revised
Proposed Fee. For the avoidance of doubt, Gatherer shall not be obligated to
accept any dedication of Proposed Sole Dedicated Properties pursuant to this
Section 2.2(b) if the provision of the Gathering Services set forth in a Sole
Dedication Notice with respect to such Proposed Sole Dedicated Properties would
materially and adversely impact the provision of Gathering Services with respect
to the Joint Dedicated Production and/or the development of the Gathering System
provided for in the then current Gathering System Plan.

Section 2.3 Third Party’s Dedication. Gatherer and Shipper may from time to time
mutually agree to permit Third Parties to gather Dedicated Production; provided,
however, that such mutual agreement will not result in any release of such
Dedicated Production from dedication under this Agreement except to the extent
the Parties expressly so agree.

Section 2.4 Conflicting Dedications. Notwithstanding anything in this Agreement
to the contrary, Shipper shall have the right to comply with each of the
Conflicting Dedications set forth in Exhibit G and any other Conflicting
Dedication applicable as of the date of acquisition thereof to any oil and/or
gas leases, mineral interests and other similar interests within the Dedication
Area (a) acquired by Shipper after the Execution Date and (b) which have become

 

15



--------------------------------------------------------------------------------

subject to dedication under this Agreement (but not any entered into in
connection with such acquisition); provided, however, that Shipper shall have
the right to comply with the applicable Conflicting Dedication only until the
first Day of the Month following the termination by Shipper of such Conflicting
Dedication. As of the Execution Date, Shipper represents that, except as set
forth in Exhibit G, Dedicated Production is not subject to any other Conflicting
Dedication.

Section 2.5 Shipper’s Reservations. Shipper reserves the following rights
respecting Dedicated Production for itself:

(a) to operate (or cause to be operated) Wells producing Dedicated Production in
its sole discretion, including the right (but not the obligation) to drill new
Wells, to repair and rework old Wells, temporarily shut in Wells, renew or
extend, in whole or in part, any oil and gas lease or term mineral interest, and
to cease production from or abandon any Well or surrender any such oil and gas
lease, in whole or in part, when no longer deemed by Shipper to be capable of
producing Gas or Liquid Condensate in paying quantities under normal methods of
operation;

(b) to use Dedicated Production for lease operations (including reservoir or
mine pressure maintenance), water treatment facility operations and mine
operations (other than running of mine equipment) relating to the lands within
the Dedication Area;

(c) to deliver or furnish to Shipper’s lessors and holders of other burdens on
production with respect to such Dedicated Production as is required to satisfy
the terms of the applicable oil and gas leases or other applicable instruments;

(d) the sole and exclusive right to process or arrange for the processing
(including for purposes of liquids extraction) of such Dedicated Production (for
the sake of clarity, Gatherer will have no right to process or arrange for
processing of the Dedicated Production);

(e) to deliver or furnish Dedicated Production to end users if such end users
receipt of such Dedicated Production is at a receipt point on Shipper’s
gathering system prior to or at a designated Receipt Point;

(f) to pool, communitize or unitize Shipper’s interests with respect to
Dedicated Production; provided that Shipper’s share of Dedicated Production
produced from such pooled, communitized or unitized interests shall be committed
and dedicated pursuant to this Agreement;

(g) until the applicable Gathering System facilities are completed and ready for
service, to temporarily connect Wells or Planned Wells into other gathering
systems;

(h) (i) all Joint Dedicated Liquid Condensate that is in excess of amount of
Liquid Condensate with Priority One Service that is capable of being gathered,
collected, stored and/or stabilized in the facilities comprising the Gathering
System; (ii) all Joint Dedicated Liquid Condensate and Sole Dedicated Liquid
Condensate that is caught during flowback operations with respect to any Well or
otherwise related to mechanical failures of liquid separation on the Well Pad
and (iii) all Joint Dedicated Liquid Condensate and Sole Dedicated Liquid
Condensate that is extracted at the Well Pad as a result of the inability of the
Gathering System to provide Condensate Services for such Joint Dedicated Liquid
Condensate and/or Sole Dedicated Liquid Condensate;

 

16



--------------------------------------------------------------------------------

(i) all Liquid Condensate produced from the Dedicated Properties that is not
Joint Dedicated Liquid Condensate or Sole Dedicated Liquid Condensate; and

(j) all Gas and Liquid Condensate produced from those wells set forth on Exhibit
K.

Section 2.6 Releases from Dedication.

(a) Dedicated Production from Wells or Planned Wells on one or more Well Pads or
Planned Well Pads, and the acreage in each Drilling Unit with respect to such
Wells or Planned Wells, shall be permanently released from dedication under this
Agreement, and Shipper may deliver and commit such Dedicated Production to such
other gatherer or gatherers as it shall determine:

(i) in the event of an unpermitted interruption as provided in Section 10.1(b);

(ii) upon written notice from Shipper, if Gatherer has failed to complete the
facilities necessary to connect each Planned Well Pad and/or Planned Well to the
Gathering System by On-Line Deadline as provided in Section 3.2;

(iii) upon written notice from Shipper, if Gatherer has failed to commence the
Gathering Services with respect to any Planned Well Pad and/or Planned Wells by
the On-Line Deadline as provided in Section 3.2;

(iv) upon written notice from Shipper, if each of the following four conditions
are satisfied:

(A) the first production from any Well or Planned Well on a Well Pad or Planned
Well Pad has not occurred on or before the fifth anniversary of the Execution
Date,

(B) at the time of such notice such Well Pad or Planned Well Pad is located more
than three miles from the nearest then-existing connection to the Gathering
System,

(C) a non-Affiliated Third Party gatherer offers a lower cost of service to
connect such Well Pad or Planned Well Pad and deliver such Dedicated Production
produced from such Wells or Planned Wells to the desired delivery point than
Gatherer offers under this Agreement (and following such notice does enter into
an agreement for the gathering of such Dedicated Production), and

(D) such Well Pads or Planned Well Pad and Wells or Planned Wells are located
outside of the area served or to be served by the then existing Gathering System
as reflected in the then-existing Gathering System Plan;

 

17



--------------------------------------------------------------------------------

(v) upon written notice from Shipper, with respect to such Dedicated Production
that is unitized or pooled with oil and gas leases or mineral interests of Third
Parties, if none of Shipper, CNX or any of their Affiliates is the operator of
such unit or pooled area at the time the applicable Well is drilled; or

(vi) if such Dedicated Properties are transferred by Shipper free of the
dedication as provided in Section 14.1(b).

(b) Gatherer shall also consider in good faith any proposal by Shipper made from
time to time to permanently release one or more of the Dedicated Properties and
the production therefrom from the dedication under this Agreement if Shipper
reasonably believes that installing pipelines and equipment necessary to connect
such Dedicated Properties to the Gathering System would be economically
disadvantageous for Shipper, considering all gathering alternatives.

(c) Dedicated Production may also be temporarily released from dedication under
this Agreement as expressly provided in this Agreement, including in the event
of (i) an unpermitted interruption as provided in Section 10.1(b) or (ii) an
interruption or curtailment of receipts and deliveries as provided in
Section 4.6(d).

(d) At the request of Shipper, the Parties shall execute a release reasonably
acceptable to Shipper (which, in the case of a permanent release, shall be in
recordable form) reflecting the release of particular Wells, Planned Wells
and/or Drilling Units and associated acreage included in the Dedicated
Properties from dedication under this Agreement in accordance with the
provisions hereof.

Section 2.7 Covenant Running with the Land. Subject to the provisions of
Section 2.3 through Section 2.6 and Article 14, the dedication and commitment
made by Shipper under this Agreement is a covenant running with the Dedicated
Properties. For the avoidance of doubt, except as set forth in Article 14,
(a) in the event Shipper sells, transfers, conveys, assigns, grants or otherwise
disposes of any or all of its interest in the Dedicated Properties, then any
such sale, transfer, conveyance, assignment, grant or other disposition shall be
expressly subject to this Agreement and (b) in the event Gatherer sells,
transfers, conveys, assigns, grants or otherwise disposes of any or all of its
interest in the Gathering System, then any such sale, transfer, conveyance,
assignment, grant or other disposition shall be expressly subject to this
Agreement.

Section 2.8 Memorandum. Upon Gatherer’s request, Shipper shall execute and
deliver to Gatherer, at Gatherer’s request, a fully recordable memorandum of
this Agreement, substantially in the form of Exhibit D.

ARTICLE 3

GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1 Development Report; Gathering System Plan; Meetings and Review and
Exchange of Planning Information.

(a) On or before November 1, 2014, Shipper will provide Gatherer with a report
(“First Development Report”) describing in detail the planned development,
drilling and production activities and the plant location, delivery points and
anticipated peak volumes, in

 

18



--------------------------------------------------------------------------------

each case, relating to the Joint Dedicated Properties through September 30,
2016, and describing generally the long-term drilling and production
expectations for those project areas in which drilling activity is expected to
continue beyond such date. On or before each March 31, each June 30, each
September 30 and each December 31 of each Year following the Execution Date,
commencing December 31, 2014, Shipper shall provide to Gatherer an update of the
then current report describing (i) in detail the planned development, drilling
and production activities relating to (A) the Joint Dedicated Properties,
(B) any Sole Dedicated Properties and (C) the ROFO Properties (including any
Dedicated ROFO Properties), in each case, for the 24-Month period commencing on
the date of such update and (ii) generally the long-term drilling and production
expectations for those project areas in the Dedication Area and in the ROFO
Area, in each case, in which drilling activity is expected to continue beyond
such 24-Month period and which will cover at least the ten Years following the
date of such update (the First Development Report, as updated in accordance with
the foregoing and as the then current report may be amended from time to time,
the “Development Report”).

(b) The Development Report shall include information as to:

(i) the Wells that Shipper expects will be drilled during the period covered
thereby (each such Well reflected in such Development Report, a “Planned Well”);

(ii) each expected planned Well Pad (each such Well Pad reflected in such
Development Report, a “Planned Well Pad”) and the expected locations thereof;

(iii) the earliest date on which one or more Wells at each Well Pad are expected
to be completed and ready to be placed on-line, which date shall not be earlier
than (A) with respect to a First Development Report Planned Well, the date
specified in the First Development Report for such First Development Report
Planned Well and (B) with respect to any Planned Well that is not a First
Development Report Planned Well, 24 Months after the date of the Development
Report that initially reflected such Planned Well Pad, unless Gatherer consents
to a shorter time period (with respect to each such Planned Well Pad, as
adjusted pursuant to Section 3.2(b), the “Target On-Line Date”);

(iv) the anticipated characteristics of the production from such Wells
(including gas and liquids composition and characteristics) and the projected
production volumes (for both Gas and Liquid Condensate) and requested production
pressures for each Well Pad Receipt Point included in the Development Report;

(v) the Delivery Point(s) at which Gas produced from such Wells is to be
re-delivered to Shipper;

(vi) any Sole Dedicated Properties or Dedicated ROFO Properties dedicated by
Shipper in accordance with Section 2.2 or Section 4.10, as applicable; and

(vii) other information reasonably requested by Gatherer that is relevant to the
design, construction, and operation of the Gathering System, the relevant
Facility Segment, and the relevant Receipt Point facilities at such Well Pads,
including any treating, processing, or liquids handling facilities required for
such Gas to meet Delivery Point specifications.

 

19



--------------------------------------------------------------------------------

Subject to Section 3.1(f), Shipper may deliver to Gatherer, from time to time,
an amendment to any Development Report previously delivered to Gatherer in
accordance with Section 3.1(a).

(c) Based on the Development Report and such other information about the
expected development of the Dedicated Properties as shall be provided to
Gatherer by or on behalf of Shipper, including as a result of meetings between
representatives of Gatherer and Shipper, Gatherer shall develop and periodically
update a Gathering System plan describing and/or depicting the Gathering System
necessary to provide Gathering Services in accordance with the most recent
Development Report, including in connection with Shipper’s planned development,
drilling and production activities with respect to the Dedicated Properties.
Such Gathering System plan (each such plan, as updated in accordance with the
foregoing and as the then current plan may be amended from time to time, the
“Gathering System Plan”) shall include information as to:

(i) each Facility Segment then existing and operational, under construction, or
planned;

(ii) all Receipt Points and Delivery Points served or to be served by each such
Facility Segment;

(iii) estimated gathering pressures for the 12 Month period beginning on the
Target On-Line Date for each Planned Well Pad included in the Development
Report;

(iv) all compression and dehydration facilities and other major physical
facilities located or to be located on or within each such Facility Segment,
together with their sizes, operating parameters, capacities, system pressures
and other relevant specifications, which sizes, parameters, capacities and other
relevant specifications shall be sufficient to (A) connect the Gathering System
to the Receipt Points and Delivery Points for all Planned Well Pads and Planned
Wells set forth in the most recent Development Report and (B) perform the
Gathering Services for all Dedicated Production projected to be produced from
the Dedicated Properties as contemplated by the most recent Development Report;

(v) the schedule for completing the permitting, construction and installation of
the planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for all Planned Well Pads and Planned Wells included
in the most recent Development Report; and

(vi) the estimated budget amounts for the right of way acquisition and
acquisition and/or construction and operations and installation of the planned
Facility Segments and all planned Receipt Points and Delivery Point facilities,
in each case, for all Planned Well Pads and Planned Wells included in the most
recent Development Report.

Gatherer shall deliver the applicable Gathering System Plan (including any
updated Gathering System Plan) to Shipper for Shipper’s approval (not to be
unreasonably withheld or delayed) not later than 45 Days after Shipper’s
delivery to Gatherer of the applicable Development Report or amendment thereto.
The failure of Shipper to object by written notice to Gatherer, delivered

 

20



--------------------------------------------------------------------------------

within 30 Days of Shipper’s receipt of the applicable Gathering System Plan, to
any portion of a Gathering System Plan relating to (A) the installation and
construction (or planned installation or construction) of any Facility Segment
or other Gathering System facility or (B) the sizes, operating parameters,
capacities and other relevant specifications of such facilities shall be deemed
to be an approval by Shipper of such portion of such Gathering System Plan.
Gatherer shall make representatives of Gatherer available to discuss the most
recent Gathering System Plan from time to time with Shipper and its
representatives at Shipper’s request.

(d) Shipper shall make representatives of Shipper available to discuss the most
recent Development Report from time to time with Gatherer and its
representatives at Gatherer’s request. Gatherer and its representatives shall
have the right to meet not less frequently than Monthly with one or more
representatives of Shipper. At all such meetings, the Parties shall exchange
updated information about their respective plans for the development and
expansion of the Dedicated Properties (including amendments to the Development
Report) and the Gathering System (including amendments to the Gathering System
Plan for Shipper’s approval) and shall have the opportunity to discuss and
provide comments on the other Party’s plans.

(e) The Parties recognize that the plans for the development of the Dedicated
Properties and the Gathering System set forth in the Development Report and the
Gathering System Plan, as well as all information exchanged between the Parties
regarding their intentions with respect to the development of the Dedicated
Properties and the Gathering System, are subject to change and revision at any
time at the discretion of Shipper (in the case of plans for the Dedicated
Properties) or Gatherer (in the case of plans for the Gathering System, subject
to Shipper’s approval rights set forth above and the revised Gathering System
Plan reflecting the Gathering Services necessary to provide Gathering Services
in accordance with the then most recent Development Report), and that such
changes may impact the timing, configuration, and scope of the planned
activities of the other Party.

(f) From time to time, Shipper may provide written notice to Gatherer that
Shipper (i) has accelerated the Target On-Line Date for a Planned Well,
(ii) anticipates the Target On-Line Date for a Planned Well to be earlier than
24 Months following the delivery of the Development Report in which such Planned
Well was initially included or (iii) anticipates drilling a Well that has not
been included in a Development Report and that has a Target On-Line Date earlier
than 24 Months following the next delivery of a Development Report, other than
any Well that is to be drilled on a Planned Well Pad that has been previously
included in a Development Report (any such Well, an “Additional/Accelerated
Well”). Gatherer will use its commercially reasonable efforts to modify the
Gathering System Plan and to cause the necessary gathering facilities to be
constructed prior to the On-Line Deadline for such Additional/Accelerated Well;
provided that, for the avoidance of doubt, if Gatherer fails to complete the
facilities necessary to connect an Additional/Accelerated Well to the Gathering
System by the On-Line Deadline for such Additional/Accelerated Well,
Section 3.2(d) shall not apply to such failure to connect such
Additional/Accelerated Well to the Gathering System by the On-Line Deadline and
there shall be no penalty to Gatherer hereunder.

(g) Notwithstanding anything herein to the contrary, nothing shall give rise to
any liability of Shipper for any failure to develop or produce any hydrocarbons
from the Dedicated Properties or to pursue or complete any drilling or
development on the Dedicated Properties, whether or not envisioned in any
Development Report.

 

21



--------------------------------------------------------------------------------

Section 3.2 Expansion of Gathering System and Connection of Well Pads.

(a) Gatherer shall, at its sole cost and expense, design, construct and operate
and use its commercially reasonable efforts to optimize the Gathering System for
the purpose of providing Gathering Services as and when needed to timely support
the upstream development of the Dedicated Properties and production of the
Dedicated Production, all in accordance with this Section 3.2.

(b) Subject to Section 3.3, Gatherer shall by the later of the applicable Target
On-Line Date and the date that the first Planned Well on a particular Planned
Well Pad is ready for connection to the Gathering System (as may be extended
pursuant to Section 3.2(c), the “On-Line Deadline”), (i) have completed or
caused the completion of the construction, in accordance with the then current
approved Gathering System Plan, or the necessary facilities (A) to connect each
Planned Well Pad and Planned Wells to the Gathering System and (B) to connect
the Gathering System to each planned Delivery Point for such Planned Well Pad
and Planned Wells and (ii) be ready and able to commence Gathering Services with
respect to Dedicated Production from each Planned Well on the Planned Well Pad.

(c) If and to the extent Gatherer is delayed in completing any such facilities
or providing such services by a Force Majeure event, then the On-Line Deadline
applicable thereto shall be extended for a period of time equal to that during
which such obligations of Gatherer was delayed by such events; provided,
however, that in the event of a Force Majeure described in sections (a) through
(l) of the definition of Force Majeure such adjustment shall not exceed 180
Days.

(d) If Gatherer fails to connect any such Planned Well or Planned Well Pad to
the Gathering System and/or is not ready or is unable to provide Gathering
Services for such Planned Well Pad and Planned Wells, in each case, on or before
the applicable On-Line Deadline, then, subject to Shipper’s rights under
Section 2.6(a)(ii) and Section 2.6(a)(iii), (i) Shipper (or CNX, where
exercising any similar right under the CNX Agreement) shall have the right (but
not the obligation) to complete those uncompleted facilities and forward
invoices such Person receives with respect to such work to Gatherer for
immediate payment and Gatherer will pay Shipper (or CNX (as applicable) or
reimburse to Shipper or CNX (as applicable), if already paid by such Person,
such invoices within two Business Days of Gatherer’s receipt of any such invoice
and (ii) upon the commencement of the Gathering Services by Gatherer with
respect to the Delayed Planned Wells the Fee for such Delayed Planned Wells will
be zero for a number of Days equal to the number of Delayed Connection Days. For
the avoidance of doubt, the reduction of the Fee and the right to complete those
uncompleted facilities as set forth in this Section 3.2(d) shall be Shipper’s
only remedy with respect to such Delayed Planned Wells.

Section 3.3 Cooperation. Because of the interrelated nature of the actions of
the Parties required to obtain the necessary permits and authorizations from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required

 

22



--------------------------------------------------------------------------------

extensions of the Gathering System to each Planned Well Pad, the Parties agree
to work together in good faith to obtain such permits, authorizations, consents
and rights of way as expeditiously as reasonably practicable, all as provided in
this Agreement. The Parties further agree to cooperate with each other and to
communicate regularly regarding their efforts to obtain such permits,
authorizations, consents and rights of way. Upon request by Shipper, Gatherer
shall promptly provide to Shipper copies of all state and federal permits and
approvals obtained by Gatherer in order to construct any Facility Segment of the
Gathering System.

Section 3.4 Compression. The Gathering System Plan will describe the compression
facilities that will be constructed as part of the Gathering System as well as
the maximum operating pressures of the gathering lines, which shall be subject
to the approval of Shipper and no higher than the MAOP and other maximum
operating parameters.

Section 3.5 Right of Way and Access Rights.

(a) Gatherer is responsible, at its sole cost, for the acquisition and
maintenance of rights of way, surface use and/or surface access agreements
necessary to construct, own and operate the Gathering System; provided that
Shipper hereby grants to Gatherer, without warranty of title, either express or
implied, to the extent that it may lawfully and is contractually permitted to do
so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Dedicated Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting and removing all or any portion of the Gathering
System, including all pipelines, meters and other equipment necessary for the
performance by Gatherer of this Agreement.

(b) Shipper shall not have a duty to maintain in force and effect any underlying
agreements (such as any lease, easement, or surface use agreement) that the
grants of easements or rights of way by Shipper to Gatherer pursuant to
Section 3.5(a) are based upon, and such grants of easements or rights of way
will terminate if Shipper loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(c) Gatherer hereby grants to Shipper, without warranty of title, either express
or implied, to the extent that it may lawfully and is contractually permitted to
do so without the incurrence of additional expense, an easement and right of way
upon all lands covered by the Gathering System. Gatherer shall not have a duty
to maintain in force and effect any underlying agreements that the grants of
easements or rights of way by Gatherer to Shipper pursuant to this
Section 3.5(c) are based upon, and such grants of easements or rights of way
will terminate if Gatherer loses its rights to the applicable property,
regardless of the reason for such loss of rights.

(d) The exercise of the rights granted to a Party by the other Party pursuant to
Section 3.5(a) and Section 3.5(c) shall not unreasonably interfere with such
other Party’s operations or with the rights of owners in fee with respect to the
applicable lands, and such rights will be exercise in material compliance with
all applicable Laws and the safety and other reasonable access requirements of
the granting Party.

 

23



--------------------------------------------------------------------------------

(e) Each Party shall be responsible for any Losses caused by such Party’s use of
its access rights pursuant to this Section 3.5. Subject to Section 3.5(b) and
Section 3.5(c), each Party shall maintain all roads owned by that Party upon the
Dedicated Properties as reasonably necessary for the other Party to access the
Wells and its facilities located thereon; provided that the Party given access
to such roads shall bear its proportionate share (based on use) of the costs of
maintenance of such roads.

Section 3.6 Blending Rights.

(a) Notwithstanding anything herein to the contrary, Shipper shall be permitted
to blend Gas, subject to Section 3.6(d) below, by (i) changing the Receipt Point
for any Gas to be Tendered by Shipper to Gatherer hereunder to another Receipt
Point, (ii) taking Gas from the Gathering System at an Intermediate Delivery
Point selected by Shipper and re-Tendering such Gas at another Receipt Point
selected by Shipper or (iii) Tendering volumes of Third Party Gas (including
coal bed methane Gas or other Gas) at (or near) any Tap. All Gas Tendered by
Shipper to the Gathering System for blending shall be entitled to Priority One
Service. In the event that Shipper takes volumes of Gas at an Intermediate
Delivery Point and re-Tenders such volumes to the Gathering System at a
different Receipt Point in the exercise of its blending rights hereunder, only
one fee for such volumes will be due and owing (calculated based upon the
volumes of such Gas Tendered by Shipper at the original Receipt Point(s)).

(b) In the event that Shipper Tenders volumes of coal bed methane or other Gas
at (or near) any Tap under Section 3.6(a) (“Blending Gas”) and Gatherer is not
required to perform any additional services with respect to such Gas, no fee
will be due and owing by Shipper pursuant to Section 5.1 or otherwise for such
Blending Gas. For the avoidance of doubt, the Fee will apply to any Blending Gas
for which Gatherer performs Gathering Services.

(c) Any pipeline or gathering system that may be necessary in order for Shipper
to Tender to the Gathering System Shipper owned or Controlled Gas solely for
blending purposes will be constructed by Shipper or by a Third Party on behalf
of Shipper at Shipper’s cost and expense and shall not constitute a portion of
the Gathering System; provided that the Parties may separately agree, by an
amendment to this Agreement, that Gatherer will build facilities to connect the
Gathering System to wells to provide Shipper’s owned or Controlled Gas for
blending purposes for a fee mutually agreeable by the Parties.

Section 3.7 Liquid Condensate. Shipper shall be responsible for measuring and
injecting into the Gathering System any Joint Dedicated Liquid Condensate or
Sole Dedicated Liquid Condensate at the applicable Receipt Point.

ARTICLE 4

TENDER, NOMINATION AND GATHERING OF PRODUCTION

Section 4.1 Priority of Service.

(a) All Joint Dedicated Production Tendered by or on behalf of Shipper for
delivery to the Gathering System shall be entitled to Priority One Service.
Gatherer shall not provide Priority One Service with respect to any Gas or
Liquid Condensate other than Joint Dedicated Production, or CNX Joint Dedicated
Production without the prior written consent of Shipper and CNX (which consent
may be withheld in such Person’s sole discretion). Shipper acknowledges that CNX
Joint Dedicated Production shall be entitled to Priority One Service.

 

24



--------------------------------------------------------------------------------

(b) All Sole Dedicated Production Tendered by or on behalf of Shipper for
delivery to the Gathering System shall be entitled to Priority Two Service.
Gatherer shall not provide Priority Two Service with respect to any Gas or
Liquid Condensate other than Sole Dedicated Production or CNX Sole Dedicated
Production without the prior written consent of Shipper and CNX (which consent
may be withheld in such Person’s sole discretion). Shipper acknowledges that CNX
Sole Dedicated Production shall be entitled to Priority Two Service.

(c) Gatherer shall be permitted to provide such other levels of services to any
Gas (but not injected Liquid Condensate), other than Dedicated Production and
CNX Dedicated Production that Gatherer may elect; provided that such services do
not have equal or higher priority than Priority Two Service.

Section 4.2 Governmental Action. The Parties intend and agree that all Gathering
Services with respect to Dedicated Production provided to Shipper shall be
provided with the priority specified in Section 4.1, and that Shipper (pro rata,
based on volumes, with CNX Dedicated Production and any other Person to whom
Shipper and CNX have consented to having Priority One Service in accordance with
Section 4.1(a) or Priority Two Service in accordance with Section 4.1(b)) has
the first priority call upon the capacity of the Gathering System for service to
Shipper for its Dedicated Production for the Term. Notwithstanding the
foregoing, in the event any Governmental Authority issues an order requiring
Gatherer to allocate capacity to another shipper, Gatherer shall do so by
reducing Gas entitled to Interruptible Service first reducing Gas and Liquid
Condensate entitled to Priority Two Service second and shall only curtail
receipts of Gas and Liquid Condensate entitled to Priority One Service (which
curtailment shall be done in accordance with Section 4.6) to the extent
necessary to allocate such capacity to such other shipper, after complete
curtailment of Interruptible Service and Priority Two Service. In such event
Gatherer shall not be in breach or default of its obligations under the
Agreement and shall have no liability to Shipper in connection with or resulting
from any such curtailment; provided, however, that Gatherer shall, at Shipper’s
request, release from dedication under this Agreement all of Shipper’s volumes
interrupted or curtailed as the result of such allocation.

Section 4.3 Tender of Dedicated Production and Additional Production. Subject to
Article 11 and all applicable Laws, each Day during the Term, Shipper shall
Tender to the Gathering System at each applicable Receipt Point all of the
Dedicated Production available to Shipper at such Receipt Point. Shipper shall
have the right to Tender to Gatherer for Gathering Services under this Agreement
Gas and/or Condensate other than Dedicated Production; provided that any such
Gas and/or Condensate shall not be entitled to Priority One Service or Priority
Two Service.

Section 4.4 Gathering Services; Service Standard.

(a) Subject to the provisions of this Agreement and rights of all applicable
Governmental Authorities, Gatherer shall (i) provide Gathering Services for all
Shipper owned or Controlled Gas and Liquid Condensate constituting Dedicated
Production that is Tendered to Gatherer at the applicable Receipt Point,
(ii) re-deliver to Shipper or for the benefit of Shipper at

 

25



--------------------------------------------------------------------------------

the relevant Delivery Point (as designated by Shipper) such Gas (subject to
Section 4.8 with respect to Drip Condensate) with an equivalent Thermal Content
and hydrocarbon constituent composition, less the Thermal Content of Drip
Condensate, such Gas consumed as Gathering System Fuel and Gathering System L&U
allocated to Shipper in accordance with this Agreement, and (iii) cause the
Gathering System to be able to flow such Gas and Liquid Condensate at volumes
not less than the current capacity of the Gathering System.

(b) Gatherer agrees to construct, install, own and operate, at its sole cost,
risk and expense, the Gathering System, including facilities required to connect
to Receipt Points at each Well Pad as described in Section 3.2(b), and the
facilities necessary to provide the Gathering Services contemplated in this
Agreement in a good and workmanlike manner in accordance with standards
customary in the industry. Except through the fees for applicable Gathering
Services pursuant to Section 5.1 or as otherwise expressly provided in this
Agreement, Shipper shall have no responsibility for the cost of the Gathering
System or any facilities constructed or to be constructed by Gatherer.

Section 4.5 Nominations, Scheduling, Balancing and Curtailment. Nominations,
scheduling and balancing of Gas and Liquid Condensate available for, and
interruptions and curtailment of, Gathering Services under this Agreement shall
be performed in accordance with the applicable Operating Terms and Conditions
set forth in Exhibit A.

Section 4.6 Suspension/Shutdown of Service.

(a) During any period when all or any portion of the Gathering System is shut
down because of necessary maintenance or repairs or Force Majeure or because
such shutdown is necessary to avoid injury or harm to Persons or property, to
the environment or to the integrity of the Gathering System, receipts of
Shipper’s Gas and/or Liquid Condensate and the Gas and/or Liquid Condensate of
other shippers may be curtailed as set forth in Section 1.7 of Exhibit A.
Subject to Section 5.2(b), in such cases Gatherer shall have no liability to
Shipper, except to the extent such shut down is caused by the negligence, gross
negligence or willful misconduct of Gatherer; provided that Gatherer shall have
no liability for any special, indirect, or consequential damages.

(b) Gatherer shall have the right to curtail or interrupt receipts and
deliveries of Gas and Liquid Condensate for brief periods to perform necessary
maintenance of and repairs or modifications (including modifications required to
perform its obligations under this Agreement) to the Gathering System; provided,
however, that Gatherer shall coordinate its maintenance, repair and modification
operations with the operations of Shipper and, in any case, schedule
maintenance, repair and modification operations so as to avoid or minimize to
the greatest extent possible service curtailments or interruptions. Gatherer
shall provide Shipper (i) with 30 Days prior notice of any upcoming normal and
routine maintenance, repair and modification projects that Gatherer has planned
that would result in a curtailment or interruption of Shipper’s deliveries and
the estimated time period for such curtailment or interruption and (ii) with six
Months prior notice of any maintenance (A) of which Gatherer has knowledge at
least six Months in advance and (B) that is anticipated to result in a
curtailment or interruption of Shipper’s deliveries for five or more consecutive
Days.

 

26



--------------------------------------------------------------------------------

(c) It is specifically understood by Shipper that operations and activities on
facilities upstream or downstream of the Gathering System beyond Gatherer’s
control may impact operations on the Gathering System, and the Parties agree
that Gatherer shall have no liability therefor.

(d) If at any time Gatherer interrupts or curtails receipts and deliveries of
Gas pursuant to this Section 4.6 for a period of 5 consecutive Days or for more
than 7 Days during any consecutive two week period, then at Shipper’s written
request, the affected volumes of Gas shall be temporarily released from
dedication to this Agreement for a period commencing as of the date of such
request and ending as of the first Day of the Month 30 Days following Shipper’s
receipt of notice from Gatherer that such receipts and deliveries are no longer
interrupted or curtailed.

Section 4.7 Gas Marketing and Transportation. As between the Parties, Shipper
shall be solely responsible, and shall make all necessary arrangements at and
downstream of the Delivery Points, for the receipt, further transportation,
processing and marketing of Shipper’s owned and Controlled Gas (subject,
however, to the provisions of Section 4.8 with respect to Condensate).

Section 4.8 Condensate Marketing. Gatherer shall market and sell Shipper’s Joint
Dedicated Liquid Condensate and Sole Dedicated Liquid Condensate delivered to a
Receipt Point to a non-Affiliated Third Party f.o.b. at the applicable
Downstream Condensate Storage Tank(s) at the prevailing market prices at such
location; provided, however, upon prior notification to and receipt of written
consent by Shipper, Gatherer may elect to transport the Joint Dedicated Liquid
Condensate and Sole Dedicated Liquid Condensate from the applicable Downstream
Condensate Storage Tank(s) and sell such Joint Dedicated Liquid Condensate and
Sole Dedicated Liquid Condensate to a non-Affiliated Third Party at a location
away from such Downstream Condensate Storage Tank(s) at the prevailing market
prices at such location. Upon prior notification to and receipt of written
consent by Shipper, Gatherer may deliver Shipper’s Joint Dedicated Liquid
Condensate and Sole Dedicated Liquid Condensate into a NGL Y-grade pipeline or a
crude oil or condensate pipeline from any Downstream Condensate Storage Tank(s),
and in such case, Gatherer will re-deliver Shipper’s Joint Dedicated Liquid
Condensate and Sole Dedicated Liquid Condensate to the respective pipeline for
Shipper’s account and Shipper will market and sell Shipper’s Joint Dedicated
Liquid Condensate and Sole Dedicated Liquid Condensate. No sale of Shipper’s
Joint Dedicated Liquid Condensate and Sole Dedicated Liquid Condensate shall be
made by Gatherer to any Affiliate of Gatherer without Shipper’s prior written
consent. Notwithstanding the forgoing, upon 60 Days prior notice to Gatherer,
Shipper may elect for Gatherer to deliver Shipper’s Joint Dedicated Liquid
Condensate and Sole Dedicated Liquid Condensate (after stabilization, if
applicable) at the applicable Delivery Point(s) for the account of Shipper and
Shipper may market and sell such Joint Dedicated Liquid Condensate and Sole
Dedicated Liquid Condensate itself.

Section 4.9 No Prior Flow of Gas in Interstate Commerce. Shipper covenants that
at the time of Tender, none of the Gas or Condensate delivered at a Receipt
Point hereunder has flowed in interstate commerce.

 

27



--------------------------------------------------------------------------------

Section 4.10 Right of First Offer.

(a) Promptly after determining that Shipper expects to undertake or participate
in any development, drilling and production activities on the ROFO Properties
that has not been included in a Development Report, Shipper must deliver a
notice of such planned development, drilling and production activities,
including the information required to be provided in a Development Report set
forth in Section 3.1(b)(i) through Section 3.1(b)(vi) (each, a “ROFO Notice”)

(b) Gatherer shall have 45 Days following receipt of a Development Report or a
ROFO Notice to make an offer to Shipper to provide Gathering Services with
respect to some or all of the ROFO Properties covered in such Development Report
or ROFO Notice (the “Subject ROFO Properties”). If Gatherer elects to make an
offer, Gatherer shall, on or before 45 days following Gatherer’s receipt of a
Development Report or a ROFO Notice, deliver to Shipper a notice (the “ROFO
Offer”) setting forth: (i) the proposed Fees for the Gathering Services to be
provided; (ii) the existing operations, under construction or planned Facility
Segments needed to provide Gathering Services to the Subject ROFO Properties;
(iii) the schedule for completing the construction and installation of the
planned Facility Segments and all planned Receipt Points and Delivery Point
facilities, in each case, for the planned well pads and wells included in the
ROFO Offer; and (iv) the estimated budget amounts for the construction and
installation of the planned Facility Segments and all planned Receipt Points and
Delivery Point facilities, in each case, for the planned well pads and wells
included in the ROFO Offer.

(c) Within 30 Days following receipt of Gatherer’s ROFO Offer, Shipper shall
notify Gatherer whether or not it accepts Gatherer’s ROFO Offer; provided that
the failure of Shipper to timely notify Gatherer of its acceptance of Gatherer’s
ROFO Offer shall be deemed a rejection by Shipper of such ROFO Offer. For the
avoidance of doubt, Shipper shall be under no obligation to accept any ROFO
Offer from Gatherer.

(d) If Shipper accepts a ROFO Offer (such ROFO Properties described in an
accepted ROFO Offer, the “Dedicated ROFO Properties”), then (i) Shipper will be
deemed to have (A) dedicated and committed to deliver to Gatherer under this
Agreement, as and when produced all of the Gas and/or Liquid Condensate, as
applicable, owned by Shipper thereafter produced during the Term from Dedicated
ROFO Properties and (B) committed to deliver to Gatherer under this Agreement,
as and when produced, all of Third Party Gas and/or Liquid Condensate, as
applicable, under the Control of Shipper that is thereafter produced during the
Term from the lands covered by such Dedicated ROFO Properties and (ii) the
Parties will amend this Agreement to incorporate the terms set forth in the
accepted ROFO Offer.

ARTICLE 5

FEES

Section 5.1 Fees.

(a) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer with respect to
Shipper’s owned or Controlled Dry Gas received by Gatherer from Shipper or for
Shipper’s account during such Month, an amount equal to the product of (i) the
aggregate quantity of such Dry Gas (other than Gas used for Gathering System
Fuel), stated in MMBtus, received by Gatherer from Shipper or for Shipper’s
account at the applicable Receipt Points for such Dry Gas during such Month
multiplied by (ii) $0.40 (the “Dry Gas Gathering Fee”).

 

28



--------------------------------------------------------------------------------

(b) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer with respect to
Shipper’s owned or Controlled Wet Gas received by Gatherer from Shipper or for
Shipper’s account during such Month, an amount equal to the product of the
following:

(i) with respect to Shipper’s owned or Controlled Wet Gas produced from the
Moundsville Area or the PIA Area: (A) the aggregate quantity of such Wet Gas
(other than Gas used for Gathering System Fuel), stated in MMBtus, received by
Gatherer from Shipper or for Shipper’s account at the applicable Receipt Points
for such Wet Gas during such Month multiplied by (B) $0.275 (the
“Moundsville/PIA Wet Gas Gathering Fee”); and

(ii) with respect to Shipper’s owned or Controlled Wet Gas produced from the
Dedication Area other than the Moundsville Area or the PIA Area: (A) the
aggregate quantity of such Wet Gas (other than Gas used for Gathering System
Fuel), stated in MMBtus, received by Gatherer from Shipper or for Shipper’s
account at the applicable Receipt Points for such Wet Gas during such Month
multiplied by (B) $0.55 (the “Other Areas Wet Gas Gathering Fee” and together
with the Moundsville/PIA Wet Gas Gathering Fee, the “Wet Gas Gathering Fee”).

(c) Shipper shall pay Gatherer each Month in accordance with the terms of this
Agreement, for all Gathering Services provided by Gatherer with respect to
Shipper’s Joint Dedicated Liquid Condensate Tendered by Shipper hereunder and
allocated to Shipper in accordance with this Agreement during such Month, an
amount equal to the following:

(i) with respect to Shipper’s Joint Dedicated Liquid Condensate produced from
the Majorsville Area, the product of (i) the aggregate quantity of such
allocated Joint Dedicated Liquid Condensate, stated in Barrels, received by
Gatherer from Shipper or for Shipper’s account at the applicable Receipt Points
for such Joint Dedicated Liquid Condensate during such Month multiplied by
(ii) $5.00 (the “Majorsville Condensate Gathering Fee”);

(ii) with respect to Shipper’s Joint Dedicated Liquid Condensate produced from
the Moundsville Area, the product of (i) the aggregate quantity of such
allocated Joint Dedicated Liquid Condensate, stated in Barrels, received by
Gatherer from Shipper or for Shipper’s account at the applicable Receipt Points
for such Joint Dedicated Liquid Condensate during such Month multiplied by
(ii) $2.50 (the “Moundsville Condensate Gathering Fee”); and

(iii) with respect to Shipper’s Joint Dedicated Liquid Condensate produced from
the PIA Area, the product of (i) the aggregate quantity of such allocated Joint
Dedicated Liquid Condensate, stated in Barrels, received by Gatherer from
Shipper or for Shipper’s account at the applicable Receipt Points for such Joint
Dedicated Liquid Condensate during such Month multiplied by (ii) $0 (the “PIA
Condensate Gathering Fee” together with the Majorsville Condensate Gathering Fee
and the Moundsville Condensate Gathering Fee, the “Condensate Gathering Fees”).

(d) For the avoidance of doubt, the Parties acknowledge that there is no
separate fee chargeable by Gatherer hereunder for Gathering Services with
respect to Drip Condensate and that the fees chargeable by Gatherer hereunder
for Gas (including Dry Gas and Wet Gas) are sufficient to compensate Gatherer
for Gathering Services with respect to Drip Condensate.

 

29



--------------------------------------------------------------------------------

Section 5.2 Fee Adjustments.

(a) As of January 1 of each Year (commencing as of January 1, 2016), each of the
Fees will be increased by an amount equal to the sum of the then applicable fee
as of the preceding Month plus the product of the Annual Escalation Factor
multiplied by such fee.

(b) If there has been a Downtime Event, such Downtime Event was not a result of
Shipper’s production being in excess of the production forecast in the
Development Report on which the Gathering System or Individual System, as
applicable, was based, and such Downtime Event caused (i) the Downtime
Percentage for the Gathering System during any calendar quarter to be greater
than 4% during such calendar quarter; (ii) the Downtime Percentage for any
Individual System during any calendar quarter to be greater than 10% during such
calendar quarter or (iii) the Downtime Percentage for any Individual System
during any two consecutive calendar quarters to be greater than 6% during such
two consecutive calendar quarters, then in any such case, the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee shall be reduced as set forth in Exhibit I-1.
For the avoidance of doubt, only the highest penalty set forth on Exhibit I-1
shall be applicable to a Downtime Event.

(c) Gatherer shall use its commercially reasonable efforts to maintain the Daily
arithmetic average operating pressure of the system pressures at the Target
Pressure. Except in the event of Force Majeure, if, during any calendar quarter,
(i) the Daily arithmetic average operating pressure of an Individual System
exceeds the pressure set forth in the design documents for the applicable
Individual System in the applicable, approved Gathering System Plan (the “Target
Pressure”) for such Individual System, (ii) such increase is not a result of
Shipper’s production being in excess of the production forecast in the
applicable Development Report and (iii) Gatherer has sufficient production data
available to confirm that the increased pressure is not a result of Shipper’s
increased production, then the Dry Gas Gathering Fee and the Wet Gas Gathering
Fee with respect to such Individual System shall be reduced based on the
calculation of the Pressure Overage Percentage, as set forth in Exhibit I-2 for
each Month during such calendar quarter.

(d) Subject to Gatherer’s consent (such consent not to be unreasonably
withheld), to the extent that there is an option between fuel sources at any
Fuel Point, prior to the beginning of each Month (the “Month of Service”),
Shipper may request the fuel source for such Fuel Point with respect to the
Gathering Services to be provided to Shipper at such Fuel Point during such
Month of Service. If Shipper requests electricity as the fuel source for such
Fuel Point with respect to the Gathering Services being provided to Shipper at
such Fuel Point for such Month of Service, then each of the Dry Gas Gathering
Fee and the Wet Gas Gathering Fee for such Month of Service shall be increased
by the Compression Charge applicable to such Month of Service.

 

30



--------------------------------------------------------------------------------

Section 5.3 Fee Reset. As soon as practical following a Rate Reset Trigger,
Gatherer shall provide written notice to Shipper of such Rate Reset Trigger. On
or before September 1 of each Year (commencing with September 1, 2015) and/or
within 30 Days following receipt from Gatherer of notice of a Rate Reset
Trigger, Shipper shall provide to Gatherer an updated production forecast for
each Year for the following ten Years based on the good faith estimates of
Shipper based on the best information reasonably available at the time. Within
45 Days following receipt of Shipper’s updated production forecasts, Gatherer
shall prepare and deliver to Shipper (a) an updated Fee Model that replaces
projected costs, throughput, revenue and other data in the Fee Model with actual
data and includes projected costs and production forecasts for future Years
based on estimates developed by Gatherer and (b) revised Fees that have been
determined by Gatherer’s management team (taking into account, among other
things, the updated Fee Model, return on invested capital and recovery of
operating and overhead costs) and approved by Gatherer’s board of directors. For
the avoidance of doubt, Gatherer’s board of directors may take into account any
factors it deems relevant to determining the revised Fees, including Shipper’s
drilling economics to ensure drilling by Shipper on the Dedication Area. If
Shipper and Gatherer cannot agree on the revised Fees within 45 Days following
Gatherer’s delivery of the updated Fee Model and revised Fees, the Fees in
effect prior to the Rate Reset Trigger will remain in effect.

Section 5.4 Condensate. Except as provided for in Section 4.8, whereby Shipper
elects to market and sell all or any portion of Shipper’s Condensate, Gatherer
shall pay Shipper, each Month, an amount equal to product of the Net Condensate
Price for such Month multiplied by the number of allocated Barrels of Condensate
received by Gatherer from Shipper or for Shipper’s account at the Receipt
Points.

Section 5.5 Excess Gathering System L&U. If, during any Month, Gathering System
L&U allocated to Shipper in accordance with this Agreement exceeds 1.5% of the
total quantities of Shipper’s owned or Controlled Gas and Condensate delivered
to the Gathering System in such Month by Shipper, then Gatherer will conduct a
field-wide meter balance. Gatherer shall provide Shipper with prior notice of,
and reasonable access to observe, any such field-wide meter balance. If, during
any 60 Day period, Gathering System L&U allocated to Shipper in accordance with
this Agreement exceeds 2.5% of the total quantities of Shipper’s owned or
Controlled Gas and Condensate delivered to the Gathering System in such Month by
Shipper and such discrepancy cannot be corrected by a field-wide meter balance,
then Gatherer shall pay Shipper in respect of such excess an amount equal to
(a) the volume of such excess multiplied by (b) the price received for Shipper’s
Gas and Condensate in the prior Month.

Section 5.6 Excess Gathering System Fuel Usage.

(a) Gatherer shall measure the Gas used for Gathering System Fuel and shall only
use Gas as Gathering System Fuel for the operation of the Gathering System
consistent with a reasonably prudent operator’s use of Gas as Gathering System
Fuel for the operation of the Gathering System. If, during any Month, Gathering
System Fuel exceeds the amount a reasonably prudent operator would use as fuel
for the Gathering System, then Gatherer shall pay Shipper in respect of such
excess that is allocated to Shipper in accordance this Agreement an amount equal
to (a) the volume of such excess allocated to Shipper in accordance this
Agreement multiplied by (b) the prices received for Shipper’s Gas in the prior
Month.

 

31



--------------------------------------------------------------------------------

(b) If Shipper and Gatherer cannot agree on the amount a reasonably prudent
operator would use as fuel for the Gathering System, then either Party may
notify the other of its request to have an Industry Expert determine such amount
(the Party to give such a notice, the “Notifying Party”, and the recipient of
such a notice, the “Receiving Party”). Upon the receipt of such a request for an
Industry Expert determination from the Notifying Party, the Notifying Party and
Receiving Party shall confer in good faith for up to five Business Days to agree
on the selection of an Industry Expert to determine the amount a reasonably
prudent operator would use as fuel for the Gathering System. If the Parties are
unable to agree upon the selection of an Industry Expert within such five
Business Day period, then each of the Notifying Party and Receiving Party will
select an Industry Expert and the two Industry Experts so selected will select a
Person to serve as the Industry Expert. Following such selection of an Industry
Expert, each Party shall present to the Industry Expert a written statement of
its position on the amount a reasonably prudent operator would use as fuel for
the Gathering System (including its methodology for calculating such amount) not
later than 30 Days after the selection of such Industry Expert. The Industry
Expert may, within 30 Days after its receipt of such statements, request such
additional information from either or both Parties as the Industry Expert may
deem reasonably necessary or desirable for purposes of making its determination.
Each Party agrees to promptly provide the Industry Expert with all information
so requested of it. The Industry Expert shall be instructed to determine and
submit to the Parties its decision regarding the amount a reasonably prudent
operator would use as fuel for the Gathering System. The decision of the
Industry Expert shall be conclusive, binding upon, and non-appealable by the
Parties. The costs and expenses of the Industry Expert shall be shared equally
by the Parties.

ARTICLE 6

QUALITY AND PRESSURE SPECIFICATIONS

Section 6.1 Quality Specifications. Subject to Section 6.2 below, all Gas
delivered at the Receipt Points by Shipper to Gatherer shall meet the quality
specifications set forth in Section 1.1 of the Operating Terms. Provided that
Shipper’s Gas delivered to the Receipt Points complies with such quality
specifications or otherwise complies with the first sentence of Section 6.2, all
Gas and Condensate re-delivered at the Delivery Points by Gatherer to Shipper
shall meet the quality specifications applicable at the relevant Delivery
Points. The Parties recognize and agree that all Gas gathered by Gatherer
through the Gathering System will be commingled with other Gas shipments
(including in connection with Shipper’s exercise of its blending rights
hereunder) and, subject to Gatherer’s obligation to re-deliver to Shipper at the
Delivery Points Gas that satisfies the applicable quality specifications of the
Delivery Points, (a) such Gas shall be subject to such changes in quality,
composition and other characteristics as may result from such commingling, and
(b) Gatherer shall have no other obligation to Shipper associated with changes
in quality of Gas as the result of such commingling. Gatherer will not receive
any Gas on the Gathering System, other than Gas owned or Controlled by Shipper
or CNX, that does not meet applicable tariff requirements (subject to any
waivers in place) with respect to the Delivery Point for such Gas.

Section 6.2 Failure to Meet Specifications. If any Gas (other than Gas used by
Shipper for blending or blended) Tendered by Shipper to the Gathering System
fails at any time to conform to the applicable specifications, then Gatherer
will have the right to immediately discontinue receipt of such non-conforming
Gas so long as such Gas continues to be non-conforming;

 

32



--------------------------------------------------------------------------------

provided that (a) the applicable meter operator will seek quality waivers from
Downstream Pipelines, (b) Gatherer shall use commercially reasonable efforts to
blend and commingle such Gas with other Gas in the Gathering System so that it
meets the applicable specifications, and (c) if such Gas cannot be brought into
compliance with such blending, then Gatherer will continue to accept and
re-deliver such Gas to the Delivery Points that will accept such non-conforming
Gas as long as (i) no harm is done to the Gathering System, (ii) no harm is done
to other shippers or their Gas, and (iii) other shippers are not prevented from
nominating Gas to their preferred Delivery Point. In any event, Shipper will
undertake commercially reasonable measures to eliminate the cause of such
non-conformance. If, in order to comply with clause (c) above, Gatherer would be
required to install any additional processing or treatment facilities not
included in the then current Gathering System Plan, Gatherer shall notify
Shipper that it requires additional processing or treatment facilities in order
to accept Gas Tendered by Shipper that does not conform to the applicable
specifications and the necessary timing of installation of such facilities, and
Gatherer shall be provided a period of 6 Months after receiving written notice
from Shipper to install such facilities.

Section 6.3 Pressure. Shipper shall Tender or cause to be Tendered Gas and Joint
Dedicated Liquid Condensate to each applicable Receipt Point at sufficient
pressure to enter the Gathering System against its operating pressure, but not
in excess of the maximum operating pressure set forth in the design documents
for the applicable Facility Segment contained in the applicable, approved
Gathering System Plan (which such maximum operating pressure shall be sufficient
to permit such Gas and Joint Dedicated Liquid Condensate to enter the Gathering
System and the facilities of the Processing Plants, Downstream Pipelines or
Downstream Condensate Storage Tanks (as applicable) but not higher than the MAOP
of the Downstream Pipelines or other facilities). Shipper shall have the
obligation to ensure that Gas and Joint Dedicated Liquid Condensate is prevented
from entering the Gathering System at pressures in excess of such maximum
operating pressure, and Gatherer shall have the right to restrict or relieve the
flow of Gas and Joint Dedicated Liquid Condensate into the Gathering System to
protect the Gathering System from over pressuring. Gatherer shall not change
such maximum operating pressures without prior written notification to Shipper.
Gatherer shall install, own, operate and maintain compression facilities
sufficient to deliver Shipper’s owned and Controlled Gas and Joint Dedicated
Liquid Condensate into the applicable Delivery Points. Re-deliveries of Gas and
Joint Dedicated Liquid Condensate by Gatherer to or for the account of Shipper
at the applicable Delivery Points shall be at such pressures as may exist from
time to time in the Gathering System at the applicable Delivery Point.
Gatherer’s obligation to re-deliver Gas and Joint Dedicated Liquid Condensate to
a given Delivery Point shall be subject to the operational limitations of the
Processing Plant or Downstream Pipelines (as applicable) receiving such Gas or
Joint Dedicated Liquid Condensate (as applicable), including the Processing
Plant’s or Downstream Pipeline’s capacity, Gas measurement capability, operating
pressures and any operational balancing agreements as may be applicable.

ARTICLE 7

TERM

Section 7.1 Term. This Agreement shall commence on the Execution Date and shall
remain in effect until the 20th anniversary of the Execution Date (the “Initial
Term”) and thereafter on a Year to Year basis until terminated by Gatherer or
Shipper effective upon the

 

33



--------------------------------------------------------------------------------

expiration of the Initial Term or the expiration of any Year thereafter upon
written notice no less than 180 Days prior to the expiration of the Initial Term
or the expiration of any Year thereafter (such period of time, the “Term”).

Section 7.2 Effect of Termination or Expiration of the Term. Upon the end of the
Term, this Agreement shall forthwith become void and the Parties shall have no
liability or obligation under this Agreement, except that (a) the termination of
this Agreement shall not relieve any Party from any expense, liability or other
obligation or remedy therefor which has accrued or attached prior to the date of
such termination, and (b) the provisions of Section 13.2 through Section 13.5
shall survive such termination and remain in full force and effect indefinitely.

ARTICLE 8

TITLE AND CUSTODY

Section 8.1 Title. A nomination of Gas by Shipper shall be deemed a warranty of
title to such Gas (including any Drip Condensate attributable to such Gas) by
Shipper, or a warranty of the good right in Shipper to deliver such Gas for
gathering under this Agreement. Joint Dedicated Liquid Condensate injected by
Shipper at the applicable Receipt Point(s) shall be deemed a warranty of title
to such injected Joint Dedicated Liquid Condensate by Shipper, or a warranty of
the good right in Shipper to deliver such injected Joint Dedicated Liquid
Condensate for gathering under this Agreement. By nominating Gas (including any
Drip Condensate attributable to such Gas) and/or by injecting Joint Dedicated
Liquid Condensate at Receipt Point(s), Shipper also agrees to indemnify, defend
and hold Gatherer harmless from any and all Losses resulting from any claims by
a Third Party of title or rights to such Gas or Joint Dedicated Liquid
Condensate, other than any claims arising out of Gatherer’s breach of its
warranty made in the succeeding sentence of this Section 8.1. By receiving Gas
from Shipper at the Receipt Points or receiving Joint Dedicated Liquid
Condensate injected by Shipper at Receipt Point(s), Gatherer (a) warrants to
Shipper that Gatherer has the good right to accept and re-deliver such Gas
and/or Joint Dedicated Liquid Condensate received from Shipper under this
Agreement free and clear of any title disputes, liens or encumbrances arising
by, through or under Gatherer, and (b) agrees to indemnify, defend and hold
Shipper harmless from any and all Losses resulting from title disputes, liens or
encumbrances arising by, through or under Gatherer.

Section 8.2 Custody. From and after Shipper’s delivery of its owned or
Controlled Gas to Gatherer at the Receipt Point(s) or injection of its owned or
Controlled Liquid Condensate at the Receipt Point(s), and, subject to
Section 3.6 and Section 4.8, until Gatherer’s re-delivery of such Gas and/or
such Liquid Condensate to or for Shipper’s account at the applicable Delivery
Point(s), as between the Parties, Gatherer shall have custody and control of
such Gas and/or Liquid Condensate. In all other circumstances, as between the
Parties, Shipper shall be deemed to have custody and control of such Gas and/or
Liquid Condensate.

ARTICLE 9

BILLING AND PAYMENT

Section 9.1 Statements. As soon as practicable after the end of each Month but
in no event later than ten Business Days following the end of such Month (the
“Statement Deadline”),

 

34



--------------------------------------------------------------------------------

Gatherer will render to Shipper an invoice for all amounts owed for Gathering
Services and any other amounts as may be due under this Agreement during the
preceding Month, net of the amounts payable by Gatherer in respect of
(a) Condensate in accordance with Section 5.4, (b) excess Gathering System L&U
in accordance with Section 5.5, (c) the use of excess Gathering System Fuel in
accordance with Section 5.6 and (d) any other amounts payable by Gatherer to
Shipper under this Agreement. Such invoice will include (i) for Gas, the product
of (A) the measured volumes of Gas (other than Drip Condensate) in MSCF
multiplied by (B) the Gross Heating Value of such Gas and expressed in MMBtus
and (ii) for Liquid Condensate and Drip Condensate (if applicable), the measured
volumes stated in Barrels, in each case, received and delivered by Gatherer and
will be in detail sufficient for Shipper to identify the particular services
rendered and the basis for such charges. If actual measurements of volumes of
Gas and/or Liquid Condensate are not available by the Statement Deadline, then,
on or after such Statement Deadline, Gatherer may prepare and submit its invoice
based on Gatherer’s good faith estimate of the volumes of Gas and/or Liquid
Condensate received in such Month. If Gatherer submits an invoice based on
estimated volumes, Gatherer shall prepare and submit to Shipper an invoice based
on actual measurements on or before the close of business of the 45th Day (or if
such 45th Day is not a Business Day, on the following Business Day) after the
applicable Month of delivery of Gas and/or Liquid Condensate. Gatherer’s
invoices shall include information reasonably sufficient to explain and support
any estimates and charges reflected therein, the reconciliation of any estimates
made in a prior Month to any actual measurements, and any adjustments to prior
period volumes and quantities.

Section 9.2 Payments.

(a) Unless otherwise agreed by the Parties, all invoices under this Agreement
shall be due and payable in accordance with each invoice’s instructions on or
before the later of the 25th Day of each Month and the 10th Day after receipt of
the invoice or, if such Day is not a Business Day, then on the next Business
Day. All payments by Shipper under this Agreement shall be made by electronic
funds transfer to the account designated by Gatherer. Any amounts not paid by
the due date will be deemed delinquent and will accrue interest at the Interest
Rate, such interest to be calculated from and including the due date but
excluding the date the delinquent amount is paid in full. All invoices shall be
paid in full, but payment of any disputed amount shall not waive the payor’s
right to dispute the invoice in accordance with this Section 9.2. Shipper may,
in good faith, dispute the correctness of any invoice or any adjustment to an
invoice rendered under this Agreement or request an adjustment of any invoice
for any arithmetic or computational error within 24 Months following the end of
the Year of the date the invoice, or adjustment to an invoice, was rendered. Any
invoice dispute or invoice adjustment shall be in writing and shall state the
basis for the dispute or adjustment.

(b) If Shipper, in good faith, disputes the amount of any invoice of Gatherer,
Shipper will pay Gatherer such amount, if any, that is not in dispute and shall
provide Gatherer notice, no later than within 30 Days after the date that
payment of such invoice would be due under Section 9.2(a), of the disputed
amount accompanied by documentation to support the disputed amount. If the
Parties are unable to resolve such dispute, such dispute may be resolved in
accordance with Section 15.7 of this Agreement. Upon resolution of the dispute,
any required payment shall be made within 15 Days of such resolution, along with
interest accrued at the Interest Rate from and including the due date but
excluding the date paid.

 

35



--------------------------------------------------------------------------------

Section 9.3 Audit. Each Party or any Third Party representative of a Party has
the right, at its sole expense and during normal working hours, to examine the
records of the other Party to the extent reasonably necessary to verify the
accuracy of any statement, charge or computation made pursuant to the provisions
of this Agreement. The scope of such examination will be limited to the previous
24 Months following the end of the Year in which such notice of audit,
statement, charge or computation was presented. No more than one audit shall
take place during any Year. If any such examination reveals any inaccuracy in
any statement or charge, the necessary adjustments in such statement or charge
and the payments necessitated thereby shall be made within 60 Days of resolution
of the inaccuracy. This provision of this Agreement will survive any termination
of the Agreement for the later of (a) a period of 24 Months from the end of the
Year in which the date of such termination occurred or (b) until a dispute
initiated within the 24 Month period is finally resolved, in each case for the
purpose of such statement and payment objections.

ARTICLE 10

REMEDIES

Section 10.1 Suspension of Performance; Release from Dedication.

(a) If Shipper fails to pay any invoice rendered pursuant to Section 9.2 and
such failure is not remedied within 20 Business Days of written notice of such
failure to Shipper by Gatherer, Gatherer shall have the right to suspend
performance under this Agreement until such amount, including interest at the
Interest Rate, is paid.

(b) In the event a Party fails to perform or comply with any material warranty,
covenant or obligation contained in this Agreement (other than as provided in
Section 10.1(a), and such failure has not been remedied within 45 Days after
receipt of written notice from the other Party of such failure, then the
non-defaulting Party shall have the right to suspend its performance under this
Agreement. If Shipper elects to suspend performance as the result of Gatherer’s
uncured default, then (i) Shipper’s Dedicated Production shall be deemed to be
temporarily released from the terms of this Agreement during the period of such
suspension of performance and (ii) in the event of an interruption in the
receipt or delivery of Shipper’s owned or Controlled Gas or Liquid Condensate
and/or the provision by Gatherer of the Gathering Services hereunder, that lasts
for 45 Days or longer and such interruption is a result of Gatherer’s uncured
default, then Shipper may elect to permanently release from dedication under
this Agreement the Dedicated Production from Wells affected by such interruption
and their respective Drilling Units.

Section 10.2 No Election. In the event of a default by a Party under this
Agreement, the other Party shall be entitled in its sole discretion to pursue
one or more of the remedies set forth in this Agreement, or such other remedy as
may be available to it under this Agreement, at Law or in equity, subject,
however, to the limitations set forth in Article 13. No election of remedies
shall be required or implied as the result of a Party’s decision to avail itself
of a remedy under this Agreement.

 

36



--------------------------------------------------------------------------------

ARTICLE 11

FORCE MAJEURE

Section 11.1 Force Majeure. If either Gatherer or Shipper is rendered unable by
an event of Force Majeure to carry out, in whole or part, its obligations under
this Agreement and such Party gives notice and reasonably full details of the
event to the other Party as soon as practicable after the occurrence of the
event, then, during the pendency of such Force Majeure, but only during that
period, the obligations of the Party affected by the event shall be canceled or
suspended, as applicable, to the extent required; provided, however, that
notwithstanding anything in the foregoing to the contrary, neither Party shall
be relieved from any indemnification obligation or any obligation to make
payments, as the result of Force Majeure, regardless of which Party is affected.
The Party affected by Force Majeure shall use commercially reasonable efforts to
remedy the Force Majeure condition with all reasonable dispatch, shall give
notice to the other Party of the termination of the Force Majeure, and shall
resume performance of any suspended obligation promptly after termination of
such Force Majeure.

Section 11.2 Force Majeure Definition. For purposes of this Agreement, “Force
Majeure” means an event that is not within the reasonable control of the Party
claiming suspension (the “Claiming Party”), and that by the exercise of due
diligence the Claiming Party is unable to avoid or overcome in a reasonable
manner. To the extent meeting the foregoing requirements, Force Majeure
includes, but is not restricted to: (a) acts of God; (b) wars (declared or
undeclared); (c) insurrections, hostilities, riots; (d) floods, fires, storms,
storm warnings, landslides, lightning, earthquakes, washouts; (e) industrial
disturbances, acts of a public enemy, acts of terror, sabotage, blockades,
epidemics; (f) arrests and restraints of rulers and peoples; (g) civil
disturbances; (h) explosions, breakage or accidents to machinery or lines of
pipe; (i) hydrate obstruction or blockages of any kind of lines of pipe;
(j) freezing of wells or delivery facilities, partial or entire failure of
wells, and other events beyond the reasonable control of Shipper that affect the
timing of production or production levels; (k) mining accidents, subsidence,
subsidence mitigation, cave-ins and fires; (l) action or restraint by court
order or public or Governmental Authority (so long as the Claiming Party has not
applied for or assisted in the application for, and has opposed where and to the
extent reasonable, such action or restraint), (m) delays or failures by a
Governmental Authority to grant permits, licenses or other similar consents
applicable to the Gathering System so long as Gatherer has used its commercially
reasonable efforts to make any required filings with such Governmental Authority
relating to such permits, licenses or other similar consents and (n) delays or
failures by Gatherer to obtain easements and rights of way, surface leases and
other real property interests related to the Gathering System from Third
Parties, so long as Gatherer has used its commercially reasonable efforts to
obtain such easements and rights of way, surface leases and other real property
interests. The failure of a Claiming Party to settle or prevent a strike or
other labor dispute with employees shall not be considered to be a matter within
such Claiming Party’s control.

ARTICLE 12

REGULATORY STATUS

Section 12.1 Non-Jurisdictional Gathering System. This Agreement is subject to
all valid present and future Laws, regulations, rules and orders of Governmental
Authorities now or

 

37



--------------------------------------------------------------------------------

hereafter having jurisdiction over the Parties, this Agreement or the services
performed or the facilities utilized under this Agreement. Gatherer shall not
permit the Gathering System to become subject to the jurisdiction of any
Governmental Authority that may at any time take any action whereby the
Gathering Services will be subject to terms, conditions, restraints or
regulations, including taxes, rate or price control, or ceilings or open access
requirements that materially differ from the terms and conditions set forth in
this Agreement. It is the intent of the Parties that the rates and terms and
conditions established by any Governmental Authority having jurisdiction shall
not alter the rates or terms and conditions set forth in this Agreement, and the
Parties agree to vigorously defend and support in good faith the enforceability
of the rates and terms and conditions of this Agreement.

Section 12.2 Government Authority Modification. Notwithstanding the provisions
of Section 12.1, if any Governmental Authority having jurisdiction modifies the
rates or terms and conditions set forth in this Agreement, then (in addition to
any other remedy available to Shipper at Law or in equity):

(a) the Parties hereby agree to negotiate in good faith to enter into such
amendments to this Agreement and/or a separate arrangement in order to give
effect, to the greatest extent possible, to the rates and other terms and
conditions set forth in this Agreement; and

(b) in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) above such that Shipper is not in substantially the
same economic position as it was prior to any such regulation, then Shipper may
terminate this Agreement upon the delivery of written notice of termination to
Gatherer.

ARTICLE 13

INDEMNIFICATION AND INSURANCE

Section 13.1 Custody and Control Indemnity. EXCEPT FOR LOSSES COVERED BY THE
INDEMNITIES IN SECTION 8.1, THE PARTY HAVING CUSTODY AND CONTROL OF GAS AND
LIQUID CONDENSATE UNDER THE TERMS OF SECTION 8.2 SHALL BE RESPONSIBLE FOR AND
SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS THE OTHER PARTY AND SUCH
OTHER PARTY’S GROUP FROM AND AGAINST EACH OF THE FOLLOWING: (A) ANY LOSSES
ASSOCIATED WITH ANY PHYSICAL LOSS OF SUCH GAS AND LIQUID CONDENSATE (OTHER THAN,
SUBJECT TO SECTION 5.6 AND SECTION 5.7, GATHERING SYSTEM L&U AND GATHERING
SYSTEM FUEL), INCLUDING, THE VALUE OF SUCH LOST GAS AND LIQUID CONDENSATE, AND
(B) ANY DAMAGES RESULTING FROM THE RELEASE OF ANY SUCH GAS OR LIQUID CONDENSATE,
IN EACH CASE, EVEN IF SUCH LOSSES OR DAMAGES ARISE AS A RESULT OF THE STRICT
LIABILITY OR NEGLIGENCE (JOINT, SEVERAL, ACTIVE, PASSIVE, SOLE, OR CONCURRENT)
OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED PERSON’S GROUP, EXCEPT
TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PERSON OR A MEMBER OF SUCH INDEMNIFIED
PERSON’S GROUP.

 

38



--------------------------------------------------------------------------------

Section 13.2 Shipper Indemnification. SUBJECT TO SECTION 13.1, SHIPPER AGREES TO
AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS GATHERER, AND GATHERER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “GATHERER GROUP”) FROM AND AGAINST ALL LOSSES WHICH
IN ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF SHIPPER’S FACILITIES, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF GATHERER OR A MEMBER OF GATHERER’S
GROUP, EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GATHERER OR A MEMBER OF GATHERER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY SHIPPER.

Section 13.3 Gatherer Indemnification. SUBJECT TO SECTION 13.1, GATHERER AGREES
TO AND SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS SHIPPER, AND SHIPPER’S
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, PARENT, AFFILIATES AND SUBSIDIARIES,
(ALL OF THE FOREGOING, THE “SHIPPER GROUP”) FROM AND AGAINST ALL LOSSES WHICH IN
ANY WAY RESULT FROM ANY OF THE FOLLOWING: (A) THE OWNERSHIP, DESIGN,
CONSTRUCTION, MAINTENANCE OR OPERATION OF THE GATHERING SYSTEM, EVEN IF SUCH
LOSSES ARISE AS A RESULT OF THE STRICT LIABILITY OR NEGLIGENCE (JOINT, SEVERAL,
ACTIVE, PASSIVE, SOLE, OR CONCURRENT) OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP,
EXCEPT TO THE EXTENT THAT SUCH LOSSES OR DAMAGES ARE CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SHIPPER OR A MEMBER OF SHIPPER’S GROUP OR
(B) ANY MATERIAL BREACH OF THIS AGREEMENT BY GATHERER.

Section 13.4 Actual Direct Damages. A PARTY’S DAMAGES RESULTING FROM A BREACH OR
VIOLATION OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR CONDITION
CONTAINED IN THIS AGREEMENT OR ANY ACT OR OMISSION ARISING FROM OR RELATED TO
THIS AGREEMENT SHALL BE LIMITED TO ACTUAL DIRECT DAMAGES AND SHALL NOT INCLUDE
ANY OTHER LOSS OR DAMAGE, INCLUDING INDIRECT, SPECIAL, CONSEQUENTIAL,
INCIDENTAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS, PRODUCTION,
OR REVENUES, AND EACH PARTY EXPRESSLY RELEASES THE OTHER PARTY FROM ALL SUCH
CLAIMS FOR LOSS OR DAMAGE OTHER THAN ACTUAL DIRECT DAMAGES; PROVIDED THAT
LIMITATION TO DIRECT DAMAGES ONLY SHALL NOT APPLY TO ANY DAMAGE, CLAIM OR LOSS
ASSERTED BY OR AWARDED TO THIRD PARTIES AGAINST A PARTY AND FOR WHICH THE OTHER
PARTY WOULD OTHERWISE BE RESPONSIBLE UNDER THIS ARTICLE 13.

Section 13.5 Penalties. Except for instances of negligence or willful misconduct
by Gatherer, Shipper shall release, indemnify, defend and hold Gatherer harmless
from any scheduling penalties or Monthly balancing provisions imposed by a
Processing Plant, Downstream Pipeline or Third Party Downstream Condensate
Storage Tank in any transportation contracts or service agreements associated
with, or related to, Shipper’s owned or Controlled

 

39



--------------------------------------------------------------------------------

Gas, including any penalties imposed pursuant to the Downstream Pipeline’s
tariff, or which may be caused by OFO’s, or by PDA’s or other pipeline
allocation methods, or by unscheduled production, or by unauthorized production.

Section 13.6 Insurance. The Parties shall carry and maintain no less than the
insurance coverage set forth in Exhibit E.

ARTICLE 14

ASSIGNMENT

Section 14.1 Assignment of Rights and Obligations under this Agreement.

(a) Except as specifically otherwise provided in this Agreement, neither Party
shall have the right to assign its rights and obligations under this Agreement
(in whole or in part) to another Person except with the prior written consent of
the other Party, which consent may be withheld at such Party’s sole discretion.
Notwithstanding the foregoing,

(i) Shipper may assign its rights and obligations under this Agreement to any
Person to whom Shipper assigns or transfers an interest in any of the Dedicated
Properties, insofar as this Agreement relates to such Dedicated Properties,
without the consent of Gatherer; provided that (A) such Person assumes the
obligations of Shipper under this Agreement insofar as it relates to such
Dedicated Properties, (B) if such assignment or transfer is made to an Affiliate
of Shipper, Shipper shall not be released from any of its obligations under this
Agreement, (C) if such transfer or assignment is to a Person that is not an
Affiliate of Shipper, Shipper shall be released from its obligations under this
Agreement with respect to the Dedicated Properties so assigned, and (D) except
in the case where original Shipper hereunder assigns or transfers all of its
interests in the Dedicated Properties to another Person, no assignee of
Shipper’s interest in any Dedicated Properties will be entitled to exercise the
original Shipper’s rights under Section 14.1(b) and such rights shall remain
with the original Shipper; and

(ii) Gatherer may assign its rights and obligations under the Gathering
Agreement to any Controlled Affiliate (an “Affiliate Gatherer”) insofar and only
insofar as the Gathering Agreement relates to the Dedicated Properties for which
such Affiliate Gatherer will be providing Gathering Services (such Dedicated
Properties, the “Affiliate Gatherer Dedicated Properties”); provided that if
Gatherer assigns certain of its rights and obligations under the Gathering
Agreement to an Affiliate Gatherer, Gatherer shall not be released from any of
its obligations under the Gathering Agreement; provided further, that in lieu of
assigning the Gathering Agreement, Shipper and Affiliate Gatherer may enter into
a separate gathering agreement applicable to the Affiliate Gatherer Dedicated
Properties that is substantially similar to this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, Shipper may
assign Dedicated Properties free of the terms, conditions and obligations of
this Agreement in a transaction:

(i) where such assignment is an exchange of undeveloped Dedicated Properties for
other properties located in the Dedication Area, which other properties become
subject to dedication under this Agreement or

(ii) where such assignment, farmout or other transfer of Dedicated Properties
would not cause the amount of Dedicated Properties assigned pursuant to this
Section 14.1(b)(ii) during the Term of this Agreement, on an aggregate basis, to
exceed the then current Total Shipper Permitted Transfer Acres.

 

40



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, Shipper may
assign ROFO Properties free of the terms, conditions and obligations of this
Agreement.

(d) Shipper shall give Gatherer notice of any assignment of this Agreement
and/or Dedicated Properties within 30 Days after the date of execution of such
permitted assignment. This Agreement shall be binding upon and (except as
otherwise provided in Section 14.1(a)(i)(D)), inure to the benefit of the
respective permitted successors and assigns of the Parties. Any attempted
assignment made without compliance with the provisions set forth in this
Section 14.1 shall be null and void ab initio.

(e) Any release of any of the Dedicated Properties from dedication under this
Agreement pursuant to Section 2.6 shall not constitute an assignment or transfer
of such Dedicated Properties for the purposes of this Article 14.

Section 14.2 Pre-Approved Assignment. Either Party shall have the right without
the prior consent of the other to (a) mortgage, pledge, encumber or otherwise
impress a lien or security interest upon its rights and interest in and to this
Agreement and (b) make a transfer pursuant to any security interest arrangement
described in (a) above, including any judicial or non-judicial foreclosure and
any assignment from the holder of such security interest to another Person.

Section 14.3 Change of Control. Except as expressly provided in Section 14.1,
nothing in this Article 14 shall prevent Shipper’s members or owners from
transferring their respective interests (whether equity or otherwise and whether
in whole or in part) in Shipper. It is agreed that each member or owner of
Shipper shall have the right to assign and transfer such member’s or owner’s
interests (whether equity or otherwise and whether in whole or in part) in
Shipper without restriction contained in this Agreement. Without the prior
written consent of Shipper, Gatherer shall cause the members or owners of
Gatherer to not transfer their respective equity interests (in whole or in part)
in Gatherer.

ARTICLE 15

MISCELLANEOUS

Section 15.1 Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties under this Agreement shall be individual, not joint
or collective. It is not the intention of the Parties to create, nor shall this
Agreement be deemed or construed to create, a partnership, joint venture or
association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries.

 

41



--------------------------------------------------------------------------------

Section 15.2 Notices. All notices and communications required or permitted to be
given under this Agreement shall be sufficient in all respects if given in
writing and delivered personally, or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid or by electronic mail with a PDF of the notice or other
communication attached (provided that any such electronic mail is confirmed
either by written confirmation or U.S. Express Mail), in each case, addressed to
the appropriate Person at the address for such Person shown in Exhibit C. Any
notice given in accordance herewith shall be deemed to have been given when
(a) delivered to the addressee in person or by courier, (b) transmitted by
electronic communications during normal business hours, or if transmitted after
normal business hours, on the next Business Day, or (c) upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail if received during normal
business hours, or if not received during normal business hours, then on the
next Business Day, as the case may be. Any Person may change their contact
information for notice by giving notice to the other Parties in the manner
provided in this Section 15.2.

Section 15.3 Expenses. Except as otherwise specifically provided, all fees,
costs and expenses incurred by the Parties in negotiating this Agreement shall
be paid by the Party incurring the same, including legal and accounting fees,
costs and expenses.

Section 15.4 Waivers; Rights Cumulative. Any of the terms, covenants, or
conditions hereof may be waived only by a written instrument executed by or on
behalf of the Party waiving compliance. No course of dealing on the part of any
Party, or their respective officers, employees, agents, or representatives, nor
any failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of any breach of any other term or covenant. The rights of
the Parties under this Agreement shall be cumulative, and the exercise or
partial exercise of any such right shall not preclude the exercise of any other
right.

Section 15.5 Entire Agreement; Conflicts. THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS, WHETHER
ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF. THERE
ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, INCLUDING THE EXHIBITS HERETO, AND NO PARTY SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.

Section 15.6 Amendment. This Agreement may be amended only by an instrument in
writing executed by the Parties and expressly identified as an amendment or
modification.

 

42



--------------------------------------------------------------------------------

Section 15.7 Governing Law; Disputes. THIS AGREEMENT AND THE LEGAL RELATIONS
AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION. ALL
OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF JURISDICTION IN PERSONAM BY THE
UNITED STATES FEDERAL DISTRICT COURTS LOCATED IN THE STATE OF PENNSYLVANIA FOR
ANY ACTION ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR INDIRECTLY IN
CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY SHALL BE EXCLUSIVELY LITIGATED IN THE UNITED STATES FEDERAL
DISTRICT COURTS HAVING SITES IN PITTSBURGH, PENNSYLVANIA (AND ALL APPELLATE
COURTS HAVING JURISDICTION THERE OVER). EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

Section 15.8 Parties in Interest. Nothing in this Agreement shall entitle any
Person other than the Parties to any claim, cause of action, remedy or right of
any kind.

Section 15.9 Preparation of Agreement. Both Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.

Section 15.10 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

Section 15.11 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by electronic mail shall be
deemed an original signature hereto.

Section 15.12 Confidentiality. All geophysical, geological or completion data
(other than data routinely publicly disclosed by other oil and gas producers)
provided by Shipper to Gatherer in connection with this Agreement shall be kept
confidential by Gatherer unless the release of such information to a Third Party
is agreed upon by the Parties or is required by Law. Any permitted release of
information must have the prior written consent of Shipper hereto and said Third
Party must agree in writing to be bound by the provisions of this Section.
Nothing in

 

43



--------------------------------------------------------------------------------

this Agreement shall prohibit Gatherer from disclosing whatever information in
such manner as may be required by statute, rule or regulation, including the
rules or regulations of any stock exchange on which any securities of Gatherer
or any Affiliates are traded; nor shall any Party be prohibited by the terms
hereof from disclosing information acquired under this Agreement to any
financial institution or investors providing or proposing financing to Gatherer.

ARTICLE 16

OPERATING TERMS AND CONDITIONS

Section 16.1 Terms and Conditions. Gatherer’s Operating Terms and Conditions, a
copy of which is attached hereto as Exhibit A, are for all purposes incorporated
in this Agreement.

[signature page follows]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
originals to be effective as of the Execution Date.

 

“Shipper”     “Gatherer” NOBLE ENERGY, INC.     CONE MIDSTREAM PARTNERS LP    
By: CONE Midstream Partners GP LLC, its general partner By:  

/s/ Donald G. Moore

    By:  

/s/ Joseph M. Fink

Name:   Donald G. Moore     Name:   Joseph M. Fink Title:   Vice President    
Title:   Chief Operating Officer

Signature Page

Gathering Agreement



--------------------------------------------------------------------------------

EXHIBIT A

OPERATING TERMS AND CONDITIONS

1.1 Quality Specifications. It is the intent of the Parties that the Gathering
System will be operated as a field gathering system, and as such, Gas and Liquid
Condensate received from Shipper at the Receipt Points generally will be
commercially free from objectionable odor, dust, gum, dirt, sand, impurities and
other solid, (other than Liquid Condensate) free liquids or hazardous matter
which might interfere with the merchantability of the Gas or Condensate or cause
injury to or interference with proper operation of the lines, regulators,
meters, or other appliances through which the Gas and Condensate flows.

1.2 Gas Nominations and Scheduling.

(a) Gas shall be gathered only under a nomination submitted by Shipper. For
purposes of this Agreement, a nomination is an offer by Shipper to Gatherer of a
stated quantity of Gas for gathering from a specified Receipt Points to a
specified Delivery Points. The terms of such nomination shall comply with the
nominating procedures set forth below.

(b) If required by Gatherer, Shipper shall nominate according to the then
effective NAESB standards and any additional Downstream Pipeline’s requirements.
Nominations may be submitted by telephone or electronically transmitted
according to the same NAESB standards and any additional Downstream Pipeline’s
requirements. Should Shipper desire to change the nomination during such Month,
such change to the nomination shall be made in accordance with the nomination
procedures of the Downstream Pipeline. Gas shall be delivered by Gatherer in
accordance with confirmation by the Downstream Pipeline of the nomination and/or
changes to the nomination.

1.3 Gas Balancing.

(a) Volumes of Gas delivered by Shipper and received by Gatherer at the Receipt
Points shall conform as closely as possible to the volumes nominated by Shipper
at each Receipt Point and shall be delivered by Shipper to Gatherer at hourly
rates of flow that are, as nearly as practicable, uniform throughout the Day.
Subject to Gatherer’s operating conditions and contractual requirements, volumes
delivered by Gatherer to Shipper or for Shipper’s account at the Delivery Points
shall conform as closely as possible to the volumes nominated by Shipper for
delivery by Gatherer that Day at the Delivery Points, less any deductions
applicable to Shipper for Gathering System L&U, Gathering System Fuel and any
imbalance corrections, except that Gatherer may conform such volumes to the
volumes actually delivered by Shipper at Gatherer’s Receipt Points to the extent
possible. Upon prior notice to Shipper, Gatherer may temporarily interrupt or
curtail receipts and/or deliveries at any time, and from time to time in
accordance with operating conditions on the Gathering System in order to balance
receipt or deliveries on the Gathering System or to correct any current or
anticipated imbalances.

(b) Shipper and Gatherer agree that:

(i) It is the intent of Shipper and Gatherer that Gas be received and
re-delivered under this Agreement at the same rates, as nearly as practicable
and subject to changes mandated by the Downstream Pipeline, and Shipper shall
not in any manner utilize the Gathering System for storage or peaking purposes.

 

A-1



--------------------------------------------------------------------------------

(ii) Gas delivered to Gatherer under this Agreement during any Day shall be
delivered at as nearly a constant rate as operating conditions and relevant
Downstream Pipelines will permit.

(iii) In the event interruption or curtailment of service is required,
Gatherer’s dispatcher will advise (by telephone, following up by e-mail) Shipper
of an interruption or curtailment as soon as practicable or in any event within
four hours of the occurrence of such event.

(iv) Subject to its adherence to the priority of service and related obligations
imposed by the Agreement to which these Operating Terms and Conditions are
attached, nothing contained in this Agreement shall preclude Gatherer from
taking reasonable actions necessary to adjust receipts or deliveries under this
Agreement in order to maintain the operational integrity and safety of the
Gathering System.

(c) Gatherer shall maintain an imbalance account (the “Imbalance Account”) for
Shipper and each other shipper which reflects for each Month with respect to
each shipper (including Shipper) (i) the total volumes received, delivered, and
retained; (ii) the total imbalance for such Month, and the cumulative imbalance
through the end of such Month; (iii) previous and new imbalance positions; and
(iv) any other information deemed necessary and appropriate by Gatherer, all on
a total system basis. Gatherer shall provide Shipper reasonable access to
Shipper’s Imbalance Account and a statement of Shipper’s Imbalance Account
within five Business Days following the end of each Month. Gatherer may provide
Shipper with notices of imbalances and the Monthly statement of Shipper’s
Imbalance Account by electronic mail, United States Mail or other delivery
service, or any other means deemed reasonable by Gatherer under the
circumstances.

(d) Each Month, Gatherer and Shipper shall cooperate and use all reasonable
efforts to reduce any cumulative imbalance in the Imbalance Account to zero. At
any time such an imbalance exists, Gatherer shall advise Shipper to deliver
volumes of Gas in addition to its nominated volumes to address an imbalance in
favor of Shipper, or to deliver volumes of Gas that are less than its nominated
volumes to address an imbalance in favor of Gatherer. Gatherer may also require
Shipper to make appropriate adjustments to its nominations and deliveries to
correspond to adjustments that Gatherer is required to make by Downstream
Pipelines. Gatherer shall also have the right (acting in its reasonable
discretion) to adjust nominations or take other actions, including suspending
receipts and deliveries of Gas by Gatherer, necessary to correct an existing
imbalance or mitigate an anticipated imbalance. The Parties may also cash out
cumulative imbalances using the foregoing methodology for any period prior to
the end of the Term as the Parties mutually agree, in which case all Monthly
imbalances during such period shall be deemed reduced to zero for purposes of
the cash out price to be calculated at the end of the Term.

(e) As between the Parties, Shipper shall be responsible for and shall bear any
penalties imposed or assessed by Downstream Pipelines for imbalances in receipts
and/or

 

A-2



--------------------------------------------------------------------------------

deliveries with respect to and solely attributable to Shipper’s Gas. In the
event Gatherer incurs any costs and/or penalties from a Downstream Pipeline as a
result of and solely attributable to Shipper’s over-deliveries or
under-deliveries, Shipper shall also be responsible for and shall reimburse
Gatherer for such costs and/or penalties and indemnify and hold Gatherer
harmless and free from all such payments, charges, and/or penalties so long as
such imbalances and/or over/under deliveries are caused by and solely
attributable to Shipper and not by Gatherer or a Third Party.

(f) At the end of the Term, if any cumulative imbalance remains, the Parties
shall cash out such cumulative imbalance using the average first of the Month
price for Gas for the prior two production Months at the end of the term
reflected by the index price in Inside F.E.R.C., Gas Market Report of Spot
Prices Delivered to Pipelines as published by McGraw-Hill for the relevant
geographic area where the imbalance occurred. Should such index cease to be
published, then the Parties will mutually agree on a similar index or
publication for such index price for the relevant geographic area where the
imbalance occurred.

1.4 Measurement Devices.

(a) Gatherer shall construct, install, own and operate the Measurement Devices
located at the Receipt Points other than the Shipper Meters. The Measurement
Devices installed by Gatherer shall be, subject to Shipper’s approval of such
location, as close as practicable to the applicable Well or Well Pad. Shipper
shall have the right, at its sole expense, to install, own and operate
Measurement Devices located at the Receipt Points (such Measurement Devices
installed, owned and operated by Shipper or CNX, the “Shipper Meters”); provided
that (i) such equipment is installed so as not to interfere with Gatherer’s
Measurement Devices (if any) and (ii) Shipper shall take steps that are
reasonable and customary in the industry to mitigate or prevent any Gas
pulsation problems or Gas quality problems (such as sand or water) that may
interfere with Gatherer’s Measurement Devices at the Receipt Points. Gather may
elect to use a Shipper Meter as the Measurement Device for a Receipt Point in
lieu of constructing, installing, owning and operating a Measurement Device
located at such Receipt Point by providing written notice to Shipper. If
Gatherer elects to use such Shipper Meter as the Measurement Device for a
Receipt Point, Shipper shall provide Gatherer reasonable access to such Shipper
Meter, including as set forth under Section 1.4(f) of this Exhibit A, and prior
advance written notice of, and the ability to witness, the calibration of such
Shipper Meter.

(b) Gatherer shall install, own and operate (or cause to be installed, owned,
and operated) the Measurement Devices located at the Delivery Points and any
check meters at the Delivery Points. The Measurement Devices must have the
capacity to compensate for Gas characteristics in real time and/or through
periodic spot sampling and, where applicable, shall also be capable of measuring
by component the volumes of NGLs contained in the Gas stream. Gatherer shall
provide reasonable access to Gatherer’s Measurement Devices.

(c) Gatherer’s Measurement Devices will be constructed, installed and operated
in accordance with the following depending on the type of meters used:

(i) Orifice Meters – in accordance with ANSI/API 2530 (American Gas Association
Report No. 3), Orifice Metering of Natural Gas and Other Hydrocarbon Fluids,
Second Edition, dated September 1985, and any subsequent amendments, revisions
or modifications thereof.

 

A-3



--------------------------------------------------------------------------------

(ii) Electronic Transducers and Flow Computers (solar and otherwise) – in
accordance with the applicable American Gas Association standards, including
American Gas Association Measurement Committee Report Nos. 3, 5, 6 and 7 and any
subsequent amendments, revisions, or modifications thereof.

(iii) Ultrasonic Meters – in accordance with the American Gas Association
Measurement Committee Report No. 9 (American Gas Association Report No. 9),
dated June 1998, and any subsequent amendments, revisions or modifications
thereof.

(d) Gatherer may, but shall not be obligated to, replace or make any alterations
to the Measurement Devices necessary to comply any subsequent amendments,
revisions or modifications of the American Gas Association Reports cited above.

(e) The accuracy of all owned Measurement Devices will be verified by Gatherer
at bi-annual intervals and, if requested, in the presence of a representative of
Shipper. Gatherer shall verify the accuracy of any owned Measurement Device
before the next bi-annual verification required by the preceding sentence if
Shipper requests a special test as described below. Notwithstanding the
foregoing, however, when Daily deliveries of Gas at any Receipt Point or
Delivery Point average 15,000 MSCF per Day or greater during any Month, the
accuracy of the Measurement Devices at such Receipt Point or Delivery Point will
be verified quarterly. If, upon any test, any Measurement Device is found to be
inaccurate by 2% or less, previous readings of such Measurement Device will be
considered correct in computing the deliveries of Gas under this Agreement, but
such Measurement Device will immediately be adjusted to record accurately
(within the manufacturer’s allowance for error). If, upon any test, any
Measurement Device is found to be inaccurate by more than 2% of a recording
corresponding to the average hourly flow rate for the period since the last
test, such Measurement Device will immediately be adjusted to record accurately
(within the manufacturer’s allowance for error) and any previous recordings of
such Measurement Device will be corrected to zero error for any period which is
known definitely or agreed upon. If such period is not known or agreed upon,
such correction will be made for a period covering one-half ( 1⁄2) of the time
elapsed since the date of the latest test, but not to exceed 45 Days when the
Measurement Device is tested quarterly and not to exceed 180 Days when the
Measurement Device is tested bi-annually. If Shipper desires a special test of
any Measurement Device, at least 72 hours’ advance notice will be given to
Gatherer by Shipper, and both Parties will cooperate to secure a prompt test of
the accuracy of such Measurement Device. If the Measurement Device so tested is
found to be inaccurate by 2% or less, Gatherer will have the right to bill
Shipper for the costs incurred due to such special test, including any labor and
transportation costs, and Shipper will pay such costs promptly upon invoice
therefor.

(f) If requested by Shipper the Measurement Devices shall include a sufficient
number of data ports, and Gatherer shall permit Shipper to connect to such data
ports, as shall be required to provide to Shipper on a real-time basis all
measurement data generated by such measurement equipment. Shipper shall be
responsible at its own cost for obtaining

 

A-4



--------------------------------------------------------------------------------

equipment and/or services to connect to such data ports and receive and process
such data. If requested by Gatherer the Shipper Meters shall include a
sufficient number of data ports, and Shipper shall permit Gatherer to connect to
such data ports, as shall be required to provide to Gatherer on a real-time
basis all measurement data generated by such measurement equipment. Gatherer
shall be responsible at its own cost for obtaining equipment and/or services to
connect to such data ports and receive and process such data.

(g) The charts and records by which measurements are determined shall be
available for the use of both Parties in fulfilling the terms and conditions
thereof. Each Party shall, upon request of the other, mail or deliver for
checking and calculation all volume and temperature meter records in its
possession and used in the measurement of Gas delivered under this Agreement
within 30 Days after the last chart for each billing period is removed from the
meter. Such data shall be returned within 90 Days after the receipt thereof.

(h) Each Party shall preserve or cause to be preserved for mutual use all test
data, charts or other similar records in accordance with the applicable rules
and regulations of regulatory bodies having jurisdiction, if any, with respect
to the retention of such records, and, in any event, for at least 24 Months.

1.5 Measurement Procedures. The measurements of the quantity and quality of all
Gas delivered at the Receipt Points and Delivery Points will be conducted in
accordance with the following:

(a) The unit of volume for measurement will be one Standard Cubic Foot. Such
measured volumes, converted to MSCF, will be multiplied by their Gross Heating
Value per MSCF.

(b) The temperature of the Gas will be determined by a recording thermometer
installed so that it may record the temperature of the Gas flowing through the
meters, or such other means of recording temperature as may be mutually agreed
upon by the Parties. The average of the record to the nearest one degree
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

(c) The specific gravity of the Gas will be determined by a recording
gravitometer or chromatographic device installed and located at a suitable point
determined by Shipper to record representative specific gravity of the Gas being
metered or, at Shipper’s or its designee’s option, by continuous sampling or
spot sampling using standard type gravity methods. If a recording gravitometer
or chromatographic device is used, the gravity to the nearest one-thousandth
(0.001) obtained while Gas is being delivered will be the specific gravity of
the Gas sampled for the recording period. The gravity to the nearest
one-thousandth (0.001) will be determined concurrently with the accuracy of the
Measurement Devices as provided in Section 1.4(e) of this Exhibit A.

(d) Adjustments to measured Gas volumes for the effects of supercompressibility
will be made in accordance with accepted American Gas Association standards.
Gatherer or its designee will obtain appropriate carbon dioxide and nitrogen
mole

 

A-5



--------------------------------------------------------------------------------

fraction values for the Gas delivered as may be required to compute such
adjustments in accordance with standard testing procedures. At Gatherer’s or its
designee’s option, equations for the calculation of supercompressibility may be
taken from the American Gas Association Report No. 8, 1992, Compressibility and
Supercompressibility for Natural Gas and Other Hydrocarbon Gases, latest
revision.

(e) For purposes of measurement and meter calibration, the atmospheric pressure
for each of the Receipt Points and Delivery Points will be assumed to be the
pressure value determined by Shipper for the county elevation in which such
point is located pursuant to generally accepted industry practices irrespective
of the actual atmospheric pressure at such points from time to time.

(f) The Gross Heating Value of the Gas delivered at the Receipt Points and
Delivery Points will be determined when each Well is placed on-line and at least
bi-annually by means of some approved method of general use in the Gas industry;
provided, however, that when Daily deliveries of Gas at any Receipt Point or
Delivery Point average 1,000 MSCF per Day or greater during any Month, the Gross
Heating Value of the Gas delivered at such Receipt Point or Delivery Point will
be determined Monthly by a chromatographic analysis of a flow proportional
sample taken at a suitable point on the facilities to be representative of the
Gas being metered.

(g) Other tests to determine water content, sulfur and other impurities in the
Gas will be conducted whenever requested by either Party and will be conducted
in accordance with standard industry testing procedures. The Party requested to
perform such tests will bear the cost of such tests only if the Gas tested is
determined not to be within the quality specification set forth below. If the
Gas is within such quality specification, the requesting Party will bear the
cost of such tests.

(h) If, during the Term of this Agreement, a new method or technique is
developed with respect to Gas measurement or the determination of the factors
used in such Gas measurement, such new method or technique may be substituted
for the method set forth in this Agreement; provided that Gatherer receives
Shipper’s written consent, and that the new method or technique is in accordance
with accepted standards of the American Gas Association.

1.6 Gas Meter Adjustments. In the event a meter is out of service or registering
inaccurately, the quantities of Gas received or delivered during such period
shall be determined as follows:

(a) By using the registration of any check meter or meters, if installed and
accurately registering; or in the absence of such check meters,

(b) By using a meter operating in parallel with the estimated volume corrected
for any differences found when the meters are operating properly,

(c) By correcting the error if the percentage of error is ascertainable by
calibration, tests or mathematical calculation; or in the absence of check
meters and the ability to make corrections under this subparagraph (b), then,

(d) By estimating the quantity received or delivered by receipts or deliveries
during periods under similar conditions when the meter was registering
accurately.

 

A-6



--------------------------------------------------------------------------------

1.7 Curtailment of Gas. If capacity on the Gathering System, or any Facility
Segment, is interrupted, curtailed or reduced, or capacity is insufficient for
the needs of all shippers desiring to use such capacity, the holders of
Interruptible Service will be curtailed first, the holders of Priority Two
Service shall be curtailed second and the holders of Priority One Service shall
be curtailed last. As among the holders of Priority One Service, the capacity
available on each Facility Segment to Priority One Service under the preceding
sentence shall be allocated among the holders of Priority One Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority One Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among the holders of Priority Two Service, the capacity
available on each Facility Segment to Priority Two Service under the preceding
sentence shall be allocated among the holders of Priority Two Service on a pro
rata basis, based on the percentage derived by dividing the Daily average volume
of Gas actually Tendered by each holder of Priority Two Service to Receipt
Points on the Gathering System during the prior 90 Day period by the total
volume of such Gas actually Tendered by all holders of Priority One Service
during such period. As among holders of Interruptible Service, the capacity
available to such service, if any, shall be allocated pro rata among the holders
of such service based on the percentage derived by dividing the Daily average
volume of Gas actually Tendered by each holder of Interruptible Service to
Receipt Points on the Gathering System during the prior 60 Day period by the
total volume of such Gas actually Tendered by all holders of Interruptible
Service during such period. In the event only one or more non-integrated
Facility Segments are curtailed, in each case such pro ration shall be based
upon the volumes nominated on the Facility Segment in question.

1.8 Allocations. Allocations required for determining payments or fees due under
this Agreement shall be made by Gatherer. Gatherer shall provide an allocation
methodology to Shipper for its review and approval. This Section 1.8 and shall
be based upon the measurements taken and quantities determined for the
applicable Month.

(a) The following definitions shall be applicable:

(i) “Fuel Point” means a point on the Gathering System where Gathering System
Fuel is measured, sampled, calculated or consumed; and

(ii) “System Receipt Point” means all receipt points at which Gas is delivered
into the Gathering System, including the Receipt Points.

(b) Gathering System Fuel shall be allocated to each System Receipt Point
upstream of the applicable Fuel Point by multiplying the Gathering System Fuel
in MMBtus measured at the applicable Fuel Point during the applicable Month by a
fraction, the numerator of which is the volume of Gas in MSCFs received into the
Gathering System at such System Receipt Point during such Month, and the
denominator of which is the aggregate volume of Gas in MSCFs received into the
Gathering System at all System Receipt Points upstream of the applicable Fuel
Point during such Month.

 

A-7



--------------------------------------------------------------------------------

(c) For Facility Segments where there is no injected Liquid Condensate, Drip
Condensate collected from a Facility Segment shall be allocated to each
Gathering System Receipt Point on such Facility Segment by (i) multiplying the
total volume of Gas (in MSCFs) received at each such Receipt Point on such
Facility Segment during the applicable Month by the Gallons per MSCF of pentanes
and heavier components in such Gas, determined at the relevant System Receipt
Point, to determine the theoretical quantity of Drip Condensate in such Gas and
(ii) allocating the volume of Drip Condensate measured at the Delivery Point on
such Facility Segment during such Month to each such System Receipt Point based
on a fraction the numerator of which is the theoretical volume of Drip
Condensate attributable to such System Receipt Point during such Month and the
denominator of which is the theoretical volume of Drip Condensate for all such
System Receipt Points during such Month.

(d) For Facility Segments where there is injected Liquid Condensate, the Liquid
Condensate collected from a Facility Segment and sold or delivered to Shipper in
accordance with Section 4.8 shall first be allocated to injected Liquid
Condensate at each System Receipt Point and then to Drip Condensate from Gas
received at System Receipt Points. If the total Condensate collected from the
Facility Segment is equal to, or less than, the sum of the injected Liquid
Condensate from each receipt point, then the Condensate allocated to each System
Receipt Point shall be allocated by (i) dividing the individual System Receipt
Point injected Liquid Condensate volume by the sum of the individual System
Receipt Point injected Liquid Condensate volumes, and (ii) multiplying the
resulting fraction by the total volume of Condensate received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8. If the
total Condensate volume collected from the Facility Segment and sold or
delivered to Shipper in accordance with Section 4.8 is greater than the sum of
the injected Liquid Condensate volumes from each System Receipt Point, the
allocation to each System Receipt Point first allocates injected Liquid
Condensate volumes to each System Receipt Point and then allocates Drip
Condensate volumes to each System Receipt Point. In the first allocation of
injected Liquid Condensate volumes, each System Receipt Point is credited with
100% of its injected Liquid Condensate volume. In the second allocation of Drip
Condensate to each System Receipt Point, the total Drip Condensate volume
collected from the Facility Segment is calculated by subtracting the sum of the
individual System Receipt Point injected Liquid Condensate volumes received in
the Facility Segment from the total Condensate volume received from the Facility
Segment and sold or delivered to Shipper in accordance with Section 4.8, and
then allocating the total Drip Condensate volume according to the preceding
paragraph.

(e) The Gathering System L&U in any Month shall be determined by subtracting
from the sum of the total Thermal Content of Gas received at all System Receipt
Points on the Gathering System during such Month the sum of (i) the Thermal
Content of Gas actually delivered to the Delivery Points on the Gathering System
during such Month, (ii) the Thermal Content of Gas consumed as Gathering System
Fuel measured at all Fuel Points on the Gathering System during such Month,
(iii) the Thermal Content of all Condensate recovered from the Gathering System
during such Month (other than Liquid Condensate vaporized and re-injected into
the Gas stream), and (iv) the Thermal Content of fuel, shrinkage, and lost and
unaccounted for Gas associated with any processing carried out by or on behalf
of Shipper and other shippers between the System Receipt Points and the Delivery
Points, as allocated to Producer pursuant to its agreement with the processor.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B-1

JOINT DEDICATED PROPERTIES

 

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

120554000    JAMES A STEPP    4/5/2006    348    146    0    Greene    PA
153191000    HARRY E WEBSTER ET UX    7/28/1986    43    139       Greene    PA
153203000    MELVIN M MCCONNELL    12/14/1977    625    1055       Greene    PA
153204001    EWING B POLLOCK ET AL    1/6/1978    149    793       Greene    PA
156539000    JOHN H MOONEY ET UX    11/10/2009    625    390-392    200900006538
   Greene    PA 156573000    LINDA M. HOPF    8/18/2009    618    1069-1071   
200900005026    Greene    PA 156574000    GILBERT & RACHEL STAINBROOK IV   
8/18/2009    419    1066-1068    200900005025    Greene    PA 156589001   
WILLIAM E PORTER    8/31/2009    420    1048-1050    20090005317    Greene    PA
156589002    RALPH E PORTER    8/31/2009    420    1051-1054    200900005318   
Greene    PA 156610000    JAMES D HEWITT ET UX    6/19/2009    420    1055   
200900005319    Greene    PA 156749000    MICHAEL G WHITE ET UX    1/18/2010   
468    2235    201400002815    Greene    PA 156750000    MYRA J GIBSON   
1/18/2010    468    2240    201400002816    Greene    PA 156887000    CARL W.
HILDRETH ET UX    7/11/2002    370    407    200700002897    Greene    PA
156888000    JAMES MOONEY ET UX    2/14/2003    437    2747-2754    201100000979
   Greene    PA 156924000    TERRY L. AMOS    6/1/2010    434    948-951   
201000005865    Greene    PA 156979001    JAMES D WISE    7/28/2010    436   
3380    201100000697    Greene    PA 156979002    CLARENCE W WISE JR   
7/26/2010    436    3579    201100000744    Greene    PA 156981001    KEITH L
WISE ET UX    7/26/2010    436    3384    201100000698    Greene    PA 156991000
   ROLLIN N SWANK ET UX    9/1/2010    436    1486-1489    201100000415   
Greene    PA 156992000    LAWRENCE S REFOSCO ET UX    9/14/2010    436   
1490-1493    201100000416    Greene    PA 157027000    HAROLD A MOORE ET UX   
5/27/2011    441    3760    201100004687    Greene    PA 157036000    JODY LYNN
WEBSTER    11/15/2011    447    3335    201200000837    Greene    PA 157037000
   JOSEPH A. WEBSTER AND JODY LYNN WEBSTER    11/15/2011    447    3678   
201200000931    Greene    PA 178527000    LAWRENCE E CROUSE ET UX    5/7/2008   
391    82       Greene    PA 178574000    DAVID ROSBOROUGH ET UX    7/22/2008   
447    1007    20120000332    Greene    PA 178578000    GRACE E MILLER   
7/8/2008    446    1467    201100007026    Greene    PA 178579000    HAROLD A
MOORE ET UX    7/8/2008    404    570-573    200900000533    Greene    PA
178580000    PECHIN LEASING INC.    8/6/2008    396    1218    200800004484   
Greene    PA 178584000    RICHARD E MARTIN ET UX    5/29/2008    392    677-680
      Greene    PA 181079000    BERNARD GLOS ET UX    5/2/2008    391    102   
200800002662    Greene    PA 181080000    HARRY RUTAN ET UX    5/1/2008    391
   86    200800002659    Greene    PA 181081000    CHARLES W WILLIAMS ET UX   
5/19/2008    391    90    200800002660    Greene    PA 239412000    DENNIS S
RUTAN ET UX    4/24/2012    451    628    201200003554    Greene    PA 244841000
   GERALD L ANDERSON ET UX    9/3/2008    396    1112    200800004460    Greene
   PA

 

B-1-1



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

244842000    CHARLES W GREENE ET UX    9/30/2008    461    1    201300004024   
Greene    PA 250255000    TERRY J CAPOZZA    8/10/2012    453    3045   
201200005656    Greene    PA 209277000    FINLEY COMPANY    6/27/1957    537   
1    0    Greene    PA 209278000    FINLEY COMPANY    6/27/1957    537    3    0
   Greene    PA 209279000    FINLEY COMPANY    6/27/1957    537    5    0   
Greene    PA 209280000    FINLEY COMPANY    6/27/1957    537    7    0    Greene
   PA 209281000    FINLEY COMPANY    6/27/1957    537    9    0    Greene    PA
209284000    FINLEY COMPANY    12/10/1958    536    128    0    Greene    PA
209286000    MANOR REAL ESTATE COMPANY    7/25/1960    537    16    0    Greene
   PA 209287000    MANOR REAL ESTATE COMPANY    6/11/1962    537    19    0   
Greene    PA 209288000    MANOR REAL ESTATE COMPANY    6/21/1965    536    134
   0    Greene    PA 209371000    SUPLER, VERNON W & DOROTHY    6/1/1981    665
   467    0    Greene    PA 209455000    JENKINS, CATHERINE L    5/6/1992    100
   1208    0    Greene    PA 209477000    MARTIN, VIRPI K    9/8/1994    133   
626    0    Greene    PA 220560000    ANDERSON, LARRY L & ERMA D    2/18/2010   
427    141    201000000847    Greene    PA 252898000    HARRY L RUTAN ET UX   
10/12/1993    120    972    0    Greene    PA 209276000    Finley Company   
7/30/1957    536    132       Greene    PA 209282000    Finley Company   
6/27/1957    537    11       Greene    PA 209394000    Pollock, Ewing B &
Margaret F    12/16/1983    403    499    200900000237    Greene    PA 209489000
   Paul S Hornor Et Al    6/20/1983    667    1103       Greene    PA 156794000
   LARRY L. & ERMA D. ANDERSON    2/18/2010    427    141-144    201000000847   
Greene    PA 216044000    BARDELLA, WILLIAM A & ROXIE G    3/12/1993    112   
208       Greene    PA 220146000    WARD, ANTHONY J    4/14/1992    99    1146
      Greene    PA 257921000    VERNON SUPLER ET UX    5/1/1948    427    517   
201000000925    Greene    PA 153089000    THOMAS R MILLIGAN ET UX    6/4/2008   
0    0    200817192    Washington    PA 156249000    BETTY J GILDOW    9/18/2009
         200938755    Washington    PA 156264000    G J MARINCHAK ET UX   
9/1/2009          201009741    Washington    PA 156274000    GEORGE POSTLETHWAIT
ET UX    9/18/2009          201017018    Washington    PA 156293000    JOHNNY L
PIERSON SR    9/11/2009          2010104269    Washington    PA 156348001   
MARY JO REYNOLDS    3/15/2010          201031925    Washington    PA 156348002
   FRANCES C. DESANTIS    3/22/2010          201103294    Washington    PA
156348003    MABEL L MALONE AKA MABEL MALONE    3/15/2010          201103288   
Washington    PA 156354001    MARY JO REYNOLDS    3/15/2010          201031923
   Washington    PA 156354002    FRANCIS C. DESANTIS    3/22/2010         
201103296    Washington    PA 156354003    MABEL L MALONE    3/15/2010         
201103292    Washington    PA 156365000    PETER A COSSU ET UX    6/9/2010      
   201102660    Washington    PA 156366000    LEON JOSEPH GOLICK AND LINDA ANN
SPENCER    6/7/2010          201102661    Washington    PA

 

B-1-2



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

156367000    CLARENCE A. HARRIS AND CAROL COSSU HARRIS    6/9/2010         
201102662    Washington    PA 156368000    MARK D. & MARIANNE R. VALERIO   
3/20/2010          201102663    Washington    PA 156369000    KEVIN E YOCUM   
6/22/2010          201102664    Washington    PA 156371000    JOHN S BUCHANAN ET
UX    5/6/2010          201104611    Washington    PA 156376000    DOROTHY M
CLUTTER    11/11/2010          201103843    Washington    PA 156378002    ROBERT
W. DOWHEN    12/31/2010          201112318    Washington    PA 156378003   
SUSAN B. DONOHUE    12/12/2010          201112320    Washington    PA 156378004
   RICHARD SCOTT BALSLEY    3/29/2011          201118278    Washington    PA
156378005    VON DALE L. BALSLEY    1/12/2011          201112321    Washington
   PA 156378006    CONNIE K. O’LEARY    1/12/2011          201112322   
Washington    PA 156378007    TERREANCE W S WHITTEN    9/30/2011         
201127241    Washington    PA 156378008    RICHARD SCOTT BALSLEY    6/30/2011   
      201120536    Washington    PA 156378009    KATHLEEN A. MOORE    7/22/2011
         201126495    Washington    PA 156378010    WILLIAM K WHITTEN JR   
11/21/2011          201216449    Washington    PA 156393000    JUDITH MILLER   
3/2/2011          201122758    Washington    PA 156394000    RONALD W LAIPPLE ET
UX    3/2/2011          201119370    Washington    PA 156396000    GEORGE E.
SILVERS, JR.    4/25/2011          201121667    Washington    PA 156397000   
VAUGHN E. HOUSTON    3/29/2011          201118283    Washington    PA 156406000
   ANTHONY R. REESE AND HELEN REESE    3/2/2011          201129515    Washington
   PA 156408000    CARL S. CALABRO    7/12/2011          201129333    Washington
   PA 156409000    STEWART ODELL DAGUE AND MARY JANE DAGUE    7/12/2011         
201128437    Washington    PA 156410001    LARRY D. & TAMMY R. HOUSTON   
7/19/2011          201127242    Washington    PA 156415000    DALE PRYOR   
8/30/2011          201129781    Washington    PA 156418000    GEORGE E MURR JR
ET UX    9/15/2011          201130741    Washington    PA 156419000    EARL
CLUTTER ET UX    10/18/2011          201129324    Washington    PA 156420000   
THOMAS E WARD JR    2/16/2012          201205120    Washington    PA 156422000
   THE GENE AND EDITH CONKLIN FAMILY CORPORATION    9/22/2011          201128439
   Washington    PA 156423000    THE WILLIAM JAMES HUTSON LIVING TRUST   
1/7/2009          200901929    Washington    PA 156425000    JACK PETTIT   
6/13/2008          200824912    Washington    PA 156426000    DOMINIC J. WATERS
AND JOANNE D. WATERS    1/21/2009          200908240    Washington    PA
156427000    LAWRENCE W. SCOTT & MARYLIN V. SCOTT    2/9/2009          200913916
   Washington    PA 156428000    MARLA L. WEST    8/25/2009          201001007
   Washington    PA 156429000    HENRY M STEIN ET UX    9/22/2009         
20103174    Washington    PA 156430000    NANCY ZITKO    9/30/2009         
201000181    Washington    PA 156431000    MARGARET SUE IREY    9/22/2009      
   201003254    Washington    PA 156432000    RICHARD D.A. WEST, GENERAL
PARTNER, WEST FORK FARM    4/25/2009          200915289    Washington    PA

 

B-1-3



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

156433000    RONALD E RUSSELL ET UX    3/31/2010          201124735   
Washington    PA 156434000    KELLIE H BAIRD ET VIR    6/17/2010         
201031778    Washington    PA 156435000    LORI LEIGH KOFFLER & MARK A. MOYAR   
7/23/2010          201038133    Washington    PA 156436000    WILLIAM E.
HILDEBRAND AND PHYLLIS HILDEBRAND    7/25/2008          201124735    Washington
   PA 156437000    FRED O RUSSELL ET UX    4/1/2010          201124735   
Washington    PA 156438000    KENNETH CARL WEIMER & SONDRA M. WEIMER   
7/15/2010          201124735    Washington    PA 156439000    JOSEPH W. &
GRESCHEN C. SULLA    4/21/2010          201124735    Washington    PA 156441000
   JEFFERY A PREM ET UX    9/16/2011          201130745    Washington    PA
156443000    JAMES D. HOLDEN    10/12/2011          201129783    Washington   
PA 156445000    PATTY WYNN    10/5/2011          201132136    Washington    PA
156447000    RICK G. & JUDI K. SHIPMAN    10/4/2011          201206383   
Washington    PA 156448000    ROBERT GENE CONKLIN ET UX    2/20/2008         
200810475    Washington    PA 156449000    REED B. DAY ET AL    12/15/2009      
   201011682    Washington    PA 156450000    BRUCE PHILLIPS ET UX    5/20/2010
         201031306    Washington    PA 156451001    CYRIL N. WALTHER ET UX   
7/31/2009          201000171    Washington    PA 156452001    CYRIL N. WALTHER
ET UX    6/8/2011          201118752    Washington    PA 156453000    ROBERT
GAYLOR ET UX    7/22/2009          200934205    Washington    PA 156454000   
PHILLIP R. CONKLIN ET UX    3/19/2007          200713547    Washington    PA
156456001    JEFFREY P THOMAS    10/28/2011          201211264    Washington   
PA 156456002    WILLIAM A. THOMAS    10/31/2011          201202962    Washington
   PA 156456003    JAMES R. THOMAS    11/11/2011          201204581   
Washington    PA 156460000    EDWARD L. KERNS ET UX    11/2/2011         
201132138    Washington    PA 156461000    JOHN D. FRYE    11/4/2011         
201204589    Washington    PA 156462000    RANDALL D FRYE ET UX    11/4/2011   
      201206449    Washington    PA 156464000    JOHN M. LINDLEY, SUCCESSOR
TRUSTEES OF THE TESAMEN    11/8/2011          201206384    Washington    PA
156469000    CLIFFORD T. WRIGHT AND KATHY ADDLEMAN    12/7/2011         
201206447    Washington    PA 156471000    RICHARD D. MCCLELLAND ET UX   
12/18/2008          200913749    Washington    PA 156472000    BEVERLY BURNS
MORGAN    7/7/2008          200827207    Washington    PA 156476001    JAMES W.
MALOY ET UX    8/10/2011          201130864    Washington    PA 156477000   
ARTHUR P RICHARDSON ET UX    2/11/2010          201014855    Washington    PA
156478000    BRIAN HUGHES ET UX    2/26/2010          201023569    Washington   
PA 156480000    BETHEL PRESBYTERIAN CHURCH    12/20/2011          20120968   
Washington    PA 156481000    DORIS H. RUSH    2/8/2010          201014947   
Washington    PA 156482000    DANE R. MCCORMICK AND LINDA MCCORMICK    2/2/2012
         201211906    Washington    PA 156485000    DUANE L. KIGER AND MARY S.
KIGER    12/1/2011          201200977    Washington    PA 156486000    ALVA M.
EALY    2/14/2012          201211910    Washington    PA

 

B-1-4



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

156490000    JEFFREY B. FORDYCE AND KATHYRN A. FORDYCE    2/22/2012         
201211730    Washington    PA 156492000    WAYNE D LEECH ET UX    2/3/2012      
   201210474    Washington    PA 238183000    WILLIAM L ANDERSON SR    6/26/2012
         201224088    Washington    PA 238956000    PHILLIP R CONKLIN ET UX   
5/8/2010    0    0    201031694    Washington    PA 238963000    ELBERT E MINOR
ET AL    9/11/2009          201003355    Washington    PA 239168000    GARY P
MORGAN ET UX    3/11/2009          200908232    Washington    PA 239175000   
DENNIS J LOCY    4/27/2009    0    0    200913947    Washington    PA 239184000
   LUCINDA M PARRY ET VIR    10/29/2008          200832274    Washington    PA
239185000    JOHN P DIBBLE JR ET AL    1/13/2010          201006103   
Washington    PA 239187000    SUE E CLUTTER ET AL    2/6/2009          200912958
   Washington    PA 239189000    ROBERT D SHERBURNE    6/16/2009         
200918302    Washington    PA 239192000    JAMES N ROBERTS ET UX    4/1/2009   
      200931737    Washington    PA 239193000    WILLIAM J GRASSER JR ET UX   
5/18/2009          200914747    Washington    PA 239195000    RONALD C FUEHRER
ET UX    8/3/2009          200926406    Washington    PA 239196000    JAMES J
CRUM    7/7/2008          200817528    Washington    PA 239197000    JACK PIATT
II ET AL    7/20/2008          200824710    Washington    PA 239198000    SAMUEL
R PRICE ET UX    10/27/2009          200937596    Washington    PA 239202000   
MICHAEL J SHYMCHYK    3/3/2008    0    0    200814479    Washington    PA
239207000    HOWARD E HILL ET UX    4/16/2009    0    0    200911035   
Washington    PA 239411000    DONALD J LOGUE ET UX    4/9/2012    0    0   
201216469    Washington    PA 239677000    C T DODD    6/14/2026    574    365
   0    Washington    PA 239677000    C T DODD    6/14/2026    574    365    0
   Washington    PA 240582001    TOD MROCK    7/26/2012          201235188   
Washington    PA 240582002    SANDRA D MROCK    9/26/2012          201235189   
Washington    PA 240582003    GARY M MROCK    7/13/2012          201235190   
Washington    PA 240582004    MAUREEN E MROCK    7/26/2012          201235191   
Washington    PA 240582005    DANIEL G MROCK    7/26/2012          201236286   
Washington    PA 240582006    LORRAINE ELIAS    7/17/2012          201236297   
Washington    PA 240582007    RUDOLPH PARKER KERON    7/20/2012         
201235192    Washington    PA 240582008    TIMOTHY J TUTTLE ET UX    7/23/2012
         201235193    Washington    PA 240582009    MARTIN MCNEIL ET UX   
7/20/2012          201235194    Washington    PA 240766000    JAMES A CARTER ET
UX    10/4/2012          201308036    Washington    PA 241993000    KAREN S
HUCKO ET VIR    8/27/2012          201238877    Washington    PA 242194000   
ELIZABETH D YOUNG ET AL    4/6/2029    0    0    201134239    Washington    PA
243237000    EUGENE W SCHERICH ET AL    12/18/2012          201238891   
Washington    PA 243571000    ANDREW R CLARKSON    12/11/2012          201310825
   Washington    PA 244782000    THOMAS R DORSEY    6/5/2010          201033854
   Washington    PA

 

B-1-5



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

245090000    DONNA MAES HILL LLC    7/24/2012          201226149    Washington
   PA 245091000    BRUCE E LIVINGOOD ET UX    4/2/2012          201226148   
Washington    PA 245094000    MCGUIER FAMILY FARM LLC    4/25/2012         
201226145    Washington    PA 245326000    JAIME L MARGARIA    2/27/2012      
   201213675    Washington    PA 245331000    PETE F PIRILLO JR    2/27/2012   
      201213672    Washington    PA 245350000    DAY CLAN LLC    5/8/2012      
   201214453    Washington    PA 245419001    GEORGE R MAXWELL    1/30/2012   
      201227640    Washington    PA 245419002    KEITH A MAXWELL    1/30/2012   
      201227660    Washington    PA 245419003    KEVIN M MAXWELL    3/15/2013   
      201331118    Washington    PA 246718000    LARRY E BEDILLION ET UX   
4/16/2013          201322042    Washington    PA 247307000    HENRY SWAGGARD ET
AL    7/9/2025    531    601    0    Washington    PA 250406000    MARK ANDREW
POWELL ET UX    1/23/2009          200912677    Washington    PA 251240000   
PATRICK M MCMULLEN ET UX    2/17/2012          201211171    Washington    PA
253262000    HAROLD D FRYE ET UX    5/17/1967    1262    95    0    Washington
   PA 253452000    OPAL D WINNETT    7/21/2006    2386    383    0    Washington
   PA 253454000    W M HARSH ET UX    4/14/1964    1176    425    0   
Washington    PA 253467000    CHARLES E CLUTTER ET UX    9/14/1967    1267   
712    0    Washington    PA 253476000    RELLA V CUNNINGHAM ET VIR    2/10/1959
   1041    559    0    Washington    PA 253478000    DELLA M WALLACE ET AL   
11/28/1967    1274    999    0    Washington    PA 253560000    W M HARSH ET UX
   6/14/1966    1245    737    196606222    Washington    PA 253563000   
WILLIAM G MILLIKEN ET UX    7/27/1967    1269    325    0    Washington    PA
253675000    DESSIE G RICHEY    11/10/1966    0    0    201302107    Washington
   PA 255225000    CHARLES R MILLIKEN ET UX    11/10/1964    1194    141    0   
Washington    PA 255243000    NELLIE H CLUTTER ET VIR    4/11/1968    1278   
330    0    Washington    PA 255986000    LOTTIE J RAYMER    9/14/1967    1267
   708    0    Washington    PA 260838000    HYSEE L DAY ET UX    8/31/2021   
497    197    0    Washington    PA 156236000    EARL E. ANDERSON    10/9/2009
         201004588    Washington    PA 209689000    CALVERT, NORA A    7/9/2007
         200718945    Washington    PA 209752000    ESTATE OF JOHN C VAN ARSDALE
JR    11/17/2008          200833415    Washington    PA 209844000    JOHNSON,
DOUGLAS K & LAURA M    12/28/2010          201041456    Washington    PA
216030000    CONSOLIDATION COAL COMPANY    2/18/1988    2313    387    0   
Washington    PA 216034000    WEAVER, JOHN R & B. LAURA    12/11/1992    2517   
425    0    Washington    PA 216035000    MILLER, JOHN & JUDITH A    12/17/1992
   2518    374    0    Washington    PA 216036000    STOCKER, FRANK W & LINDA   
3/31/1993    2528    577    0    Washington    PA 216039000    BAYER, JOSEPH F &
BILLIE I    5/27/1993    2535    583    0    Washington    PA 216041000   
HOUSTON, VAUGHN E; HOUSTON, RAY E & NORMA JEAN    5/10/1993    2533    28    0
   Washington    PA

 

B-1-6



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

216042000    ARCHER, W LELAND, WILL OF; HAROLD B ARCHER, EXECUT    11/17/1993   
2559    245    0    Washington    PA 216048000    DILLE, DARYL G    5/12/1993   
2533    588    0    Washington    PA 216049000    MENCER, ROBERT J & GERALDINE
   6/11/1993    2537    490    0    Washington    PA 216051000    BRETH,
MARJORIE DAY    8/5/1993    2545    49    0    Washington    PA 216056000   
CIMINO, WAYNE L & LOUISE    11/3/1994    2612    213    0    Washington    PA
216057000    SCHERICH, THOMAS E & BERTHA M    1/28/2004    0    0    200401884
   Washington    PA 216059000    PHILLIPS, DANIEL K & JACQUELYN    3/22/2005   
0    0    200507899    Washington    PA 216073000    MCGUIER, JOEL R & KELLEY
ISHLER    5/19/2005          200514153    Washington    PA 216074000    WOODS,
MAE M    10/25/2005          200535925    Washington    PA 156263000    NICHOLAS
L YURKOVICH JR    9/1/2009          201011352    Washington    PA 156271000   
BERNICE ANDERSON    9/17/2009          201009894    Washington    PA 156335000
   LESLIE PALOMBIINE ET UX    12/30/2009          201029333    Washington    PA
156361000    DAVID HAMILTON ET UX    1/15/2010          201036285    Washington
   PA 156401000    CLIFFORD M. VANKIRK, SR. AND REGINA L. VANKIRK    5/11/2011
         201126768    Washington    PA 156407000    CARLO KRENZELAK    7/7/2011
         201126504    Washington    PA 156424000    HYSEE L DAY ET UX   
8/31/2021    497    197       Washington    PA 156463001    RANDALL D FRYE ET UX
   11/4/2011          201204594    Washington    PA 156470001    WILLIAM J SMITH
ET UX    3/10/2009          2009070703    Washington    PA 156475000    MICHAEL
R LUCAS ET UX    6/2/2009          200917495    Washington    PA 209285000   
MANOR REAL ESTATE COMPANY    7/25/1960    1267    121       Washington    PA
209285000    MANOR REAL ESTATE COMPANY    7/25/1960    537    13      
Washington    PA 209532000    DIETRICH, VIVIAN G    4/30/2002          200216330
   Washington    PA 209536000    DIETRICH, DAVID WILLIAM & PAMELA DIANE   
9/17/2002          200233252    Washington    PA 209569000    COLAVECCHIA,
ANTHONY & FAITH    7/31/2003          200332251    Washington    PA 209570000   
TAYLOR, NICOLE & DANIEL P    7/31/2003          200332257    Washington    PA
209592000    DYE, DANIEL & MARY ELLEN MARTIN    11/11/2004          200437320   
Washington    PA 209593000    CAMP, JOSEPH LEE JR    5/5/2005          200512942
   Washington    PA 209615000    BEAVER, GARY L & DIANE L    9/28/2005         
200532674    Washington    PA 209617000    WOOTTON, DONALD R JR & ANGELA E   
10/12/2005          200534479    Washington    PA 209621000    ZALNER, ALBERT J
& ROSE    12/22/2005          200542105    Washington    PA 209622000    BULL,
BETTY C    2/23/2006          200605014    Washington    PA 209641000    KELLER,
HENRY L & SANDRA H    8/2/2006          200623028    Washington    PA 209647000
   MCGILL, KEITH & JUNE HARRIS    11/21/2006          200634930    Washington   
PA 209668000    PRICE, S ROBERT & GENEVIEVE ET AL    7/26/2007         
200723294    Washington    PA 209714000    WESTERN PA ANNUAL CONFERENCE   
10/15/2007          200728980    Washington    PA 209837000    BIGLER, DARLENE J
ET AL    12/7/2010          201039079    Washington    PA

 

B-1-7



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

216037000    WISE, ROBERT J & GRETCHEN A    5/21/1993    2535    145      
Washington    PA 216046000    DITTMAR, LAWRENCE W & FRANCES    4/2/1993    2529
   273       Washington    PA 216053000    DUNN, DOROTHY M, ET AL    9/3/1993   
2550    163       Washington    PA 216054000    KAUFMAN, DWAYNE J & LOU ANN   
11/3/1994    2612    219       Washington    PA 216058000    JESSE, ALBERT M &
MARY ANN    3/11/2005          200506857    Washington    PA 216077000   
HARBERT, DONALD D & MARY E    11/17/2006          200635097    Washington    PA
216077000    HARBERT, DONALD D & MARY E    11/17/2006    357    1035   
200600005375    Washington    PA 238800000    HAROLD M HARTER SR AND MARSHA A
HARTER COTRUSTEES    2/8/2012          201215791    Washington    PA 238966000
   SANDRA K SHRIVER    9/16/2009             Washington    PA 239159000    THE
RONALD AND TWILA GOTTSCHALK REV LIVING TRUST    10/26/2009            
Washington    PA 239173000    THOMAS A SANTELLI ET UX    4/22/2009         
200912656    Washington    PA 239201000    JOHN M ZOELLER ET UX    3/11/2008   
      200814478    Washington    PA 239205000    JOHN M ZOELLER ET UX   
3/20/2008          200816813    Washington    PA 239208000    RICHARD A LUCAS ET
UX    7/9/2008          200827237    Washington    PA 243648003    JOHN R
CASTORR    11/20/2012          201316528    Washington    PA 243648004   
KRISTINA T ADAMSON    10/30/2012          201308038    Washington    PA
243648013    THE RECHEL TRUST OF 1995 BY DAVID RECHEL TRUSTEE    12/7/2012      
   201401521    Washington    PA 245089000    GOTTSCHALK FAMILY PARTNERS LP BY
GOTTSCHALK ENERGY    11/30/2011          201223513    Washington    PA 245416001
   DAVID J HUBLEY    5/13/2012          201218556    Washington    PA 245416002
   MICHELLE R HUBLEY    4/26/2012          201218558    Washington    PA
251241000    JANET FAY EICHLER    8/19/2008          201200999    Washington   
PA 251241000    JANET FAY EICHLER    8/19/2008          200824863    Washington
   PA 110242001    ROBERT T KLINE ET UX    8/24/1988    2876    520    0   
Westmoreland    PA 110498000    SANDRA J CALIZZI ET AL    4/15/1987    2740   
612    0    Westmoreland    PA 112967000    SAMUEL E GALLAGHER ET AL    6/5/1985
   2650    527    0    Westmoreland    PA 119270000    JAMES KRALIK ET UX   
12/12/2001          200201220005393    Westmoreland    PA 119355000    MUNICIPAL
AUTHORITY OF WESTMORELAND    1/1/2002    0    0    200206130039309   
Westmoreland    PA 119399000    DONALD D. EVANS, ET AL    9/29/2002         
200209100057802    Westmoreland    PA 119464000    MUNICIPAL AUTHORITY OF
WESTMORELAND COUN    8/6/2002    0    0    200302190013077    Westmoreland    PA
119822000    ROBERT C SHAW ET AL    7/23/2003          200308210068213   
Westmoreland    PA 119977000    STEPHEN N TOWER ET UX    8/18/2003         
200404140020979    Westmoreland    PA 119978000    CHRISTOPHER D. & JANE M.
TOWER    4/6/2005    0    0    200202250013293    Westmoreland    PA 121106000
   DEBORAH A DORSEY    11/14/2007          200805220021612    Westmoreland    PA
121107000    ROBERT P HOLTZ ET UX    11/15/2007          200805220021613   
Westmoreland    PA

 

B-1-8



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

121781000    EDWARD M KROKOSKY ET UX    6/2/2010    0    0    201007060023196   
Westmoreland    PA 121783000    ZEAL H BREWER ET UX    5/29/2010         
201011290043795    Westmoreland    PA 121802000    WILLIAM JANKOVIK ET UX   
8/22/2010          201103070008403    Westmoreland    PA 121803000    LAURETTA M
MUSSER    9/3/2010          201103070008404    Westmoreland    PA 121804000   
CHRIS TOWER ET UX    9/15/2010    0    0    201103310011573    Westmoreland   
PA 121810000    HOWARD S BERTA ET UX    12/29/2010    0    0    201103310011567
   Westmoreland    PA 121811000    ANTHONY S BUTCHER ET AL    12/29/2010    0   
0    201103310011560    Westmoreland    PA 121812000    DAVID A HOLM ET UX   
12/29/2010    0    0    201103310011568    Westmoreland    PA 121813000   
PATRICIA A ONDISH    12/29/2010    0    0    201103310011561    Westmoreland   
PA 121832001    DAVID A MATSON    12/7/2010          201103310011576   
Westmoreland    PA 121905000    NANCY J SHANTA    4/15/2011         
201108260030914    Westmoreland    PA 121906000    C ROBERT SHANTA JR   
4/15/2011          201108260030915    Westmoreland    PA 121971001    RICHARD
HILL    5/8/2011          201110200038323    Westmoreland    PA 121971002   
HOWARD WAYNE WIESTER    5/20/2011          201110200038315    Westmoreland    PA
121971003    WILLIAM W CALDWELL    5/24/2011          201110200038317   
Westmoreland    PA 121971004    HOWARD E HILL    8/22/2011         
201110200038316    Westmoreland    PA 121971005    ELIZABETH ANN TROXELL   
9/1/2011          201110200038328    Westmoreland    PA 121971006    N IRENE
CLARK    9/20/2011          201110200038321    Westmoreland    PA 121983000   
DOUGLAS W IFFT ET UX    5/12/2005          200506030027624    Westmoreland    PA
121989000    MUNICIPAL AUTHORITY OF WESTMORELAND COUN    7/11/2002         
200207290048651    Westmoreland    PA 121990000    MUNICIPAL AUTHORITY OF
WESTMORELAND COUN    4/10/2003          200304290032722    Westmoreland    PA
122003000    JOHN W BANKOSKE ET UX    9/22/2006          200611150056116   
Westmoreland    PA 122004000    MUNICIPAL AUTHORITY OF WESTMORELAND COUN   
2/21/2002          200203210019679    Westmoreland    PA 122006000    ROSALIE B
KRYSTON ET AL    11/5/2010          201012160047147    Westmoreland    PA
122014000    FRANCIS S DEMARCO    8/4/2011          201110200038318   
Westmoreland    PA 122015001    DAVID MATSON    5/3/2011         
201110200038322    Westmoreland    PA 122016000    JEFFREY C BURTON    9/26/2011
         201110200038320    Westmoreland    PA 122035000    FREDERICK J SLACK ET
UX    11/16/2011    0    0    201111170042612    Westmoreland    PA 122053000   
ROBERT L ANDERSON ET UX    6/29/2011    0    0    201111290043953   
Westmoreland    PA 125763000    DAVID DUFF    8/28/1999       0    0002/02166   
Westmoreland    PA 125905000    P R LONG ET UX    12/14/2011       0   
0020/02035    Westmoreland    PA 126236000    SIMON P BORTZ ET UX    4/24/1930
   915    140    0    Westmoreland    PA 126262000    MYRTIE M POTTS ET VIR   
6/24/1932       0    0085/00271    Westmoreland    PA 126474000    JOSEPH R
MARCO ET AL    9/30/1946    1266    15    0    Westmoreland    PA 127484000   
TWILA N SAUL    1/14/1981       0    0301/00076    Westmoreland    PA 238039000
   SPD FAMILY LIMITED PARTNERSHIP    12/13/2013    0    0    201312130049072   
Westmoreland    PA 239407000    NANCY ANN FERGUSON RAIRIGH ET VIR    8/23/2012
         201208270035353    Westmoreland    PA

 

B-1-9



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

239408000    NANCY ANN FERGUSON RAIRIGH ET VIR    8/23/2012         
201208270035354    Westmoreland    PA 240165001    WINIFRED SHANER    10/1/2012
         201302120005715    Westmoreland    PA 240165002    WILLIAM V SHANER   
1/10/2013          201302250007303    Westmoreland    PA 240165003    GEORGE E
SHANER    12/28/2012          201302250007302    Westmoreland    PA 244755000   
RICHARD SLAUGHENHAUPT ET UX    1/16/2013          201302250007300   
Westmoreland    PA 245129000    CLAIR J RUBRIGHT ET AL    4/20/1987    2735   
272    0    Westmoreland    PA 245130000    MUNICIPAL AUTHORITY OF WESTMORELAND
COUN    8/11/1994    3279    577    0    Westmoreland    PA 245131000    ARTHUR
D HENDERSON    5/3/1985    2606    632    0    Westmoreland    PA 245132000   
ANNA MOORHEAD ET AL    11/25/1986    2719    310    0    Westmoreland    PA
245915000    HOWARD A BORTZ ET UX    10/30/1984    2832    364    0   
Westmoreland    PA 246663000    THE BRUNOT COMPANY INC    4/6/2013         
201304160014665    Westmoreland    PA 247305000    HENRY H COY    4/12/2005   
517    400    0    Westmoreland    PA 250284000    SENATE COAL MINES INC   
7/16/2013          201308260035230    Westmoreland    PA 255632000    ARTHUR
PRATI ET UX    1/18/2014          201402030002989    Westmoreland    PA
113003000    AVONMORE LAND AND IMPROVEMENT COMPANY    2/15/2001    308    108   
0    Westmoreland    PA 113419000    KEROTEST MANUFACTURING COMPANY    5/12/1950
   1385    84    0    Westmoreland    PA 152338001    KEROTEST MFG. COMPANY   
5/12/1950    1385    84    0    Westmoreland    PA 110188000    DAYWOOD
FOUNDATION INC    4/18/1983    95    620    0    Barbour    WV 112006000   
HENRY H STREETS    11/13/1970    68    455    0    Barbour    WV 112435000   
ELENOR WEEKLEY ET AL    5/1/1973    72    267    0    Barbour    WV 121787002   
MCFUTURE LLC    9/29/2011    154    609    0    Barbour    WV 121787003   
ARCELORMITTAL PRISTINE RESOURCES LLC    10/13/2011    155    367    0    Barbour
   WV 121789000    ARCELORMITTAL PRISTINE RESOURCES INC    10/27/2010    152   
554    0    Barbour    WV 121826001    PEGGY CHESSER SJOBERG    11/16/2010   
153    93    0    Barbour    WV 121826002    JULIA C MARTINE    12/13/2010   
153    172    0    Barbour    WV 121931000    ARCELORMITTAL PRISTINE RESOURCES
INC    3/21/2011    155    239    0    Barbour    WV 121961000    TIFFANY A
ROBINSON ET AL    3/11/2011    154    620    0    Barbour    WV 121962000   
MURL PATRICK MITCHELL ET UX    3/23/2011    154    625    0    Barbour    WV
121963000    LEVADA ANN MITCHELL ET VIR    3/23/2011    154    630    0   
Barbour    WV 121964000    JAMES GREGORY MITCHELL    3/23/2011    154    635   
0    Barbour    WV 121967001    MICHAEL P MITCHELL    3/23/2011    155    189   
0    Barbour    WV 121967002    THE DIANA GOFF CATHER M TRUST    11/8/2012   
160    642    119335    Barbour    WV 131750000    RUTH WOODS DAYTON   
9/23/1967    62    265    0    Barbour    WV 132167000    GERALD BAUGHMAN ET AL
   6/1/1966    59    76    0    Barbour    WV 132378000    LUCY O NEAL   
8/20/1959    41    66    0    Barbour    WV 132381000    W J POLING ET UX   
8/21/1959    41    84    0    Barbour    WV 132385000    ELIZABETH TETER ET AL
   8/20/1959    41    276    0    Barbour    WV

 

B-1-10



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

132398000    LUCILLE CHESSER ET VIR    10/21/1959    41    417    0    Barbour
   WV 132464000    MARTHA D STRADER ET AL    2/27/1969    65    497    0   
Barbour    WV 132474000    ELMIRA GULENTZ    9/15/1960    42    326    0   
Barbour    WV 132491000    MERLE MCVICKER ET UX    5/4/1961    43    359    0   
Barbour    WV 132494000    A L PROUDFOOT ET UX    5/4/1961    OG43    353    0
   Barbour    WV 132495000    D O MITCHELL    5/3/1961    43    351    0   
Barbour    WV 132496000    C S MITCHELL ET UX    5/4/1961    43    349    0   
Barbour    WV 132497000    JUNIOR L MORREL ET UX    12/15/1970    OG69    91   
0    Barbour    WV 132501000    RALPH PLUM ET UX    12/15/1970    OG69    46   
0    Barbour    WV 132502000    WILBERT MCVICKER ET UX    5/11/1961    OG43   
315    0    Barbour    WV 132503000    L DOW PHILLIPS ET UX    5/5/1961    OG43
   307    0    Barbour    WV 132506000    MONZELL MITCHELL ET UX    5/19/1961   
43    295    0    Barbour    WV 132522000    CLINTON ROBINSON ET AL    5/2/1961
   OG44    256    0    Barbour    WV 132530000    ZORA MCQUAIN    7/12/1961   
44    283    0    Barbour    WV 132533000    MORA MCDANIEL ET AL    5/9/1961   
OG44    355    0    Barbour    WV 132537000    IRA MCBEE ET AL    5/4/1961    44
   371    0    Barbour    WV 132544000    W H LANTZ ET UX    10/23/1961    45   
137    0    Barbour    WV 132618000    C M BOWMAR ET AL    1/31/1964    48   
360    0    Barbour    WV 132690000    J M O’NEAL    3/24/1965    53    262    0
   Barbour    WV 132820000    UNITED STATES STEEL CORP    10/12/1967    62   
487    0    Barbour    WV 243010000    ROGER SCOTT MITCHELL    10/21/2012    160
   647    119337    Barbour    WV 244886000    MICHAEL PATRICK MITCHELL   
12/12/2012    162    601    130375    Barbour    WV 246072000    CLARENCE J
POLING ET UX    3/7/2013    163    294    140593    Barbour    WV 246356000   
CLARENCE J POLING ET AL    2/19/2013    163    289    140592    Barbour    WV
110612000    A W COFFMAN    12/22/2003    143    420    0    Harrison    WV
130568000    W G BENNETT ET AL    3/27/2001    42    217    0    Lewis    WV
175969001    ELLSWORTH H. SCHERICH AND THELMA L. SCHERICH    8/11/2009         
1277792    Marshall    WV 176153000    DALE E CAMPBELL    7/21/2009    687   
319-322    1276418    Marshall    WV 176154000    DALE E CAMPBELL    7/21/2009
   687    323-327    1276419    Marshall    WV 176157000    DALE E CAMPBELL   
7/21/2009    687    328-331    1276420    Marshall    WV 176164000    DAVID
KINNEY ET AL    9/9/2009          1286688    Marshall    WV 176167000    DUANE L
WISLON ET UX    9/1/2009    697    308    1283409    Marshall    WV 176201000   
JOHN A GRAY ET UX    11/10/2009    697    237-239    1283271    Marshall    WV
176220001    TIERRA OIL COMPANY LLC    12/21/2009    772    73    1286687   
Marshall    WV 176220002    ROBERT B. ELLIOTT    1/6/2010    707    260   
1291211    Marshall    WV 176220003    SCOTT REED    11/4/2009    701    409   
1286684    Marshall    WV 176220004    JACKIE FRYE    11/24/2009    700   
265-267    1285497    Marshall    WV

 

B-1-11



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

176220005    RICHARD & MARY BARTO    11/11/2009    700    268-270    1285498   
Marshall    WV 176454001    JACKIE L FRYE    12/16/2009    707    729    1291217
   Marshall    WV 176454002    RICHARD BARTO ET UX    2/2/2010    805    609   
1350450    Marshall    WV 176454003    SCOTT D REED    11/30/2009    805    613
   1350451    Marshall    WV 176457001    ELLSWORTH SCHERICH ET UX    11/11/2009
   708    361    1291866    Marshall    WV 176457002    MABLE L. RIGGLE   
3/25/2011    738    165    1308002    Marshall    WV 176490000    RICHARD E.
HARTLEY, SR & BARBARA E. HARTLEY    6/4/2010    707    286    1291219   
Marshall    WV 176496000    RALPH E. MOORE AND MICHAEL R. FLYNN    8/16/2010   
      1292703    Marshall    WV 176497000    VIOLA LAND, INC.    8/16/2010   
709    515    1292704    Marshall    WV 176505000    ROBERT R. TOLAND & CARRIE
M. TOLAND    6/12/2010    709    519    1292705    Marshall    WV 176517000   
AMERICAN PREMIER UNDERWRITERS, INC.    8/17/2010    711    79    1293977   
Marshall    WV 176523000    RUDOLPH F CEBULA JR    10/12/2010    725    153   
1300752    Marshall    WV 176524001    GENEVA TERRILL    9/16/2010    720    420
   1298535    Marshall    WV 176524002    WILLIAM D EARNEST    9/17/2010    720
   424    1298537    Marshall    WV 176536000    VIOLA SPORTMANS CLUB   
12/15/2010    731    522    1304279    Marshall    WV 176556000    JAMES KEVIN
SAMPSON    4/9/2011    744    321    1311028    Marshall    WV 176557000   
GERALD K. WHITE AND SARAH A. WHITE    4/28/2011    738    209    130817   
Marshall    WV 176561000    JAMES DOLAN AND MARY J. DOLAN    5/12/2011    744   
160    1310693    Marshall    WV 176562001    CATHY A CROMIKA    6/3/2011    744
   325    1311029    Marshall    WV 176562002    WILLIAM J. HEGEDUS AND MARGARET
R. MORGAN H/W    8/7/2011    749    6    1313288    Marshall    WV 176562003   
GERALD D. HEGEDUS    11/14/2011    757    415    1318122    Marshall    WV
176565001    JULIA RIGGLE    6/15/2011    744    329    1311030    Marshall   
WV 176565002    RALPH CURTIS RIGGLE, BY NICK RIGGLE, ATTORNEY-IN-F    10/26/2011
   757    419    1318123    Marshall    WV 176565003    MABLE L. RIGGLE   
10/26/2011    758    219    1318625    Marshall    WV 176571001    CHARLES E
DAGUE    6/22/2011    747    150    1312398    Marshall    WV 176571002   
RONALD J HORR    6/22/2011    747    154    1312399    Marshall    WV 176577000
   JAY A SEABRIGHT ET UX    8/17/2011    748    56    1312772    Marshall    WV
176588001    WILLIAM D. EARNEST    10/11/2011    758    275    1318732   
Marshall    WV 176588002    LEONA M. RIGGLE    10/10/2011    758    279   
1318742    Marshall    WV 176588003    MARY ELLEN WHIPKEY    10/12/2011    757
   423    1318125    Marshall    WV 176588004    JOAN MILLIKEN    10/12/2011   
757    141    1317603    Marshall    WV 176588005    EULA J. RIGGLE BENNETT   
10/10/2011    757    145    1317604    Marshall    WV 176588007    JAMES D.
RIGGLE    10/15/2011    757    145    1317604    Marshall    WV 176588008   
EVELYN M. VAN KIRK AKA EVELYN (EVIE) VAN KIRK    10/15/2011    757    153   
1317607    Marshall    WV 176588009    SHIRLEY DULANEY    10/21/2011    758   
283    1318744    Marshall    WV

 

B-1-12



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

176588010    BARBARA K. RIGGLE    10/21/2011    758    291    1318748   
Marshall    WV 176588011    ROBIN WILLIAMS    10/21/2011    758    295   
1318749    Marshall    WV 176588012    BELINDA WEST    10/21/2011    758    299
   1318752    Marshall    WV 176588013    EDNA MAE HOMROCK BRAFCHAK    11/3/2011
   758    303    1318754    Marshall    WV 176588014    JULIA A. KIGER   
11/3/2011    758    307    1318755    Marshall    WV 176588015    BRUCE J. KIGER
   11/3/2011    758    311    1318756    Marshall    WV 176588016    CHRISTINE
M. ELLIS F.K.A CHRISTINE M. TRIGG    11/3/2011    758    315    1318757   
Marshall    WV 176588017    BETTY LOU RIGGLE    11/3/2011    758    319   
1318758    Marshall    WV 176588018    IDA LOU TAYLOR    11/3/2011    759    507
   1319551    Marshall    WV 176588020    EUNICE A. RIGGLE    11/3/2011    760
   24    1319787    Marshall    WV 176588022    SARAH JANE STAHL    12/9/2011   
763    16    1321918    Marshall    WV 176588023    WILLIAM L RIGGLE   
12/9/2011    763    20    1321919    Marshall    WV 176588024    RICHARD P
RIGGLE    12/9/2011    767    223    1324609    Marshall    WV 176588025   
WAYNE A RIGGLE    1/18/2012    771    183    1326895    Marshall    WV 176588026
   CAROLYN PORTER    12/13/2011    766    153    1323728    Marshall    WV
176588027    ROLAND I RIGGLE JR    9/18/2012    787    643    1338080   
Marshall    WV 176588028    LINDA D WILLIAMS    11/3/2011    764    220   
13225500    Marshall    WV 176588029    MICHAEL D DONATO    12/12/2011    764   
253    1322608    Marshall    WV 176588030    LORETTA K COULTER    12/13/2011   
766    149    1323726    Marshall    WV 176588031    HESTLE B RIGGLE JR   
11/3/2011    764    216    1322549    Marshall    WV 176588032    TERRI G HELT
   12/13/2011    766    157    1323730    Marshall    WV 176588033    THOMAS E
RIGGLE    1/10/2012    764    257    1322610    Marshall    WV 176588034   
FRANCIS A RIGGLE JR    1/10/2012    764    261    1322611    Marshall    WV
176588035    ROBERTA M DILLOW    1/10/2012    763    398    1322307    Marshall
   WV 176588036    CRYSTAL J FITZEK    1/10/2012    763    399    1322308   
Marshall    WV 176588037    RONNY S BARTRAM    1/10/2012    763    403   
1322309    Marshall    WV 176588038    JAISON M CARMAN    1/10/2012    763   
407    1322310    Marshall    WV 176588039    JEREMY M CARMAN    1/10/2012   
763    411    1322311    Marshall    WV 176588040    FREDERICK M CARMAN   
1/10/2012    763    445    1322322    Marshall    WV 176588041    CHRISTOPHER J
PRICE    1/10/2012    764    224    1322551    Marshall    WV 176588042   
ROLANDA B PLUM    1/10/2012    764    228    1322552    Marshall    WV 176588043
   ROY J RIGGLE    1/10/2012    764    232    1322553    Marshall    WV
176588044    DENNIS C HENDERSON    12/9/2011    765    67    1322983    Marshall
   WV 176588045    AMY L MINCH    12/9/2011    765    63    1322982    Marshall
   WV 176588046    RUTH E SCHACHT    1/10/2012    768    585    1325662   
Marshall    WV 176588047    VALERIE M HARLACHER    1/18/2012    780    50   
1332633    Marshall    WV 176627001    CINDY P WOOD AKA CINDY KIGER WOOD   
10/18/2011    757    157    1317608    Marshall    WV

 

B-1-13



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

183309000    NISOURCE ENERGY VENTURES, LLC (NEVCO), COLUMBIA GA    7/27/2009   
782    1    1333957    Marshall    WV 238542001    LINDA MARCHAL    2/28/2012   
792    392    1341420    Marshall    WV 238947000    KENNETH J PORTER ET UX   
6/15/2012    776    31    1330317    Marshall    WV 238948000    MARK D ULLOM II
   6/27/2012    776    35    1330319    Marshall    WV 239738001    SANDRA C
KOONTZ    9/4/2012    778    280    1331874    Marshall    WV 240192001   
RICHARD WAYNE ANDERSON ET AL    7/15/2012    783    458    1335345    Marshall
   WV 240662001    DONNA CALABRESE    12/7/2011    763    245    1322200   
Marshall    WV 240662002    JEAN HARTZELL    12/7/2011    767    227    1324610
   Marshall    WV 240662003    LARRY HARTLEY    12/15/2011    764    274   
1322616    Marshall    WV 240662004    BETTY TRAVIS    12/7/2011    764    240
   1322555    Marshall    WV 240662005    RANDY HARTZELL    12/7/2011    767   
364    1324786    Marshall    WV 240662006    CYNTHIA J HARTZELL    7/13/2012   
797    113    1344525    Marshall    WV 240736000    JAMES B WELCH    1/26/1960
   342    11    0    Marshall    WV 240738000    GEORGE N JUNKINS ET UX   
3/29/1960    342    133    0    Marshall    WV 240739000    MAUDE DAGUE ET AL   
2/8/1960    342    197    0    Marshall    WV 240742000    BENTON HAZLETT ET UX
   2/5/1960    342    19    0    Marshall    WV 240743000    EARL J WILSON   
12/23/1958    326    159    0    Marshall    WV 240745000    MATTIE E DAGUE
DICKEL    8/3/1959    326    428    0    Marshall    WV 240748000    ELLSWORTH
JUNKINS ET UX    2/5/1960    342    15    0    Marshall    WV 240749000    EARL
J WILSON    12/23/1958    326    163    0    Marshall    WV 240752000    CARL W
DOMAN ET UX    5/3/1968    395    570    0    Marshall    WV 240754000   
ELIZABETH WELCH    1/26/1960    342    35    0    Marshall    WV 240755000   
LUKE L MERINAR ET AL    4/4/1960    342    180    0    Marshall    WV 240756000
   RICHARD D MCCAUSLAND ET UX    1/22/1963    360    353    0    Marshall    WV
240757000    C M MAGERS ET UX    2/5/1963    361    167    0    Marshall    WV
240758000    SARA E BLAKE    3/12/1973    434    153    0    Marshall    WV
240759000    ERVIN RITCHEA ET UX    9/1/1965    375    429    0    Marshall   
WV 240761000    BESSIE L INGERSOLL ET AL    5/22/1963    363    87    0   
Marshall    WV 241532001    VIRGINIA M PARSONS    8/1/2012    784    552   
1336079    Marshall    WV 241532002    GARY WAYNE TIMMONS ET UX    9/24/2012   
787    108    1337438    Marshall    WV 241532003    MARY U PHILLIPS   
9/19/2012    787    111    1337439    Marshall    WV 241532004    MERLE H
JENKINS ET VIR    9/22/2012    787    114    1337440    Marshall    WV 241532005
   WILLIAM HOWARD ET UX    9/25/2012    787    117    1337442    Marshall    WV
241532006    COLETTE M AUGUSTINE    9/22/2012    787    120    1337443   
Marshall    WV 241532007    MARK E HOWARD ET UX    10/3/2012    788    5   
1338084    Marshall    WV 241532008    NANCY W MILLER ET VIR    9/22/2012    788
   8    1338085    Marshall    WV 241532009    NANCY C WATSON    8/23/2012   
790    17    1340008    Marshall    WV

 

B-1-14



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

241532010    MARY JANE GORDON    10/3/2012    790    20    1340010    Marshall
   WV 241532011    JAMES H BLAKE JR    9/25/2012    788    624    1339045   
Marshall    WV 241532012    JAMES WATSON ET UX    9/8/2012    788    627   
1339046    Marshall    WV 241532013    LANCE TEURFS ET UX    9/22/2012    788   
630    1339047    Marshall    WV 241532014    QUENTIN CRON    9/22/2012    788
   633    1339048    Marshall    WV 241532015    DEBRA L FREDLEY    9/8/2012   
788    636    1339049    Marshall    WV 241532016    RICHARD PRINCE ET UX   
1/18/2013    794    62    1342336    Marshall    WV 241532017    DEBRA A GRAHAM
   10/8/2012    789    549    1339870    Marshall    WV 241532018    BARBARA
PATTERSON ET VIR    11/15/2012    790    23    1340011    Marshall    WV
241532019    G RICHARD ABBOTT    10/16/2012    790    615    1340519    Marshall
   WV 241532020    CATHERINE K TAYLOR ET VIR    12/8/2012    794    301   
1342753    Marshall    WV 241532021    BLAKE C HOWARD ET UX    12/21/2012    794
   305    1342754    Marshall    WV 241693001    JOHN F HUDSON ET UX    2/3/2012
   767    231    1324611    Marshall    WV 242391000    WHEELING CREEK WATERSHED
PROTECTION AND FLOOD PREV    3/11/2010    701    215    1286527    Marshall   
WV 244065000    JENNIFER FILBY ET VIR    11/26/2012    789    561    1339875   
Marshall    WV 244073000    W FRANK WINEMAN ET AL    8/19/1971    417    498   
0    Marshall    WV 244074000    CARL E NAMACK ET UX    1/6/1965    375    11   
0    Marshall    WV 244324000    CARL W GROPPE JR TRUST    2/15/2012    763   
459    0    Marshall    WV 244678000    ROBERT BRENT KOONTZ ET AL    4/19/2010
   702    419    1287734    Marshall    WV 246617000    GEORGE N JUNKINS ET UX
   4/4/1960    342    169    0    Marshall    WV 247229000    FAZAL A KHAN   
12/23/2010    727    588    1302163    Marshall    WV 247991000    WILLIAM W
SHOOK ET AL    1/11/1960    326    552    0    Marshall    WV 249411000   
ARMSTRONG J BLAKE ET AL    3/14/1960    401    117    0    Marshall    WV
249422000    JAMES DAGUE ET AL    6/16/2010    703    150    1288020    Marshall
   WV 249719000    WILLIAM J RIGGLE ET UX    2/9/1960    342    39    0   
Marshall    WV 249721000    CARL W DOMAN ET AL    5/3/1968    395    590    0   
Marshall    WV 249722000    RAY RIGGLE ET UX    1/15/1960    326    560    0   
Marshall    WV 249724000    HARRY C DAGUE    11/21/1960    342    364    0   
Marshall    WV 249725000    LLOYD BUSH ET UX    5/9/1968    395    562    0   
Marshall    WV 249946000    CECIL HARTLEY ET UX    2/24/1960    342    59    0
   Marshall    WV 249947000    F E EARLIWINE ET UX    2/17/1961    342    399   
0    Marshall    WV 249948000    A E BLAKE ET AL    8/6/1959    326    380    0
   Marshall    WV 249949000    INA WHITE ET VIR    10/23/1963    363    227    0
   Marshall    WV 249950000    CLYDE S RIGGLE ET UX    2/14/1967    381    399
   0    Marshall    WV 249951000    CLYDE S RIGGLE ET UX    5/26/1969    401   
375    0    Marshall    WV 249952000    LLOYD BUSH ET UX    5/9/1968    395   
582    0    Marshall    WV 249974000    LEMOYNE A EARLIWINE ET AL    8/4/1999   
583    674    1999004184    Marshall    WV

 

B-1-15



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

250039000    HAZEL SAMMONS    12/7/1959    326    511    0    Marshall    WV
250060000    WILLIAM R MCGARY ET UX    11/5/1964    371    515    0    Marshall
   WV 250067000    WILLIAM J RIGGLE ET UX    10/23/1963    363    355    0   
Marshall    WV 250103000    LAWRENCE A GITTINGS ET UX    1/12/1960    326    556
   0    Marshall    WV 250105000    ELMER HARTLEY ET UX    2/24/1960    342   
63    0    Marshall    WV 250113000    GEORGE W DUNN ET UX    5/7/1968    395   
574    0    Marshall    WV 250115000    THOMAS J ELDER ET UX    3/19/1986    515
   473    0    Marshall    WV 250116000    ELLSWORTH H HARSH ET AL    3/7/1973
   434    158    0    Marshall    WV 251451000    D O HARTLEY ET UX    10/6/1969
   401    399    0    Marshall    WV 251467000    J L CROW ET UX    7/10/2000   
74    386    0    Marshall    WV 251490000    FLORA B RAYMER ET AL    3/16/1967
   381    395    0    Marshall    WV 251512000    LILLIE TODD ET AL    2/5/1960
   342    83    0    Marshall    WV 251911000    JOHN GITTINGS ET UX    8/3/2003
   103    443    0    Marshall    WV 251924000    J T SCOTT ET AL    2/1/2005   
117    361    0    Marshall    WV 251938000    AMERICAN PREMIER UNDERWRITERS INC
   11/22/2011    757    137    1317602    Marshall    WV 251957000    FAIRY
HARSH CLUTTER ET VIR    2/20/1940    215    42    0    Marshall    WV 251964000
   FLORA B RAYMER ET AL    3/16/1967    381    391    0    Marshall    WV
251968000    FLORA B RAYMER ET AL    3/16/1967    381    469    0    Marshall   
WV 252202000    NELLIE HICKS ET AL    8/5/1959    326    331    0    Marshall   
WV 252204000    NELLIE HICKS ET AL    8/5/1959    326    335    0    Marshall   
WV 252205000    CHARLES R MILLIKEN ET UX    10/15/1968    401    79    0   
Marshall    WV 252206000    JANE HOWARD ET AL    6/8/1971    427    728    0   
Marshall    WV 253141000    COLUMBIA GAS TRANSMISSION LLC    7/24/2009    683   
557    1272463    Marshall    WV 254564000    ARTHUR D FISHER ET AL    8/5/1963
   363    143    0    Marshall    WV 254565000    GEORGE M MILLIKEN ET UX   
8/7/1963    363    147    0    Marshall    WV 254566000    MAXINE GITTINGS ET AL
   11/16/1966    381    337    0    Marshall    WV 254567000    MAXINE GITTINGS
   11/16/1966    381    341    0    Marshall    WV 254570000    THOMAS FONNER ET
UX    7/27/1959    326    368    0    Marshall    WV 254571000    THOMAS FONNER
ET UX    7/27/1959    326    376    0    Marshall    WV 254572000    LESSIE V
KIMMINS    7/30/1959    326    313    0    Marshall    WV 254573000    THOMAS L
RIGGLE ET UX    7/28/1959    326    384    0    Marshall    WV 254575000   
MINNIE HARSH ET AL    7/27/1959    326    372    0    Marshall    WV 254576000
   OLLIE EVANS    7/29/1959    326    321    0    Marshall    WV 254577000   
EDWARD L HURLEY ET UX    8/4/1959    326    392    0    Marshall    WV 254583000
   JOSEPH D DONATO ET UX    3/14/1960    342    88    0    Marshall    WV
254586000    ARMSTRONG J BLAKE ET AL    3/14/1960    342    119    0    Marshall
   WV 254591000    MAXINE GITTINGS ET AL    1/9/1969    401    117    0   
Marshall    WV

 

B-1-16



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

254669000    FRANCIS M BEITH ET AL    8/26/1959    326    432    0    Marshall
   WV 255936000    CHARLES R MILLIKEN ET UX    5/20/1970    401    463    0   
Marshall    WV 256229000    DAVID RUTHERFORD ET UX    10/13/2008    676    305
      Marshall    WV 176467000    PATRICK SHANE RIGGLE    7/20/2010    705   
239    1289559    Marshall    WV 225647000    RIGGLE, HESTLE B JR & LORETTA J   
11/15/2004    642    279    0    Marshall    WV 220353000    GITTINGS, LAWRENCE
A & ALBERTA M    8/2/2006    653    538    102691    Marshall    WV 220438000   
MORAN, MARGARET    4/30/2008    668    330    1252466    Marshall    WV
225641000    BURKEY, DANNY H    10/11/2004    641    614       Marshall    WV
225735000    COOPER, CAROLL L    10/22/2009    687    252    1276267    Marshall
   WV 239149001    CHARLES E DAGUE    6/25/2012    776    522    1330744   
Marshall    WV 239149002    VICKIE WALTERS    6/20/2012    776    526    1330745
   Marshall    WV 239149003    DONALD GEORGE HENRY MEGALE    7/12/2012    786   
445    1337085    Marshall    WV 239149004    RONALD J HORR    8/21/2012    782
   435    1334475    Marshall    WV 239152001    CLAYTON BOYD ANDERSON   
6/24/2012    776    530    1330746    Marshall    WV 260967000    MILDRED J
HARSH ET AL    1/25/2008    666    16       Marshall    WV 121827000    DANIEL
WILLIAM CARPENTER ET AL    2/2/2011    93    135    2011003434    Upshur    WV
121828000    DANIEL WILLIAM CARPENTER ET AL    2/2/2011    93    137   
2011003432    Upshur    WV 121829000    DANIEL WILLIAM CARPENTER ET AL   
2/2/2011    93    139    2011003434    Upshur    WV 121924000    MILTON L
CARPENTER ET UX    2/19/2011    94    456    0    Upshur    WV 122108000   
RALPH H HARPER ET UX    8/12/1980    63    471    0    Upshur    WV 131947000   
WESLEY H ODELL ET UX    12/14/1951    28    93    0    Upshur    WV 132100000   
B. B. RADABAUGH ET UX    8/19/1954    31    268    0    Upshur    WV 132104000
   M B RADABAUGH ET UX    9/1/1954    31    307    0    Upshur    WV 132117000
   JOE BOZIC ET UX    12/24/1954    31    429    0    Upshur    WV 132163000   
VIRGINIA M WHITE ET AL    6/27/1956    33    443    0    Upshur    WV 132164000
   VIRGINIA WHITE ET AL    6/27/1956    33    446    0    Upshur    WV 132188000
   PECKS RUN COAL    4/10/1957    34    225    0    Upshur    WV 132241000   
PECKS RUN COAL COMPANY    12/11/1957    34    515    0    Upshur    WV 132256000
   PECKS RUN COAL COMPANY    2/21/1958    35    60    0    Upshur    WV
132897000    R S WARD ET AL    11/6/1952    31    79    0    Upshur    WV
248159000    KEITH V SINCLAIR ET UX    5/14/2013    99    239    2013022834   
Upshur    WV 248160000    WALTER S SINCLAIR JR ET UX    5/13/2013    98    458
   2013014701    Upshur    WV 248170000    JESSE H CARPENTER ET UX    6/29/1971
   53    530    0    Upshur    WV 249623000    RONALD R AUSTIN ET UX   
6/17/2013    98    203    2013011134    Upshur    WV 251513000    ELLEN SMITH   
7/17/2013    98    346    2013013718    Upshur    WV 253906000    MATTHEW J
BRIGHT ET UX    9/26/2013    98    490    2013017180    Upshur    WV 256564000
   CSX TRANSPORTATION INC    2/24/2014    99    619    2014003604    Upshur   
WV

 

B-1-17



--------------------------------------------------------------------------------

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

252608000    CONNECTICUT GENERAL LIFE INSURANCE COMPANY ET AL    3/22/1972    68
   238       Upshur    WV 252608000    CONNECTICUT GENERAL LIFE INSURANCE
COMPANY ET AL    3/22/1972    68    238       Upshur    WV 252608000   
CONNECTICUT GENERAL LIFE INSURANCE COMPANY ET AL    3/22/1972    276    469   
   Upshur    WV 255572000    EQT PRODUCTION COMPANY    12/3/2012    107    439
      Upshur    WV

 

B-1-18



--------------------------------------------------------------------------------

EXHIBIT B-2

DEDICATION AREA

The “Dedication Area” consists of the following municipalities and districts
outlined in the attached map:

 

State

  

County

  

Municipality

PA    Allegheny    Aleppo Township, Aspinwall Borough, Avalon Borough, Baldwin
Borough, Baldwin Borough, Baldwin Township, Bell Acres Borough, Bellevue
Borough, Ben Avon Borough, Ben Avon Heights Borough, Bethel Park Borough,
Blawnox Borough, Brackenridge Borough, Braddock Borough, Braddock Hills Borough,
Brentwood Borough, Bridgeville Borough, Carnegie Borough, Castle Shannon
Borough, Chalfant Borough, Cheswick Borough, Churchill Borough, Clairton City,
Collier Township, Coraopolis Borough, Crafton Borough, Crescent Township,
Dormont Borough, Dravosburg Borough, Duquesne City, East Deer Township, East
McKeesport Borough, East Pittsburgh Borough, Edgewood Borough, Edgeworth
Borough, Elizabeth Borough, Elizabeth Township, Emsworth Borough, Etna Borough,
Findlay Township, Forest Hills Borough, Forward Township, Fox Chapel Borough,
Franklin Park Borough, Frazer Township, Glassport Borough, Glenfield Borough,
Green Tree Borough, Hampton Township, Harmar Township, Harrison Township,
Haysville Borough, Heidelberg Borough, Homestead Borough, Indiana Township,
Ingram Borough, Jefferson Hills Borough, Kennedy Township, Kilbuck Township,
Leet Township, Leetsdale Borough, Liberty Borough, Lincoln Borough, McCandless
Township, McDonald Borough, McKees Rocks Borough, McKeesport City, Millvale
Borough, Moon Township, Mount Lebanon Township, Mount Oliver Borough, Munhall
Borough, Municipality of Monroeville Borough, Neville Township, North Braddock
Borough, North Fayette Township, North Versailles Township, Oakdale Borough,
Oakmont Borough, O’Hara Township, O’Hara Township, O’Hara Township, O’Hara
Township, Ohio Township, Osborne Borough, Penn Hills Township, Pennsbury Village
Borough, Pitcairn Borough, Pittsburgh City, Pleasant Hills Borough, Plum
Borough, Port Vue Borough, Rankin Borough, Reserve Township, Robinson Township,
Ross Township, Rosslyn Farms Borough, Scott Township, Sewickley Borough,
Sewickley Heights Borough, Sewickley Hills Borough, Shaler Township, Sharpsburg
Borough, South Fayette Township, South Park Township, South Versailles Township,
Springdale Borough, Springdale Township, Stowe Township, Swissvale Borough,
Swissvale Borough, Tarentum Borough, Thornburg Borough, Trafford Borough, Turtle
Creek Borough, Upper St. Clair Township, Verona Borough, Versailles Borough,
Wall Borough, West Deer Township, West Elizabeth Borough, West Homestead
Borough, West Mifflin Borough, West View Borough, Whitaker Borough, White Oak
Borough, White Oak Borough, Whitehall Borough, Wilkins Township, Wilkinsburg
Borough, Wilmerding Borough PA    Armstrong    Apollo Borough, Burrell Township,
Elderton Borough, Freeport Borough, Gilpin Township, Kiskiminetas Township,
Kittanning Township, Leechburg Borough, North Apollo Borough, Parks Township,
Plumcreek Township, South Bend Township PA    Beaver    Aliquippa City, Ambridge
Borough, Frankfort Springs Borough, Greene Township, Hanover Township, Harmony
Township, Hookstown Borough, Hopewell Township, Independence Township, Raccoon
Township, Shippingport Borough, South Heights Borough PA    Fayette    Belle
Vernon Borough, Brownsville Township, Brownsville Borough, Fayette City Borough,
Jefferson Township, Luzerne Township, Newell Borough, Perry Township,
Perryopolis Borough, Washington Township PA    Greene    Aleppo Township, Center
Township, Clarksville Borough, Franklin Township, Freeport Township, Gilmore
Township, Gray Township, Jackson Township, Jefferson Borough, Jefferson
Township, Morgan Township, Morris Township, Perry Township, Rices Landing
Borough, Richhill Township, Springhill Township, Washington Township, Wayne
Township, Waynesburg Borough, Whiteley Township PA    Indiana    Armstrong
Township, Black Lick Township, Blairsville Borough, Brush Valley Township,
Burrell Township, Center Township, Conemaugh Township, Homer City Borough,
Indiana Borough, Saltsburg Borough, Shelocta Borough, White Township, Young
Township PA    Washington    All

 

B-2-1



--------------------------------------------------------------------------------

PA    Westmoreland    Adamsburg Borough, Allegheny Township, Arnold City, Arona
Borough, Avonmore Borough, Bell Township, Delmont Borough, Derry Township, Derry
Borough, East Huntingdon Township, East Vandergrift Borough, Export Borough,
Greensburg City, Hempfield Township, Hempfield Township, Hunker Borough, Hyde
Park Borough, Irwin Borough, Jeannette City, Latrobe City, Lower Burrell City,
Loyalhanna Township, Madison Borough, Manor Borough, Monessen City, Mount
Pleasant Borough, Municipality of Murrysville Borough, New Alexandria Borough,
New Kensington City, New Stanton Borough, North Belle Vernon Borough, North
Huntingdon Township, North Irwin Borough, Oklahoma Borough, Penn Borough, Penn
Township, Rostraver Township, Salem Township, Sewickley Township, Smithton
Borough, South Greensburg Borough, South Huntingdon Township, Southwest
Greensburg Borough, Sutersville Borough, Trafford Borough, Unity Township, Upper
Burrell Township, Vandergrift Borough, Washington Township, West Leechburg
Borough, West Newton Borough, Youngstown Borough, Youngwood Borough

 

State

  

County

  

District

WV    Brooke    All districts WV    Doddridge    All districts WV    Hancock   
All districts WV    Harrison    All districts WV    Lewis    All districts WV   
Marion    All districts WV    Marshall    All districts WV    Ohio    All
districts WV    Taylor    All districts WV    Tyler    All districts WV   
Upshur    All districts WV    Wetzel    All districts WV    Barbour    Cove
District, Elk District, Glade District, Philippi District, Pleasant District,
Union District WV    Gilmer    DeKalb District, Glenville District, Troy
District WV    Monongalia    Battelle District, Clay District, Clinton District,
Grant District WV    Pleasants    Lafayette District, Union District WV   
Ritchie    Clay District, Murphy District, Union District WV    Brooke    All
districts WV    Doddridge    All districts WV    Hancock    All districts WV   
Harrison    All districts

 

B-2-2



--------------------------------------------------------------------------------

 

LOGO [g799878ex10_5pg74.jpg]

 

B-2-1



--------------------------------------------------------------------------------

EXHIBIT B-3

MAJORSVILLE AREA

The “Majorsville Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

PA    Greene    Richhill PA    Washington    West Finley WV    Marshall    Sand
Hill and Webster

 

B-3-1



--------------------------------------------------------------------------------

EXHIBIT B-4

MOUNDSVILLE AREA

The “Moundsville Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

WV    Marshall    Clay, Franklin and Meade

 

B-4-1



--------------------------------------------------------------------------------

EXHIBIT B-5

PIA AREA

The “PIA Area” consists of the following municipalities and districts:

 

State

  

County

  

Municipality

PA    Allegheny    Findlay and Moon

 

B-5-1



--------------------------------------------------------------------------------

EXHIBIT B-6

MARCELLUS FORMATION LOG

LOGO [g799878ex10_5pg78new1.jpg]

 

B-6-1



--------------------------------------------------------------------------------

LOGO [g799878ex10_5pg79.jpg]

 

B-6-2



--------------------------------------------------------------------------------

LOGO [g799878ex10_5pg80.jpg]

 

B-6-3



--------------------------------------------------------------------------------

EXHIBIT C

PARTIES’ ADDRESSES FOR NOTICE PURPOSES

Shipper:

 

NOTICES & CORRESPONDENCE   PAYMENTS BY ELECTRONIC FUNDS TRANSFER

Noble Energy, Inc.

1001 Noble Energy Way

Houston, Texas 77070

 

ABA/Routing Number: 021 000 021

Account Number: 0880-5135066

Account Name: Noble Energy, Inc.

For Credit to: Noble Energy, Inc.

Attention:   

Marketing Contract

Administration

  Telephone:    281-872-3100   Fax:    281-876-8845        INVOICES     

Noble Energy, Inc.

P.O. Box 909

Ardmore, OK 73402

     Attention:    John Nedelka      Telephone:    281-872-3100      Email:   
jnedelka@nobleenergyinc.com

Gatherer:

 

NOTICES & CORRESPONDENCE   PAYMENTS BY ELECTRONIC FUNDS TRANSFER

CONE Midstream Partners LP

1000 CONSOL Energy Drive

Canonsburg, PA 15317

 

ABA/Routing Number: 043000096

Account Number: 1028984499

Account Name: CONE Midstream Partners PL

Attention:    Joe Fink, COO   Bank: PNC Bank, N.A., Pittsburg PA Telephone:   
724-485-3254   Email:    joefink@consolenergy.com        INVOICES     

1000 CONSOL Energy Drive

Canonsburg, PA 15317

     Attention:    Treasury Director

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

MEMORANDUM OF GATHERING AGREEMENT

THIS MEMORANDUM OF GATHERING AGREEMENT (this “Memorandum”) is entered into by
and between Noble Energy, Inc., a Delaware corporation (“Shipper”) and CONE
Midstream Partners LP, a Delaware limited partnership (“Gatherer”). Shipper and
Gatherer are individually referred to in this Memorandum as a “Party” and
collectively as “Parties.”

WHEREAS, the Parties hereto have executed that certain Gathering Agreement dated
[            ], 2014 (the “Gathering Agreement”);

WHEREAS, Gatherer plans to construct and operate the Gathering System for
gathering, dehydrating, treating, and re-delivering Gas and certain Liquid
Condensate produced within the certain counties in Pennsylvania and West
Virginia;

WHEREAS, Shipper desires to dedicate certain Gas and Liquid Condensate
attributable to its right, title and interests in certain leases and/or wells
located within a designated area to the Gathering System to be constructed by
Gatherer;

WHEREAS, Shipper desires to deliver such Gas and Liquid Condensate to Gatherer
for the purpose of gathering, blending, dehydrating, treating, stabilizing,
storing, loading and re-delivering of such Gas and Liquid Condensate, and
Gatherer desires to provide such services to Shipper on the terms and subject to
the conditions in the Agreement;

WHEREAS, the Parties have executed this Memorandum for the purpose of imparting
notice to all persons of Shipper’s dedication and commitment of its interests in
oil and gas leases and/or oil and gas interests and Shipper’s production from or
attributable to such interests to the Gathering Agreement.

NOW, THEREFORE, the Parties agree as follows:

1. The Gathering Agreement is incorporated in its entirety in this Memorandum by
reference, and all capitalized terms used but not defined in this Memorandum and
defined in the Gathering Agreement shall have the meaning ascribed to them in
the Gathering Agreement.

2. The Parties have entered into the Gathering Agreement, to provide for, among
other things, the commitment and dedication by Shipper its Dedicated Properties
and the Gas and (to the extent provided from the PIA Area, the Majorsville Area
or Moundsville Area) the Joint Dedicated Liquid Condensate therefrom or
attributable thereto (subject to any conflicting dedications as of the date
hereof). The Dedicated Properties are Shipper’s interests in the oil and/or gas
leases, mineral interests and other similar interests jointly owned by Shipper
and CNX (in undivided interests) in the Dedication Area as of the date hereof,
including those certain oil and/or gas leases, mineral interests and other
similar interests described on Exhibit A, that are jointly owned by Shipper and
CNX, to the extent and only to the extent that such oil and/or gas leases,
mineral interests and other similar interests cover and relate to the Marcellus
Formation. The Dedication Area is more particularly described in Exhibit B.
“Marcellus Formation” means, (a) in central Pennsylvania, specifically from the
top of the Burkett in the DeArmitt #1 (API 37-129-27246)

 

D-1



--------------------------------------------------------------------------------

and 7000’MD through to the top of the Onondaga at 7530’MD and illustrated in the
log attached on Exhibit C; (b) in southwest Pennsylvania, specifically from the
top of the Burkett in the GH-10C-CV (API 37-059-25397) at 7600’MD through to the
top of the Onondaga at 7900’MD and illustrated in the log attached on Exhibit C;
and (c) in West Virginia, specifically from the top of the Burkett in the DEPI
#14815 (API 47-001-02850) at 7350’MD through to the top of the Onondaga at
7710’MD and illustrated in the log attached on Exhibit C.

3. The dedication and commitment made by Shipper under the Gathering Agreement
is a covenant running with the land subject to the terms of the Gathering
Agreement. Any transfer by Shipper of any of Shipper’s interests in the
Dedicated Properties shall comply with Article 14 of the Gathering Agreement,
which, among other matters, requires that, except in certain circumstances, the
transfer be expressly made subject to the Gathering Agreement.

4. Should any person or firm desire additional information, said person or firm
should contact:

CONE Midstream Partners LP

1000 CONSOL Energy Drive

Canonsburg, PA 15317

Attention:   Chief Operating Officer Telephone:   724-485-3254 Fax:  
724-485-4817

and, subject to an appropriate confidentiality agreement, any person may receive
a copy of the Gathering Agreement upon written request to such person at such
address.

5. Upon termination of the Agreement, Shipper and Gatherer shall file of record
a release and termination of the Agreement and this Memorandum.

6. This Memorandum shall be binding upon and shall inure to the benefit of the
Parties hereto, and to their respective heirs, devises, legal representatives,
successors and permitted assigns.

[Signature page follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Memorandum shall be effective as of the      Day of
            , 2014.

 

“SHIPPER”     “GATHERER” NOBLE ENERGY, INC.     CONE MIDSTREAM PARTNERS LP    

By: CONE Midstream Partners GP LLC, its

general partner

By:  

 

    By:  

 

Name:       Name:   Title:       Title:  

[ACKNOWLEDGEMENTS TO BE ADDED]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

INSURANCE

Each of Gatherer and Shipper shall purchase and maintain in full force and
effect at all times during the Term of this Agreement, at such Party’s sole cost
and expense and from reliable insurance companies, policies providing the types
and limits of insurance indicated below, which insurance shall be regarded as a
minimum and, to the extent of the obligations undertaken by such Party in this
Agreement, shall be primary (with the exception of the Excess Liability
Insurance and Workers’ Compensation) as to any other existing, valid, and
collectable insurance. Each Party’s deductibles shall be borne by that Party and
shall be in amounts standard for the industry.

 

  A. Where applicable, Workers’ Compensation and Employers’ Liability Insurance,
in accordance with the statutory requirements of the state in which the work is
to be performed, and endorsed specifically to include the following:

 

  1. Employers’ Liability, subject to a limit of liability of not less than
$1,000,000 per accident, $1,000,000 for each employee/disease, and a 1,000,000
policy limit.

The Workers’ Compensation and Employers’ Liability Insurance policy(ies) shall
contain an alternate employer endorsement.

 

  B. Commercial General Liability Insurance, with limits of liability of not
less than the following:

$1,000,000 general aggregate

$1,000,000 each occurrence, Bodily Injury and/or Property Damage Combined Single
Limit

Such insurance shall include the following:

 

  1. Premises and Operations coverage.

 

  2. Contractual Liability covering the liabilities assumed under this
Agreement.

 

  3. Broad Form Property Damage Liability endorsement, unless policy is written
on November 1988 or later ISO form.

 

  4. Products and Completed Operations.

 

  5. Time Element Limited Pollution coverage.

 

  C. Automobile Liability Insurance, with limits of liability of not less than
the following:

$1,000,000 Bodily Injury and/or Property Damage Combined Single Limit, for each
occurrence.

 

E-1



--------------------------------------------------------------------------------

Such coverage shall include hired and non-owned vehicles and owned vehicles
where applicable.

 

  D. Aircraft Liability Insurance. In any operation requiring the use or charter
of aircraft and/or helicopters by Gatherer or Shipper, combined single limit
insurance shall be carried or cause to be carried for public liability,
passenger liability and property damage liability in an amount of not less than
$1,000,000 each occurrence; this insurance shall cover all owned and non-owned
aircraft, including helicopters, used by Gatherer in connection with the
performance of the work set forth in this Agreement.

 

  E. Excess Liability Insurance, with limits of liability not less than the
following:

Limits of Liability - $25,000,000 Occurrence/Aggregate for Bodily Injury and
Property Damage in excess of the coverage outlined in Paragraphs A, B, C and D.

The limits of coverage required in this Agreement may be met with any
combination of policies as long as the minimum required limits are met.

Each Party to this Agreement shall have the right to acquire, at its own
expense, such additional insurance coverage as it desires to further protect
itself against any risk or liability with respect to this Agreement and
operations and activities under this Agreement or related thereto. All insurance
maintained by either Party, where applicable, shall contain a waiver by the
insurance company of all rights of subrogation in favor of all of the other
Parties.

Neither the minimum policy limits of insurance required of the Parties nor the
actual amounts of insurance maintained by the Parties under their insurance
program shall operate to modify the Parties’ liability or indemnity obligations
in this Agreement.

A Party may self-insure the requirements in this Exhibit E if its parent is
considered investment grade (S&P BBB- or equivalent or higher); provided that
the Parties agree that each of the initial Parties to this Agreement shall be
permitted to self-insure notwithstanding the foregoing required investment grade
rating.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

RECEIPT POINTS

 

SWPA

                                   CNX-2 Pad    GH-19 CV    MOR-14B SH   
NV-13E CV    NV-20B CV    NV-30C CV    NV-38C HS    NV-42B HS CNX-2    GH-2 Pad
   MOR-14C SH    NV-15 Pad    NV-20C CV    NV-30D CV    NV-38D HS    NV-42C HS
CNX-2A    GH-2 CV    MOR-17 Pad    NV-15B CV    NV-20D CV    NV-30E CV    NV-38E
HS    NV-42D HS CNX-2B    GH-2A CV    MOR-17A SH    NV-15C CV    NV-20E-CV   
NV-31 Pad    NV-38F HS    NV-42E HS CNX-3 Pad    GH-2B CV    MOR-17B SH   
NV-15D CV    NV-22 Pad    NV-31B CV    NV-38G HS    NV-48 Pad CNX-3    GH-34 Pad
   MOR-17C SH    NV-15E CV    NV-22 CV    NV-31C CV    NV-39 Pad    NV-48A CV
CNX-4 Pad    GH-34 CV    MOR-20 Pad    NV-15F CV    NV-22A CV    NV-31D CV   
NV-39A HS    NV-48B CV CNX-4    GH-35 Pad    MOR-20A HS    NV-15G CV    NV-25
Pad    NV-31E CV    NV-39B HS    NV-48D CV GH-10 Pad    GH-35 CV    MOR-20B HS
   NV-16 Pad    NV-25 CV    NV-32 Pad    NV-39C HS    NV-48E CV GH 10 A CV   
GH-35B CV    MOR-20F HS    NV-16 CV    NV-25A CV    NV-32A CV    NV-39D HS   
NV-55 Pad GH 10 B CV    GH-6 Pad    MOR-20G HS    NV-16A CV    NV-25B CV   
NV-32B CV    NV-39E HS    NV-55A HS GH 10 CV    GH-6 CV    MOR-9 Pad    NV-16B
CV    NV-26 Pad    NV-32C CV    NV-39F HS    NV-55B HS GH-10C CV    GH-8 Pad   
MOR-9 A HS    NV-17 Pad    NV-26 A CV    NV-36 Pad    NV-41 Pad    NV-55C HS
GH-11 Pad    GH-8 CV    MOR-9 B HS    NV-17B CV    NV-26 C CV    NV-36A HS   
NV-41A HS    NV-55D HS GH 11A CV    MOR-10 Pad    MOR-9 C SH    NV-17D CV   
NV-26 CV    NV-36B HS    NV-41B HS    NV-55E HS GH-11 C CV    MOR-10A SH   
MOR-9 D SH    NV-17E CV    NV-29 Pad    NV-36C HS    NV-41C HS    NV-55F HS
GH-11 CV    MOR-10B SH    MOR-9 E SH    NV-17F CV    NV-29A CV    NV-36D HS   
NV-41D HS    NV-55M HS GH-11B CV    MOR-10C SH    NV-19 Pad    NV-17G CV   
NV-29B CV    NV-36E HS    NV-41E HS    NV-56 Pad GH-14 Pad    MOR-10D SH    NV
19C CV    NV-17H CV    NV-29C CV    NV-36G HS    NV-41F HS    NV-56A HS GH-14 CV
   MOR-10E SH    NV-19B CV    NV-17J CV    NV-29D CV    NV-36H HS    NV-41G HS
   NV-56B HS GH-15 Pad    MOR-10F SH    NV-19D CV    NV-20 Pad    NV-29E CV   
NV-38 Pad    NV-41H HS    NV-56C HS GH-15 CV    MOR-14 Pad    NV-13 Pad    NV-20
CV    NV-30 Pad    NV-38A HS    NV-42 Pad    NV-56D HS GH-19 Pad    MOR-14A SH
   NV-13D CV    NV-20A CV    NV-30B CV    NV-38B HS    NV-42A HS    NV-56E HS   
                  NV-56F HS

 

CPA

                              DeArmitt 1 Pad    DeArmitt 1H    Hutchinson #4F   
Aikens #5C    Gaut #4B    Kuhns #3B    Mamont South #1D DeArmitt #1A    DeArmitt
1I    Hutchinson #4G    Aikens #5D    Gaut #4C    Kuhns #3C    Mamont South #1E
DeArmitt #1B    Hutchinson 4 Pad    Hutchinson #4H    Aikens #5E    Gaut #4D   
Kuhns #3D    Shaw 1 Pad DeArmitt #1C    Hutchinson #4A    Hutchinson #4I   
Aikens #5F    Gaut #4E    Kuhns #3E    Shaw #1A DeArmitt 1D    Hutchinson #4B   
Hutchinson #4J    Aikens #5G    Gaut #4F    Mamont South 1 Pad    Shaw #1B
DeArmitt 1E    Hutchinson #4C    Aikens 5 Pad    Aikens #5H    Gaut #4G   
Mamont South #1A    Shaw #1C DeArmitt 1F    Hutchinson #4D    Aikens #5A    Gaut
4 Pad    Kuhns 3 Pad    Mamont South #1B    DeArmitt 1G    Hutchinson #4E   
Aikens #5B    Gaut #4A    Kuhns #3A    Mamont South #1C   

WV

                              Philippi 1 Pad    Alton 1C    Alton 2C    PHILIPPI
4A    Audra 7 Pad    Philippi 13C HS    Alton-8C HS Philippi 1A    Alton 1D   
Alton 2D    PHILIPPI 4B    Audra 7B HS    Philippi 13D HS    Alton-8D HS
Philippi 1C    Alton 2 Pad    Alton 2E    PHILIPPI 4C    Philippi 13 Pad   
Philippi 13E HS    Alton-8E HS Alton 1 Pad    Alton 2A    Alton 2F    Audra 3
Pad    Philippi 13A HS    Philippi 13F HS    Century 3 Pad Alton 1B    Alton 2B
   Philippi 4 Pad    Audra 3D HS    Philippi 13B HS    Alton 8 Pad    Century 3A
HS

NBL Area

                              SHL-1 Pad    SHL-6 Pad    WEB-4H HS    SHL-8M HS
   SHL-17E HS    WFN-6F HS    OXF-1B HS SHL-1B HS    SHL-6D HS    WEB-4J HS   
SHL-8N HS    SHL-17F HS    WFN-6G HS    OXF-1C HS SHL-1C HS    SHL-6E HS   
WEB-4K HS    WFN-1 Pad    SHL-17G HS    WFN-6H HS    OXF-1D HS SHL-1D HS   
SHL-6F HS    WEB-4L HS    WFN-1B HS    SHL-17J HS    SHL-26 Pad    OXF-1E HS
SHL-1E HS    SHL-6G HS    WEB-4M HS    WFN-1C HS    WFN-3 Pad    SHL-26B HS   
OXF-1F HS SHL-1F HS    SHL-6H HS    SHL-8 Pad    WFN-1D HS    WFN-3B HS   
SHL-26C HS    Shirley 1 Pad SHL-3 Pad    SHL-6J HS    SHL-8C HS    WFN-1E HS   
WFN-3E HS    SHL-26D HS    SHR 1A HS SHL-3A HS    SHL-6K HS    SHL-8D HS   
WFN-1F HS    WFN-3G HS    SHL-26E HS    SHR 1B HS SHL-3B HS    WEB-4 Pad   
SHL-8E HS    WFN-1G HS    WFN-3H HS    SHL-26F HS    SHR 1C HS SHL-3C HS   
WEB-4B HS    SHL-8F HS    WFN-1J HS    WFN-6 Pad    Norm-1 Pad    SHR 1D HS
SHL-3D HS    WEB-4C HS    SHL-8G HS    SHL-17 Pad    WFN-6A HS    Norm 1C HS   
SHR 1E HS SHL-3E HS    WEB-4D HS    SHL-8H HS    SHL-17A HS    WFN-6B HS    Norm
1D HS    SHR 1F HS SHL-3F HS    WEB-4E HS    SHL-8J HS    SHL-17B HS    WFN-6C
HS    Norm 1E HS    SHL-3G HS    WEB-4F HS    SHL-8K HS    SHL-17C HS    WFN-6D
HS    OXF-1 Pad    SHL-3H HS    WEB-4G HS    SHL-8L HS    SHL-17D HS    WFN-6E
HS    OXF-1A HS   

 

F



--------------------------------------------------------------------------------

EXHIBIT G

CONFLICTING DEDICATIONS

None.

 

G



--------------------------------------------------------------------------------

EXHIBIT H-1

ROFO PROPERTIES

 

Lease #

  

Original Lessor/Grantor

  

Date

  

Book

  

Page

  

Instrument #

  

County

  

State

126659000    C RAYMOND GLASSER ET AL    3/8/1973    651    395    0    Indiana
   Pennsylvania 122121000    CSX TRANSPORTATION INC    12/1/2011    609    910
      Jefferson    Pennsylvania 131557000    CLYDE E. MCKEE ET UX    12/18/1953
   295    295    0    Jefferson    Pennsylvania 131567000    NED C BOWERS ET UX
   1/20/1954    D296    247    0    Jefferson    Pennsylvania 131631000   
ROBERT V MAINE ET UX    5/18/1955    D306    32    0    Jefferson   
Pennsylvania 132278000    DAVID F NICHOLS    12/9/1964    D372    552    0   
Jefferson    Pennsylvania 133238000    ROBERT V. MAINE ET AL    2/18/1975    424
   724       Jefferson    Pennsylvania 111303000    DOLLIE TALLHAMMER ET VIR   
6/20/1945    153    434-E    0    Gilmer    West Virginia 121824000    H SCOTT
SCHIMMEL ET UX    10/12/2010    499    93    0    Gilmer    West Virginia
122131001    CHARLES RICHARD BLACK    2/15/2012    505    370    0    Gilmer   
West Virginia 122131002    SANDRA K HOYMAN    2/27/2012    505    375    0   
Gilmer    West Virginia 122131003    MILLIE S BEALL    2/20/2012    505    365
   0    Gilmer    West Virginia 122131004    JOHN D STUMP ET UX    3/15/2012   
509    219    0    Gilmer    West Virginia 122131005    S&R GAS VENTURES LTD   
3/15/2012    509    214    9431    Gilmer    West Virginia 122131007    BARBARA
C SULLIVAN    5/1/2012    509    419    0    Gilmer    West Virginia 122131008
   BARBARA C SULLIVAN    10/18/2012    509    311    10519    Gilmer    West
Virginia 122131009    HUNTER MESSINEO ET VIR    5/6/2012    511    44    12712
   Gilmer    West Virginia 130856000    L J PEARCY ET AL    10/13/2015    79   
422    0    Gilmer    West Virginia 130863000    L J PEARCY ET AL    10/13/2015
   79    497    0    Gilmer    West Virginia 130865000    E M BOGGS ET AL   
10/20/2015    81    128    0    Gilmer    West Virginia 130887000    L B MEADOWS
ET AL    6/2/2016    81    492    0    Gilmer    West Virginia 130890000    A B
MEADOWS    7/3/2016    83    15    0    Gilmer    West Virginia 131006000    J E
ARBUCKLE ET AL    10/24/2021    98    36    0    Gilmer    West Virginia

 

H-1-1



--------------------------------------------------------------------------------

EXHIBIT H-2

ROFO AREA

The “ROFO Area” consists of the following municipalities and outlined in the
attached map:

 

State

  

County

  

Municipality

PA    Allegheny    Bradfordwoods Borough, Fawn Township, Marshall Township, Pine
Township, Richland Township PA    Armstrong    Applewold Borough, Atwood
Borough, Bethel Township, Boggs Township, Bradys Bend Township, Cadogan
Township, Cowanshannock Township, Dayton Borough, East Franklin Township, Ford
City Borough, Ford Cliff Borough, Hovey Township, Kittanning Borough, Madison
Township, Mahoning Township, Manor Township, Manorville Borough, North Buffalo
Township, Parker City, Perry Township, Pine Township, Rayburn Township, Redbank
Township, Rural Valley Borough, South Bethlehem Borough, South Buffalo Township,
Sugarcreek Township, Valley Township, Washington Township, Wayne Township, West
Franklin Township, West Kittanning Borough, Worthington Borough PA    Beaver   
Baden Borough, Beaver Borough, Beaver Falls City, Big Beaver Borough,
Bridgewater Borough, Brighton Township, Center Township, Chippewa Township,
Conway Borough, Darlington Township, Darlington Borough, Daugherty Township,
East Rochester Borough, Eastvale Borough, Economy Borough, Ellwood City Borough,
Fallston Borough, Franklin Township, Freedom Borough, Georgetown Borough,
Glasgow Borough, Homewood Borough, Industry Borough, Koppel Borough, Marion
Township, Midland Borough, Monaca Borough, New Brighton Borough, New Galilee
Borough, New Sewickley Township, North Sewickley Township, Ohioville Borough,
Patterson Township, Patterson Heights Borough, Potter Township, Pulaski
Township, Rochester Township, Rochester Borough, South Beaver Township, Vanport
Township, West Mayfield Borough, White Township PA    Butler    All PA   
Cambria    All PA    Cameron    All PA    Clarion    All PA    Clearfield    All
PA    Clinton    All PA    Elk    All PA    Fayette    Bullskin Township,
Connellsville Township, Connellsville City, Dawson Borough, Dunbar Township,
Dunbar Borough, Everson Borough, Fairchance Borough, Franklin Township, Georges
Township, German Township, Henry Clay Township, Lower Tyrone Township,
Markleysburg Borough, Masontown Borough, Menallen Township, Nicholson Township,
North Union Township, Ohiopyle Borough, Point Marion Borough, Redstone Township,
Saltlick Township, Seven Springs Borough, Smithfield Borough, South
Connellsville Borough, South Union Township, Springfield Township, Springhill
Township, Stewart Township, Uniontown City, Upper Tyrone Township, Vanderbilt
Borough, Wharton Township PA    Forest    All PA    Greene    Carmichaels
Borough, Cumberland Township, Dunkard Township, Greene Township, Greensboro
Borough, Monongahela Township

 

H-2-1



--------------------------------------------------------------------------------

State

  

County

  

Municipality

PA    Indiana    Armagh Borough, Banks Township, Buffington Township, Canoe
Township, Cherry Tree Borough, Cherryhill Township, Clymer Borough, Creekside
Borough, East Mahoning Township, East Wheatfield Township, Ernest Borough, Glen
Campbell Borough, Grant Township, Green Township, Marion Center Borough,
Montgomery Township, North Mahoning Township, Pine Township, Plumville Borough,
Rayne Township, Smicksburg Borough, South Mahoning Township, Washington
Township, West Mahoning Township, West Wheatfield Township PA    Jefferson   
All PA    Lawrence    All PA    Mercer    All PA    Somerset    All PA   
Venango    All PA    Westmoreland    Bolivar Borough, Cook Township, Donegal
Township, Donegal Borough, Fairfield Township, Laurel Mountain Borough, Ligonier
Borough, Ligonier Township, Mount Pleasant Township, New Florence Borough,
Scottdale Borough, Seward Borough, St. Clair Township

State

  

County

  

District

WV    Barbour    Barker District, Valley District WV    Braxton    All districts
WV    Calhoun    All districts WV    Clay    All districts WV    Gilmer   
Center District WV    Grant    All districts WV    Jackson    All districts WV
   Monongalia    Cass District, Morgan District, Union District WV    Nicholas
   All districts WV    Pleasants    Grant District, Jefferson District, McKim
District, Washington District WV    Preston    All districts WV    Randolph   
All districts WV    Ritchie    Grant District WV    Roane    All districts WV   
Tucker    All districts WV    Webster    All districts WV    Wirt    All
districts WV    Wood    All districts

 

H-2-2



--------------------------------------------------------------------------------

 

LOGO [g799878ex10_5pg92.jpg]

 

H-2-3



--------------------------------------------------------------------------------

EXHIBIT I-1

DOWNTIME FEE REDUCTION

 

Gathering System Downtime Percentage

(per calendar quarter)

   Percentage Reduction of Dry Gas
and Wet Gas Fee  

Greater than 4% and up to and including 5%

     5 % 

Greater than 5% and up to and including 6%

     10 % 

Greater than 6% and up to and including 7%

     15 % 

Greater than 7%

     20 % 

 

Individual System Downtime Percentage

(per calendar quarter)

   Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Greater than 10% and up to and including 12%

     5 % 

Greater than 12% and up to and including 14%

     10 % 

Greater than 14% and up to and including 16%

     15 % 

Greater than 16%

     20 % 

 

Individual System Downtime Percentage

(per two consecutive calendar quarters)

   Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Greater than 6% and up to and including 7%

     5 % 

Greater than 7% and up to and including 8%

     10 % 

Greater than 8% and up to and including 9%

     15 % 

Greater than 9%

     20 % 

 

I-1-1



--------------------------------------------------------------------------------

EXHIBIT I-2

OPERATING PRESSURE FEE REDUCTION

 

Pressure Overage Percentage

   Percentage Reduction of Dry Gas
and Wet Gas Fee with respect to
such Individual System  

Less than 5%

     None   

Greater than 5% and up to and including 15%

     5 % 

Greater than 15% and up to and including 25%

     10 % 

Greater than 25% and up to and including 35%

     15 % 

Greater than 35% and up to and including 45%

     20 % 

Greater than 45%

     25 % 

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT J

THIRD PARTIES

None.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

VERTICAL MARCELLUS WELLS

 

Well Name

  

Lease

  

Operator

  

API

30875    ALAWEST 30875    CNX GAS COMPANY LLC    4704702768 15437    STEPP,
JAMES A #6A    CNX GAS COMPANY LLC    3705924518 15757    GLASSER, C R #4    CNX
GAS COMPANY LLC    3706336255 CNX4    CNX4 SHALE    CNX GAS COMPANY LLC   
3705924719 34624    BENNETT, HUNTER M    CNX GAS COMPANY LLC    4704105518 GH6CV
SHALE    GH6CV SHALE    CNX GAS COMPANY LLC    3705924928 GH2CV SHALE    GH2CV
SHALE    CNX GAS COMPANY LLC    3705924921 33172    ODELL 33172    CNX GAS
COMPANY LLC    4709703664 33306    FREY 33306    CNX GAS COMPANY LLC   
4700102985 GH14CV    GH14CV    CNX GAS COMPANY LLC    3705925052 GH19CV   
GH19CV    CNX GAS COMPANY LLC    3705925034 15844    KEROTEST MFG CO #9    CNX
GAS COMPANY LLC    3712927866 33914    MINER 33914    CNX GAS COMPANY LLC   
4700103072 030873A    ALAWEST 30873A    CNX GAS COMPANY LLC    4704702801
R V MAINE 14 (WPA15982)    Robert V. Maine #14    CNX GAS COMPANY LLC   
3706526891 15590    MAWC TR 21 DeARMITT #1    CNX GAS COMPANY LLC    3712927246

 

K-2-1